Exhibit 10.3
SENIOR SECURED CREDIT AGREEMENT
Dated as of October 20, 2006
Among
UC OPERATING PARTNERSHIP, L.P.,
as Borrower,
UNIVERSAL COMPRESSION PARTNERS, L.P.
as Guarantor,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Syndication Agent,
FORTIS CAPITAL CORP. AND WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
AND
THE LENDERS SIGNATORY HERETO
Arranged by:
WACHOVIA CAPITAL MARKETS, LLC AND DEUTSCHE BANK SECURITIES INC.
as Joint Lead Arrangers and Joint Book Runners
$225,000,000 Senior Secured Credit Facilities

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
  ARTICLE I        
 
  DEFINITIONS AND ACCOUNTING MATTERS        
 
           
Section 1.01
  Terms Defined Above     1  
Section 1.02
  Certain Defined Terms     1  
Section 1.03
  Types of Loans and Borrowings     22  
Section 1.04
  Terms Generally; Rules of Construction     22  
Section 1.05
  Accounting Terms and Determinations; GAAP     23  
 
           
 
  ARTICLE II        
 
  THE CREDITS        
 
           
Section 2.01
  Commitments     23  
Section 2.02
  Loans and Borrowings     23  
Section 2.03
  Requests for Borrowings     25  
Section 2.04
  Interest Elections     26  
Section 2.05
  Funding of Borrowings     27  
Section 2.06
  Termination, Reduction and Increase of Aggregate Commitments     28  
Section 2.07
  Letters of Credit     30  
 
           
 
  ARTICLE III        
 
  PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES        
 
           
Section 3.01
  Repayment of Loans     35  
Section 3.02
  Interest     35  
Section 3.03
  Alternate Rate of Interest     36  
Section 3.04
  Prepayments     37  
Section 3.05
  Fees     38  
 
           
 
  ARTICLE IV        
 
  PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS        
 
           
Section 4.01
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs     39  
Section 4.02
  Presumption of Payment by the Borrower     40  
Section 4.03
  Certain Deductions by the Administrative Agent     40  
Section 4.04
  Disposition of Proceeds     40  
 
           
 
  ARTICLE V        
 
  INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY        
 
           
Section 5.01
  Increased Costs     41  
Section 5.02
  Break Funding Payments     42  
Section 5.03
  Taxes     42  
Section 5.04
  Mitigation Obligations; Replacement of Lenders     44  
Section 5.05
  Illegality     44  

i 



--------------------------------------------------------------------------------



 



                      Page
 
  ARTICLE VI        
 
  CONDITIONS PRECEDENT        
 
           
Section 6.01
  Effective Date     45  
Section 6.02
  Each Credit Event     47  
Section 6.03
  Conditions Precedent to the Term Loans and Commitment Increases     48  
 
           
 
  ARTICLE VII        
 
  REPRESENTATIONS AND WARRANTIES        
 
           
Section 7.01
  Legal Existence     49  
Section 7.02
  Financial Condition     49  
Section 7.03
  Litigation     49  
Section 7.04
  No Breach     49  
Section 7.05
  Authority     49  
Section 7.06
  Approvals     50  
Section 7.07
  Use of Loans and Letters of Credit     50  
Section 7.08
  ERISA     50  
Section 7.09
  Taxes     50  
Section 7.10
  Titles, Etc.     51  
Section 7.11
  No Material Misstatements     51  
Section 7.12
  Investment Company Act     51  
Section 7.13
  Subsidiaries     51  
Section 7.14
  Location of Business and Offices     51  
Section 7.15
  Defaults     52  
Section 7.16
  Environmental Matters     52  
Section 7.17
  Compliance with the Law     53  
Section 7.18
  Insurance     53  
Section 7.19
  Hedging Agreements     53  
Section 7.20
  Restriction on Liens     54  
 
           
 
  ARTICLE VIII        
 
  AFFIRMATIVE COVENANTS        
 
           
Section 8.01
  Reporting Requirements     54  
Section 8.02
  Litigation     56  
Section 8.03
  Maintenance, Etc.     56  
Section 8.04
  Environmental Matters     57  
Section 8.05
  Further Assurances     57  
Section 8.06
  Performance of Obligations     57  
Section 8.07
  Collateral     58  
Section 8.08
  Notice of an ERISA Event     58  
 
           
 
  ARTICLE IX        
 
  NEGATIVE COVENANTS        
 
           
Section 9.01
  Debt     59  
Section 9.02
  Liens     60  
Section 9.03
  Investments     61  
Section 9.04
  Dividends, Distributions and Redemptions     62  

ii 



--------------------------------------------------------------------------------



 



                      Page
Section 9.05
  Nature of Business     62  
Section 9.06
  Mergers, Etc.     62  
Section 9.07
  Proceeds of Notes; Letters of Credit     63  
Section 9.08
  Sale or Discount of Receivables     63  
Section 9.09
  Fiscal Year Change     63  
Section 9.10
  Certain Financial Covenants     63  
Section 9.11
  Sale of Properties     63  
Section 9.12
  Environmental Matters     64  
Section 9.13
  Transactions with Affiliates     64  
Section 9.14
  Subsidiaries     64  
Section 9.15
  Negative Pledge Agreements     65  
 
           
 
  ARTICLE X        
 
  EVENTS OF DEFAULT; REMEDIES        
 
           
Section 10.01
  Events of Default     65  
Section 10.02
  Remedies     67  
 
           
 
  ARTICLE XI        
 
  THE AGENTS        
 
           
Section 11.01
  Appointment; Powers     68  
Section 11.02
  Duties and Obligations of Administrative Agent     68  
Section 11.03
  Action by Administrative Agent     69  
Section 11.04
  Reliance by Administrative Agent     70  
Section 11.05
  Subagents     70  
Section 11.06
  Resignation or Removal of Administrative Agent     70  
Section 11.07
  Agents as Lenders     71  
Section 11.08
  No Reliance     71  
Section 11.09
  Administrative Agent May File Proofs of Claim     72  
Section 11.10
  Authority of Administrative Agent to Release Collateral and Liens     72  
Section 11.11
  The Joint Lead Arrangers, the Syndication Agent and the Co- Documentation
Agents     72  
 
           
 
  ARTICLE XII        
 
  MISCELLANEOUS        
 
           
Section 12.01
  Notices     73  
Section 12.02
  Waivers; Amendments     73  
Section 12.03
  Expenses, Indemnity; Damage Waiver     74  
Section 12.04
  Successors and Assigns     77  
Section 12.05
  Survival; Revival; Reinstatement     79  
Section 12.06
  Counterparts; Integration; Effectiveness     79  
Section 12.07
  Severability     80  
Section 12.08
  Right of Setoff     80  
Section 12.09
  Governing Law; Jurisdiction; Consent to Service of Process     80  
Section 12.10
  Headings     81  
Section 12.11
  Confidentiality     82  
Section 12.12
  Interest Rate Limitation     83  
Section 12.13
  Exculpation Provisions     84  

iii 



--------------------------------------------------------------------------------



 



                      Page
Section 12.14
  Collateral Matters; Hedging Agreements     84  
Section 12.15
  No Third Party Beneficiaries     84  
Section 12.16
  USA Patriot Act Notice     84  
Section 12.17
  No General Partner’s Liability     85  

iv 



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A
  Form of Note
Exhibit B
  Form of Borrowing Request
Exhibit C
  Form of Interest Election Request
Exhibit D-1
  Form of Effective Date Compliance Certificate
Exhibit D-2
  Form of Ongoing Compliance Certificate
Exhibit E
  Form of Assignment and Assumption
Exhibit F-1
  Security Instruments
Exhibit F-2
  Form of Guaranty Agreement
Exhibit G-1
  Form of Commitment Increase Certificate
Exhibit G-2
  Form of Additional Lender Certificate
Schedule 6.01(m)
  Excepted Property
Schedule 7.02
  Liabilities
Schedule 7.03
  Litigation
Schedule 7.09
  Taxes
Schedule 7.10
  Titles, Etc.
Schedule 7.13
  Subsidiaries
Schedule 7.19
  Hedging Agreements
Schedule 7.20
  Restriction on Liens
Schedule 8.07
  Excluded Collateral
Schedule 9.01
  Debt
Schedule 9.02
  Liens
Schedule 9.03
  Investments, Loans and Advances
Schedule 9.13
  Transactions with Affiliates

v 



--------------------------------------------------------------------------------



 



     THIS SENIOR SECURED CREDIT AGREEMENT dated as of October 20, 2006, is
among: UC OPERATING PARTNERSHIP, L.P., a limited partnership formed under the
laws of the State of Delaware (the “Borrower”); UNIVERSAL COMPRESSION PARTNERS,
L.P., a limited partnership formed under the laws of the State of Delaware
(“UCLP”, and in its capacity as guarantor of the Loans, a “Guarantor”); WACHOVIA
BANK, NATIONAL ASSOCIATION, individually and as administrative agent for the
Lenders (herein, together with its successors in such capacity, the
“Administrative Agent”); DEUTSCHE BANK TRUST COMPANY AMERICAS, individually and
as syndication agent (herein, together with its successors in such capacity, the
“Syndication Agent”); WACHOVIA CAPITAL MARKETS, LLC (“Wachovia Securities”) and
DEUTSCHE BANK SECURITIES INC. (“DBSI” and together with Wachovia Securities and
their successors in such capacity, the “Joint Lead Arrangers” and “Joint Book
Runners”); FORTIS CAPITAL CORP., (“Fortis”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo” and together with Fortis and their successors in such
capacity, the “Co-Documentation Agents”); and each of the lenders that is now or
which becomes a party hereto (individually, together with its successors and
assigns, a “Lender” and, collectively, the “Lenders”).
RECITALS
     A. The Borrower has requested that the Lenders provide certain loans to and
extensions of credit on behalf of the Borrower.
     B. The Lenders have agreed to make such loans and extensions of credit
subject to the terms and conditions of this Agreement.
     C. In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:
ARTICLE I
Definitions and Accounting Matters
     Section 1.01 Terms Defined Above . As used in this Agreement, each term
defined above has the meaning indicated above.
     Section 1.02 Certain Defined Terms . As used in this Agreement, the
following terms have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Base Rate.
     “ABS Facility” means an asset backed securitization facility with terms no
more restrictive than those contained in the Holdings ABS Facility, as such
documents may be amended, modified, supplemented, restated, refinanced, or
replaced by another non-recourse facility which facility will be secured by
domestic compressor assets and related Property.

-1-



--------------------------------------------------------------------------------



 



     “ABS Subsidiary” means any Subsidiary certified by the Borrower to be
involved in or created in connection with or as a requirement of an ABS
Facility.
     “Additional Lender” has the meaning assigned to such term in
Section 2.06(c)(i).
     “Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(F).
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affected Loans” has the meaning assigned such term in Section 5.05.
     “Affiliate” of any Person means (a) any Person directly or indirectly
controlled by, controlling or under common control with such first Person,
(b) any director or officer of such first Person or of any Person referred to in
clause (a) above and (c) if any Person in clause (a) above is an individual, any
member of the immediate family (including parents, spouse and children) of such
individual and any trust whose principal beneficiary is such individual or one
or more members of such immediate family and any Person who is controlled by any
such member or trust. For purposes of this definition, any Person which owns
directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
10% or more of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to
“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) such corporation or other Person.
     “Agents” means, collectively, the Administrative Agent, the Syndication
Agent and the Co-Documentation Agents; and “Agent” means either the
Administrative Agent, the Syndication Agent or the Co-Documentation Agents, as
the context requires.
     “Aggregate Commitments” shall mean, collectively the Aggregate Revolving
Commitments and the Aggregate Term Commitments.
     “Aggregate Revolving Commitments” at any time shall equal the sum of the
Revolving Commitments, as the same may be increased, reduced or terminated
pursuant to Section 2.06. The initial Aggregate Revolving Commitments are
$225,000,000.
     “Aggregate Term Commitments” at any time shall equal the sum of the Term
Commitments of all Term Loan Lenders, as the same may be increased pursuant to
Section 2.06. The initial Aggregate Term Commitments are $0.00.
     “Agreement” means this Credit Agreement, as the same may from time to time
be amended, modified, supplemented or restated.
     “Alternate Currency” means such foreign currencies which are readily
convertible into dollars and are acceptable to the Administrative Agent.

-2-



--------------------------------------------------------------------------------



 



     “Applicable Margin” means:
          (a) In respect of the Term Loan Facility, a percentage per annum as
set forth in the Term Loan Assumption Agreement.
          (b) In respect of the Revolving Credit Facility, a percentage per
annum determined by reference to the Total Leverage Ratio as in effect from time
to time, as set forth below:

                          Applicable Margin Total Leverage Ratio   Eurodollar
Loans   ABR Loans   Commitment Fees
Greater than 4.75 to 1.0
    200       100       .375 %
Less than or equal to 4.75 to 1.0 but greater than 4.25 to 1.0
    175       75       .375 %
Less than or equal to 4.25 to 1.0 but greater than 3.75 to 1.0
    150       50       .30 %
Less than or equal to 3.75 to 1.0 but greater than 3.25 to 1.0
    125       25       .25 %
Less than or equal to 3.25 to 1.0
    100       0       .20 %

     For purposes of determining the Applicable Margin for the period commencing
on the Effective Date and through December 31, 2006, the Total Leverage Ratio
will be deemed to be less than or equal to 3.75 to 1.0 but greater than 3.25 to
1.0 resulting in the Applicable Margin for Eurodollar Loans of 125 basis points.
Each change in the Applicable Margin resulting from a change in the Total
Leverage Ratio (which shall be calculated quarterly) shall take effect as of the
fifth Business Day following the receipt of the compliance certificate delivered
pursuant to Section 8.01(g).
     “Applicable Lending Office” shall mean, for each Lender and for each Type
of Loan, the lending office of such Lender designated for such Type of Loan on
the signature pages hereof or such other offices of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office by which its Loans of such Type are to be made and maintained.
     “Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the Aggregate Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment as such percentage is set forth on such
documentation on file with the Administrative Agent.

-3-



--------------------------------------------------------------------------------



 



     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 12.04), and accepted by the Administrative Agent, in the
form of Exhibit E or any other form reasonably approved by the Administrative
Agent.
     “Availability Period” means the period from and including the Effective
Date to but excluding the Revolving Credit Maturity Date.
     “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America or any successor Governmental Authority.
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina are authorized or required
by law to remain closed; and if such day relates to a Borrowing or continuation
of, a payment or prepayment of principal of or interest on, or a conversion of
or into, or the Interest Period for, a Eurodollar Loan or a notice by the
Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market. With
respect to Letters of Credit, “Business Day” means any day other than a day on
which commercial banks are authorized or required to close in the domicility of
the respective Issuing Bank and confirming bank.
     “Capital Lease” means a lease of (or other arrangement conveying the right
to use) real and/or personal Property, or a combination thereof, with respect to
which the lessee is required concurrently to recognize the acquisition of an
asset and the incurrence of a Debt in accordance with GAAP.
     “Capital Lease Obligations” means, as to any Person, all obligations of
such Person as lessee under any Capital Lease, which obligations are required to
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
     “Change in Control” means the occurrence of one or more of the following
events: (a) UCLP ceases to own, directly or indirectly, 100% of the Equity
Interests in the Borrower; (b)

-4-



--------------------------------------------------------------------------------



 



the adoption of a plan relating to the liquidation or dissolution of the
Borrower; (c) the General Partner ceases to be the sole general partner of UCLP;
or (d) Holdings ceases to own, directly or indirectly, a majority of the legal
and beneficial ownership and majority voting control of the General Partner.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 5.01(b)), by any lending office of such Lender or
by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute.
     “Collateral” means all Property of the Borrower and the Guarantors which is
secured by a Lien under the Security Instruments.
     “Commitment Fee” has the meaning assigned such term in Section 3.05(a).
     “Commitment Increase Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(E).
     “Compression Assets” means all or any portion of any Person’s compression
services contracts, compression services customer relationships and compression
equipment.
     “Consolidated Net Income” means for any period, the aggregate of the net
income (or loss) of UCLP and its Consolidated Subsidiaries after allowances for
taxes for such period, determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which UCLP or any Consolidated Subsidiary has an interest (which interest does
not cause the net income of such other Person to be consolidated with the net
income of UCLP and its Consolidated Subsidiaries in accordance with GAAP),
except to the extent of the amount of cash dividends or distributions actually
paid in such period by such other Person to UCLP or to a Consolidated
Subsidiary, as the case may be; (b) the net income (but not loss) of any
Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions or transfers or loans by that Consolidated
Subsidiary is not at the time permitted by operation of the terms of its charter
or any agreement, instrument or Governmental Requirement applicable to such
Consolidated Subsidiary, or is otherwise restricted or prohibited in each case
determined in accordance with GAAP; provided that upon the removal of such
restriction, the aggregate net income previously excluded within the last four
(4) fiscal quarters shall be added to the net income for the same quarters;
(c) any extraordinary gains or losses, including gains or losses attributable to
Property sales not in the ordinary course of business; (d) the cumulative effect
of a change in accounting principles and any gains or losses attributable to
writeups or write downs of assets; (e) gains, losses or other charges as a
result of the early retirement of Debt; and (f) non-cash gains or losses as a
result of foreign currency adjustments.

-5-



--------------------------------------------------------------------------------



 



     “Consolidated Net Tangible Assets” means, with respect to UCLP as of any
date, the sum of the amounts that would appear on a consolidated balance sheet
of UCLP and its Consolidated Subsidiaries as the total assets of such Person and
its Consolidated Subsidiaries, determined on a consolidated basis in accordance
with GAAP and after deducting therefrom, to the extent otherwise included,
unamortized debt discount and expenses and other unamortized deferred charges,
goodwill, patents, trademarks, service marks, trade names, copyrights, licenses,
organization or development expenses and other intangible items.
     “Consolidated Subsidiaries” shall mean each Subsidiary of UCLP (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
UCLP in accordance with GAAP.
     “Credit Exposure” means at any time for any Lender (a) for the Revolving
Credit Facility, such Revolving Lender’s Revolving Credit Exposure and (b) for
the Term Loan Facility, such Term Loan Lender’s Term Credit Exposure.
     “DB” means Deutsche Bank Trust Company Americas and its successors.
     “Debt” means, for any Person the sum of the following (without
duplication): (a) all obligations of such Person (whether created or assumed)
for borrowed money or evidenced by bonds, debentures, notes or other similar
instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of bankers’ acceptances, letters of credit, surety or
other bonds and similar instruments; (c) all obligations of such Person to pay
the deferred purchase price of Property or services (other than for borrowed
money); (d) all Capital Lease Obligations in respect of which such Person is
liable (whether contingent or otherwise); (e) all Debt (as described in the
other clauses of this definition) and other obligations of others secured by a
Lien on any asset of such Person, whether or not such Debt is assumed by such
Person; (f) all Debt (as described in the other clauses of this definition) and
other obligations of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the debtor or obligations of
others; (g) all obligations or undertakings of such Person to maintain or cause
to be maintained the financial position or covenants of others or to purchase
the Debt or Property of others; (h) obligations to deliver goods or services in
consideration of payments made more than 60 days in advance of the date such
goods and services are due and in excess of the sum of (A) $15,000,000
outstanding at any time and (B) up to an additional $15,000,000 outstanding at
any time if such amount is approved in writing by the Administrative Agent from
time to time; (i) obligations to pay for goods or services in the form of
take-or-pay agreements or similar arrangements whether or not such goods or
services are actually received or utilized by such Person; (j) any Equity
Interests of such Person in which such Person has a mandatory obligation to
redeem such Equity Interests; (k) any Debt (as described in the other clauses of
this definition) of a Special Entity for which such Person is liable either by
agreement or because of a Governmental Requirement; and (l) all net
mark-to-market obligations of such Person under Hedging Agreements.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Disclosing Parties” shall have the meaning assigned such term in
Section 12.11.

-6-



--------------------------------------------------------------------------------



 



     “dollars” or “$” refers to lawful money of the United States of America.
     “Domestic Subsidiary” shall mean each Restricted Subsidiary of UCLP which
is not a Foreign Subsidiary.
     “EBITDA” means, for any period, the sum of Consolidated Net Income for such
period plus the following consolidated expenses or charges to the extent
deducted from Consolidated Net Income in such period: Total Interest Expense,
taxes, depreciation, amortization and non-cash charges (excluding any Subsidiary
EBITDA from the Unrestricted Subsidiaries); provided that any cash actually paid
with respect to such non-cash charges shall be deducted from EBITDA when paid.
EBITDA will be adjusted on a pro forma basis (determined by the Borrower and
supported by information in reasonable detail and approved by the Administrative
Agent) for individual acquisitions and divestitures with purchase prices in
excess of $25,000,000, including projected synergies; provided that EBITDA will
be deemed to be $8,900,000 for each of the fiscal quarters ending December 31,
2005, March 30, 2006, June 30, 2006 and September 30, 2006. EBITDA attributable
to Compression Assets for the fiscal quarter ending December 31, 2006 shall be
determined pro forma as if UCLP and its Restricted Subsidiaries shall have owned
the assets the entire quarter.
     “Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).
     “Environmental Laws” means any and all Governmental Requirements pertaining
in any way to health, safety the environment or the preservation or reclamation
of natural resources, in effect in any and all jurisdictions in which the
Borrower or any Subsidiary is conducting or at any time has conducted business,
or where any Property of the Borrower or any Subsidiary is located, including
without limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean
Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or Governmental Requirements. The term “oil” shall
have the meaning specified in OPA, the terms “hazardous substance” and “release”
(or “threatened release”) have the meanings specified in CERCLA, the terms
“solid waste” and “disposal” (or “disposed”) have the meanings specified in RCRA
and the term “oil and gas waste” shall have the meaning specified in
Section 91.1011 of the Texas Natural Resources Code (“Section 91.1011”);
provided, however, that (a) in the event either OPA, CERCLA, RCRA or
Section 91.1011 is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply subsequent to the effective date of
such amendment and (b) to the extent the laws of the state or other jurisdiction
in which any Property of the Borrower or any Subsidiary is located establish a
meaning for “oil,” “hazardous substance,” “release,” “solid waste,” “disposal”
or “oil and gas waste” which is broader than that specified in either OPA,
CERCLA, RCRA or Section 91.1011, such broader meaning shall apply.

-7-



--------------------------------------------------------------------------------



 



     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with UCLP or any Subsidiary, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by UCLP, any Subsidiary or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by UCLP, any Subsidiary or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by UCLP, any Subsidiary or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by UCLP, any Subsidiary or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from UCLP, any
Subsidiary or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.
     “Event of Default” has the meaning assigned such term in Section 10.01.
     “Excepted Liens” means: (a) Liens for taxes, assessments or other
governmental charges or levies not yet due or which are being contested in good
faith by appropriate action and for which adequate reserves have been
maintained; (b) Liens in connection with workmen’s compensation, unemployment
insurance or other social security, old age pension or public liability
obligations not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (c) operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, workmen’s, materialmen’s, construction or other like
Liens arising by operation of law in the ordinary course of business or
statutory landlord’s liens, each of which is in respect of obligations that have
not been outstanding more than 90 days or which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP;

-8-



--------------------------------------------------------------------------------



 



(d) any Liens reserved in leases for rent or royalties and for compliance with
the terms of the leases in the case of leasehold estates, to the extent that any
such Lien referred to in this clause does not materially impair the use of the
Property covered by such Lien for the purposes for which such Property is held
by UCLP or any Subsidiary or materially impair the value of such Property
subject thereto; (e) encumbrances (other than to secure the payment of borrowed
money or the deferred purchase price of Property or services), easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any rights of way or other Property of UCLP or any Subsidiary
for the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, and defects, irregularities, zoning
restrictions and deficiencies in title of any rights of way or other Property
which in the aggregate do not materially impair the use of such rights of way or
other Property for the purposes of which such rights of way and other Property
are held by UCLP or any Subsidiary or materially impair the value of such
Property subject thereto; (f) deposits of cash or securities to secure the
performance of bids, trade contracts, leases, performance bonds, surety and
appeal bonds, statutory obligations and other obligations of a like nature
incurred in the ordinary course of business; (g) Liens permitted by the Security
Instruments; (h) Liens arising out of fully bonded or insured judgments; and
(i) Liens for UCLP’s or any Subsidiary’s title to Property leased under Capital
Leases; provided that no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of such Excepted Liens.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute or statutes thereto.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its Applicable Lending
Office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located and (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under Section
5.04(b)), any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 5.03(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 5.03(a) or Section 5.03(c).
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if

-9-



--------------------------------------------------------------------------------



 



necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fee Letter” means that certain letter agreement from Wachovia and DB to
the Borrower dated August 22, 2006, concerning certain fees in connection with
this Agreement and any agreements or instruments executed in connection
therewith, as the same may be amended or replaced from time to time.
     “Financial Officer” means, for any Person, the chief financial officer,
vice president of financial services, senior vice president, principal
accounting officer, treasurer or controller of such Person. Unless otherwise
specified, all references herein to a Financial Officer means a Financial
Officer of the Borrower.
     “Financial Statements” means the most recent financial statement or
statements of UCLP referred to in Section 7.02 or delivered annually pursuant to
Section 8.01(a)(i).
     “Foreign Credit Facility” shall mean any credit facility of a Foreign
Subsidiary that derives substantially all of its income from jurisdictions other
than the United States of America.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” shall mean each Restricted Subsidiary of UCLP that is
incorporated under the laws of any jurisdiction other than the United States of
America, any State thereof, or any territory thereof.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time subject to the terms and conditions
set forth in Section 1.05.
     “General Partner” means UCO General Partner, LP, a Delaware limited
partnership and the general partner of UCLP.
     “GP” means UCLP OLP GP LLC, a Delaware limited liability company and the
general partner of the Borrower.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government over UCLP, any Subsidiary, any of their Properties, any Agent, any
Issuing Bank or any Lender.
     “Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect,

-10-



--------------------------------------------------------------------------------



 



including, without limitation, Environmental Laws, energy regulations and
occupational, safety and health standards or controls, of any Governmental
Authority.
     “Guarantors” means UCLP, the GP and each Significant Domestic Subsidiary
that guarantees the Indebtedness pursuant to Section 8.07.
     “Guaranty Agreement” shall mean that certain Guaranty Agreement in
substantially the form of Exhibit F-2 that may be executed by the Guarantors in
favor of the Administrative Agent as required by Section 8.07(a), as amended,
modified or restated from time to time.
     “Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of UCLP or the Subsidiaries
shall be a Hedging Agreement.
     “Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.
     “Holdings” means Universal Compression Holdings, Inc., a Delaware
corporation.
     “Holdings ABS Facility” means that certain $225,000,000.00 asset backed
securitization facility evidenced by, among other documents, that certain
Indenture dated October 28, 2005 between UCO Compression 2005 LLC, as Issuer,
Wells Fargo Bank, National Association, as Indenture Trustee, as of the
Effective Date.
     “Indebtedness” means any and all amounts owing or to be owing by the
Borrower, any Restricted Subsidiary or any Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising): (a) to the Administrative Agent,
any Issuing Bank or any Lender under any Loan Document; (b) to any Lender or any
Affiliate of a Lender under any Hedging Agreement between UCLP or any Restricted
Subsidiary and such Lender or Affiliate of a Lender while such Person (or in the
case of its Affiliate, the Person affiliated therewith) is a Lender hereunder
and permitted by the terms of this Agreement, excluding any Hedging Agreements
now or hereafter arising in connection with an ABS Facility and (c) all
renewals, extensions and/or rearrangements of any of the above.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnity Matters” shall mean any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), claims, demands and
causes of action made or threatened against a Person and, in connection
therewith, all losses, liabilities, damages (including, without

-11-



--------------------------------------------------------------------------------



 



limitation, consequential damages) or reasonable costs and expenses of any kind
or nature whatsoever incurred by such Person whether caused by the sole or
concurrent negligence of such Person seeking indemnification.
     “Index Debt” means senior, unsecured, long-term indebtedness for borrowed
money of UCLP or the Borrower that is not guaranteed by any other Person (other
than a Guarantor) or subject to any other credit enhancement.
     “Information Memorandum” means the Confidential Information Memorandum
dated August 2006 relating to the Borrower and the Transactions.
     “Interest Coverage Ratio” means the ratio of (a) EBITDA for the applicable
Testing Period to (b) Total Interest Expense for the applicable Testing Period.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period (c) no Interest Period for a Revolving
Borrowing may end after the Revolving Credit Maturity Date, (d) no Interest
Period for a Term Loan Borrowing may end after the Term Loan Maturity Date,
(e) no Interest Period for a Term Loan Borrowing shall be selected which extends
beyond any date upon which an installment of the Term Loan will be due if such
Term Loan Borrowing must be used to make such installment, (f) the first
Interest Period commencing on the Term Loan Funding Date shall be for a period
from the Term Loan Funding Date until the last day of that month and (g) the
last Interest Period may be such shorter period as to end on the Term Loan
Maturity Date. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
     “Investment” means, as applied to any Person, any direct or indirect
(a) purchase or other acquisition by such Person of any Equity Interests, Debt
or other securities (including any option,

-12-



--------------------------------------------------------------------------------



 



warrant or other right to acquire any of the foregoing) of any other Person,
(b) loan or advance made by such Person to any other Person, (c) guarantee,
assumption or other incurrence of liability by such Person of or for any Debt or
other obligation of any other Person, (d) creation of any Debt owed to such
Person by any other Person, (e) capital contribution or other investment by such
Person in any other Person or (f) purchase or other acquisition (in one
transaction or a series of transactions) of any assets of any other Person
constituting a business unit. The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment or interest earned on such
Investment. “Investment” shall exclude extensions of trade credit by UCLP and
the Subsidiaries on commercially reasonable terms in accordance with normal
trade practices of the UCLP or such Subsidiary, as the case may be.
     “IPO” means the public offering described in the S-1.
     “Issuing Bank” means Wachovia, DB or any other Lender agreed to by the
Borrower, the Administrative Agent and such Lender in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.07(e). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.
     “Lenders” has the meaning assigned such term in the introductory paragraph
hereto, including the Revolving Lenders and the Term Loan Lenders and any Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption, and any Person that shall have become a party hereto
as an Additional Lender pursuant to Section 2.06(c).
     “Letter of Credit” means any one of the letters of credit issued pursuant
to this Agreement and the reimbursement obligations pertaining thereto, and
shall include Offshore Currency Letters of Credit.
     “Letter of Credit Agreements” means all letter of credit applications and
other agreements (including any amendments, modifications or supplements
thereto) submitted by the Borrower, or entered into by the Borrower, with the
Issuing Bank relating to any Letter of Credit.
     “LIBO” means the rate of interest determined on the basis of the rate for
deposits in dollars for a period equal to the applicable Interest Period
commencing on the first day of such Interest Period appearing on Bridge Telerate
Service (formerly Dow Jones Market Service)

-13-



--------------------------------------------------------------------------------



 



Page 3750 as of 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period. In the event that such rate does
not appear on Bridge Telerate Service (formerly Dow Jones Market Service) Page
3750, “LIBO” shall be determined by the Administrative Agent to be the rate per
annum at which deposits in dollars are offered by leading reference banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period and in an amount
substantially equal to the amount of the applicable Loan.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO for such Interest Period multiplied
by (b) the Statutory Reserve Rate.
     “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting Property. For the
purposes of this Agreement, UCLP or any Subsidiary shall be deemed to be the
owner of any Property which it has acquired or holds subject to a conditional
sale agreement, or leases under a financing lease or other arrangement pursuant
to which title to the Property has been retained by or vested in some other
Person in a transaction intended to create a financing.
     “Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least a majority of the Aggregate Commitments;
and at any time while any Loans or LC Exposure is outstanding, Lenders holding
at least a majority of the outstanding aggregate principal amount of the Loans
and participation interests in Letters of Credit (without regard to any sale by
a Lender of a participation in any Loan under Section 12.04).
     “Material Adverse Effect” means any material and adverse effect on (a) the
assets, liabilities, financial condition, business, operations or prospects of
UCLP and its Restricted Subsidiaries taken as a whole as reflected in the
Financial Statements after eliminating the financial condition and results of
the Unrestricted Subsidiaries or (b) the ability of UCLP and its Restricted
Subsidiaries taken as a whole to perform their obligations under the Loan
Documents on a timely basis.

-14-



--------------------------------------------------------------------------------



 



     “Material Domestic Subsidiary” means any Domestic Subsidiary that generates
EBITDA exceeding five percent (5%) of the EBITDA of the UCLP Group for the most
recent Testing Period.
     “Material Foreign Subsidiary” means any Foreign Subsidiary that generates
EBITDA exceeding five percent (5%) of the EBITDA of the UCLP Group for the most
recent Testing Period.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency.
     “Multiemployer Plan” means a Plan which is a multiemployer plan as defined
in section 3(37) or 4001 (a)(3) of ERISA.
     “Non-Recourse Debt” means Debt of any Subsidiary:
          (a) as to which neither UCLP nor any Restricted Subsidiary
(i) provides credit support of any kind (including any guaranty, undertaking,
agreement or instrument that would constitute Debt), (ii) is directly or
indirectly liable as a guarantor or otherwise or (iii) is the lender;
          (b) no default with respect to which (including any rights that the
holders thereof may have to take an enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of Debt
of UCLP, the Borrower or any Restricted Subsidiary to declare a default on such
Debt or cause the payment thereof to be accelerated or payable prior to its
stated maturity; and
          (c) as to which the lenders of such Non-Recourse Debt have been
notified in writing that they will not have any recourse to UCLP, the Borrower,
any Restricted Subsidiary or any assets of any of them.
     “Non-Recourse Foreign Debt” means Debt of any Foreign Subsidiary:
          (a) as to which neither UCLP nor any Domestic Subsidiary (i) provides
credit support of any kind (including any guaranty, undertaking, agreement or
instrument that would constitute Debt), (ii) is directly or indirectly liable as
a guarantor or otherwise or (iii) is the lender; and
          (b) as to which the lenders of such Non-Recourse Foreign Debt have
been notified in writing that they will not have any recourse to UCLP, the
Borrower, any Domestic Subsidiary or any assets of any of them.
     “Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.
     “Offshore Currency” means any lawful currency (other than dollars) that the
relevant Issuing Bank with respect to any Offshore Currency Letter of Credit, in
its sole reasonable

-15-



--------------------------------------------------------------------------------



 



opinion, at any time determines to be (a) freely traded in the offshore
interbank foreign exchange markets, (b) freely transferable and (c) freely
convertible into dollars.
     “Offshore Currency Letter of Credit” means any Letter of Credit denominated
in an Offshore Currency.
     “Omnibus Agreement” shall mean that certain Omnibus Agreement dated
October 20, 2006 among Holdings, UCI, UCLP and any of its Consolidated
Subsidiaries, as amended, modified, supplemented or restated from time to time
and all exhibits and schedules thereto.
     “OPA” shall have the meaning assigned such term in the definition of
Environmental Laws.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or Property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement and any other Loan Document.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which UCLP, any Subsidiary or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Post-Default Rate” shall mean, in respect of any principal of any Loan or
any other amount payable by the Borrower under this Agreement or any other Loan
Document, a rate per annum during the period equal to 2% per annum above the
LIBO Rate for Loans as in effect from time to time plus the Applicable Margin
(if any), but in no event to exceed the Highest Lawful Rate; provided however,
for Eurodollar Loans, the “Post-Default Rate” for such principal shall be, for
the period commencing on the date of occurrence of an Event of Default and
ending on the earlier to occur of the last day of the Interest Period therefor
or the date all Events of

-16-



--------------------------------------------------------------------------------



 



Default are cured or waived, 2% per annum above the interest rate for such Loan
as provided in Section 3.02(a), but in no event to exceed the Highest Lawful
Rate.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Wachovia as its prime rate in effect at its principal office in
Charlotte, North Carolina; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
Such rate is set by the Administrative Agent as a general reference rate of
interest, taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, including, without
limitation, cash, securities, accounts and contract rights.
     “Purchase Money Indebtedness” means debt, the proceeds of which are used to
finance the acquisition, construction or improvement of inventory, equipment or
other property in the ordinary course of business.
     “RCRA” has the meaning assigned such term in the definition of
Environmental Laws.
     “Register” has the meaning assigned such term in Section 12.04(c).
     “Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
     “Related Fund” means, with respect to any Term Loan Lender that is a fund
that invests in bank loans, any other fund that invests in bank loans and is
advised or managed by the same investment advisor as such Term Loan Lender or by
an Affiliate (as defined in clause (a) only of the definition of “Affiliate”) of
such investment advisor.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors (including attorneys, accountants and experts) of such Person and
such Person’s Affiliates.
     “Responsible Officer” means, as to any Person, the Chief Executive Officer,
the President, any Financial Officer or any Vice President of such Person.
Unless otherwise specified, all references to a Responsible Officer herein means
a Responsible Officer of the Borrower.
     “Restricted Person” has the meaning assigned such term in Section 12.11.
     “Restricted Subsidiaries” means all Subsidiaries that are not Unrestricted
Subsidiaries. The Borrower and each ABS Subsidiary will always be Restricted
Subsidiaries of UCLP.
     “Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

-17-



--------------------------------------------------------------------------------



 



     “Revolving Commitments” means, as to each Revolving Lender, the amount set
forth opposite such Lender’s name under the caption “Revolving Commitments” on
such documentation on file with the Administrative Agent, as the same may be
(a) reduced or terminated from time to time in connection with a reduction or
termination of the Aggregate Revolving Commitments pursuant to Section 2.06(b),
(b) increased from time to time pursuant to Section 2.06(c) or (c) modified from
time to time pursuant to any assignment permitted by Section 12.04.
     “Revolving Credit Exposure” means, at any time, the sum of the aggregate
principal amount of the Revolving Loans and LC Exposure outstanding at such
time.
     “Revolving Credit Facility” means the Revolving Commitments, the Revolving
Loans and the LC Exposure.
     “Revolving Credit Maturity Date” means October 20, 2011.
     “Revolving Lender” means a Lender with a Revolving Commitment or with
outstanding Revolving Credit Exposure.
     “Revolving Loans” means each senior secured revolving loan made pursuant to
Section 2.01(a).
     “Revolving Notes” means Notes issued pursuant to Section 2.02(d) evidencing
Loans under the Revolving Credit Facility.
     “S-1” means that certain Amendment No. 2 to Form S-1 of UCLP as filed with
the SEC on September 20, 2006, as amended.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
     “SEC” means the Securities and Exchange Commission or any successor
Governmental Authority.
     “Security Instruments” means the Fee Letter, the Letters of Credit, the
Letter of Credit Agreements, the Guaranty Agreement, mortgages, deeds of trust
and other agreements, instruments or certificates described or referred to in
Exhibit F-1, and any and all other agreements, instruments, consents or
certificates now or hereafter executed and delivered by the Borrower or any
other Person (other than Hedging Agreements with the Lenders or any Affiliate of
a Lender or participation or similar agreements between any Lender and any other
lender or creditor with respect to any Indebtedness pursuant to this Agreement)
in connection with, or as security for the payment or performance of the
Indebtedness, the Notes, this Agreement, or reimbursement obligations under the
Letters of Credit, as such agreements may be amended, modified, supplemented or
restated from time to time.
     “Significant Domestic Subsidiary” means each Wholly-Owned Domestic
Subsidiary that generates EBITDA exceeding seven and one-half percent (7 1/2%)
of the EBITDA of the UCLP Group. If, in the aggregate, the EBITDA of the
Wholly-Owned Domestic Subsidiaries that are

-18-



--------------------------------------------------------------------------------



 



not Guarantors exceeds fifteen percent (15%) of the EBITDA of the UCLP Group,
those Wholly-Owned Domestic Subsidiaries representing a majority of such EBITDA
shall each be a Significant Domestic Subsidiary; provided that any Wholly-Owned
Domestic Subsidiary that guarantees any Debt shall be deemed a Significant
Domestic Subsidiary. No ABS Subsidiary shall be a Significant Domestic
Subsidiary.
     “Special Entity” means any joint venture, limited liability company or
partnership, general or limited partnership or any other type of partnership or
company other than a corporation in which UCLP or one or more of its other
Subsidiaries is a member, owner, partner or joint venturer and owns, directly or
indirectly, at least a majority of the equity of such entity or controls such
entity, but excluding any tax partnerships that are not classified as
partnerships under state law. For purposes of this definition, any Person which
owns directly or indirectly an equity investment in another Person which allows
the first Person to manage or elect managers who manage the normal activities of
such second Person will be deemed to “control” such second Person (e.g. a sole
general partner controls a limited partnership).
     “Specified Acquisition” means any acquisition of assets (including, but not
limited to, purchase of Compression Assets from Holdings or its Subsidiaries) or
entities or operating lines or divisions for a purchase price of not less than
$50,000,000.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
     “Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by another Person or one or more of its
Subsidiaries or by such other Person and one or more of its Subsidiaries and
(b) any partnership of which such other Person or any of its Subsidiaries is a
general partner. Unless otherwise indicated herein, each reference to the term
“Subsidiary” means a Subsidiary of UCLP.
     “Subsidiary EBITDA” means, for any Unrestricted Subsidiary for any period,
(a) EBTIDA of such Unrestricted Subsidiary or (b) to the extent that
Consolidated Net Income for such Unrestricted Subsidiary is not available, the
gross revenues of such Unrestricted Subsidiary for such period less the cost of
sales (excluding depreciation expenses to the extent such expenses were
deducted) associated with such gross revenues.

-19-



--------------------------------------------------------------------------------



 



     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Term Commitments” means, as to each Term Loan Lender, the amount set forth
opposite such Term Loan Lender’s name under the caption “Term Commitments” on
such documentation on file with the Administrative Agent, as the same may be
increased from time to time pursuant to Section 2.06(c). All Term Commitments
shall terminate immediately after the Term Loan Funding Date.
     “Term Credit Exposure” means, with respect to any Term Loan Lender at any
time, the principal amount of such Term Loan Lender’s Term Loans.
     “Term Loan” means each senior secured term loan made pursuant to
Section 2.01(b).
     “Term Loan Assumption Agreement” shall mean a Term Loan Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Guarantors, the Administrative Agent and one or
more Term Loan Lenders.
     “Term Loan Borrowing” means a Borrowing comprised of Term Loans.
     “Term Loan Facility” means the Term Commitments and the Term Loans.
     “Term Loan Funding Date” means the date on which the Term Loan Lenders make
a senior secured term loan pursuant to Section 2.01(b).
     “Term Loan Lender” means a Lender with an outstanding Term Loan.
     “Term Loan Maturity Date” means the date as defined in the Term Loan
Assumption Agreement; provided such date is no sooner than the Revolving Credit
Maturity Date.
     “Term Notes” means Notes issued pursuant to Section 2.02(d) evidencing
Loans under the Term Loan Facility.
     “Testing Period” means a single period consisting of the four consecutive
fiscal quarters of UCLP then last ended (whether or not such quarters are all
within the same fiscal year); provided, however, that if a particular provision
of this Agreement indicates that a Testing Period shall be a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended which are so indicated in such provision.
     “Total Debt” means, at any time (without duplication), the sum of (a) 100%
of the long-term debt of UCLP and its Restricted Subsidiaries reflected on the
consolidated balance sheet of UCLP in accordance with GAAP, plus (b) any Debt
that is not reflected on the consolidated balance sheet of UCLP and its
Restricted Subsidiaries which has been used to finance assets that generate
income included in EBITDA, plus (c) the current portion of the debt set forth in
(a) above, plus or minus (d) the mark-to-market obligations of UCLP and its
Restricted Subsidiaries under the Hedging Agreements.

-20-



--------------------------------------------------------------------------------



 



     “Total Interest Expense” means, for any period, the total consolidated
interest expense net of cash interest income of UCLP and its Restricted
Subsidiaries for such period (including, without limitation, the cash equivalent
of the interest expense associated with Capital Lease Obligations, but excluding
(a) upfront fees paid in connection with this Agreement, an ABS Facility or any
debt facility where the fees are paid from the proceeds of such debt, (b) Debt
or lease issuance costs which have to be amortized, (c) lease payments on any
office equipment or real property, (d) any principal components paid on all
lease payments and (e) gains, losses or other charges as a result of the early
retirement of Debt). Total Interest Expense will be deemed to be $2,100,000 for
each of the fiscal quarters ending December 31, 2005, March 30, 2006, June 30,
2006 and September 30, 2006. Total Interest Expense attributable to Debt of UCLP
and its Restricted Subsidiaries for the fiscal quarter ending December 31, 2006
shall be determined pro forma as if such Debt of UCLP and its Restricted
Subsidiaries would have been outstanding the entire quarter.
     “Total Leverage Ratio” means the ratio of Total Debt to EBITDA.
     “Transactions” means, with respect to (a) the Borrower, the execution,
delivery and performance by the Borrower of this Agreement, and each other Loan
Document to which it is a party, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, and the grant of Liens
by the Borrower on Collateral pursuant to the Security Instruments and (b) each
Guarantor, the execution, delivery and performance by such Guarantor of each
Loan Document to which it is a party, the guaranteeing of the Indebtedness and
the other obligations under the Guaranty Agreement by such Guarantor and such
Guarantor’s grant of the security interests and provision of collateral under
the Security Instruments, and the grant of Liens by such Guarantor on Collateral
pursuant to the Security Instruments.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Base Rate or the LIBO Rate.
     “UCI” means Universal Compression, Inc.
     “UCLP” shall mean Universal Compression Partners, L.P., a Delaware limited
partnership.
     “UCLP Group” shall mean UCLP and its Restricted Subsidiaries.
     “UCLP Partnership Agreement” means that certain Agreement of Limited
Partnership of UCLP dated as of June 16, 2006, as amended, modified,
supplemented or restated from time to time.
     “US Dollar Equivalent” means, at any time of determination thereof, the
amount of dollars involved which could be purchased with the applicable amount
of the Alternate Currency involved computed at the spot rate of exchange as
quoted or utilized by the Administrative Agent on the date of determination
thereof.
     “USA Patriot Act” has the meaning assigned such term in Section 12.16.

-21-



--------------------------------------------------------------------------------



 



     “Unrestricted Subsidiary” means any Subsidiary designated as an
Unrestricted Subsidiary in accordance with Section 9.14, and any of its
Subsidiaries.
     “Wachovia” means Wachovia Bank, National Association and its successors.
     “Weighted Average Life to Maturity” means, when applied to any Debt at any
date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Debt.
     “Wholly-Owned Domestic Subsidiary” means any Domestic Subsidiary of which
all of the outstanding Equity Interests (other than any directors’ qualifying
shares mandated by applicable law), on a fully-diluted basis, are owned by UCLP
or one or more of the Wholly-Owned Domestic Subsidiaries or are owned by UCLP
and one or more of the Wholly-Owned Domestic Subsidiaries.
     Section 1.03 Types of Loans and Borrowings . For purposes of this
Agreement, Loans and Borrowings, respectively, may be classified and referred to
by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).
     Section 1.04 Terms Generally; Rules of Construction . The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to and including” and
(f) any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement. No provision of this Agreement or any other
Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.
     Section 1.05 Accounting Terms and Determinations; GAAP . Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and

-22-



--------------------------------------------------------------------------------



 



certificates and reports as to financial matters required to be furnished to the
Administrative Agents or the Lenders hereunder shall be prepared, in accordance
with GAAP, applied on a basis consistent with the audited financial statements
of UCLP and its Consolidated Subsidiaries referred to in Section 8.01(a) (except
for changes concurred with by UCLP and its Consolidated Subsidiaries’
independent public accountants); provided that, if UCLP notifies the
Administrative Agent that it requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP
(including but not limited to any Statement of Financial Accounting Standards)
affecting the calculation of any financial covenant (or if the Administrative
Agent notifies UCLP that the Majority Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP affecting the calculation of any
financial covenant, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
ARTICLE II
The Credits
     Section 2.01 Commitments.
          (a) Revolving Commitments. Subject to the terms and conditions set
forth herein, each Revolving Lender agrees to make Revolving Loans to the
Borrower during the Availability Period in an aggregate principal amount that
will not result in (i) such Revolving Lender’s Revolving Credit Exposure
exceeding such Revolving Lender’s Revolving Commitment and (ii) the total
Revolving Credit Exposure exceeding the Aggregate Revolving Commitments. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, repay and reborrow the Revolving Loans.
          (b) Term Commitments. Subject to the terms and conditions set forth
herein and in the applicable Term Loan Assumption Agreement, each Term Loan
Lender agrees to make Term Loans to the Borrower on the Term Loan Funding Date
in an aggregate principal amount that will not result in: (i) such Term Loan
Lender’s Term Credit Exposure exceeding such Term Loan Lender’s Term Commitment
and (ii) the total Term Credit Exposure exceeding the Aggregate Term
Commitments. Once repaid or prepaid, Term Loans may not be reborrowed.
     Section 2.02 Loans and Borrowings.
          (a) Borrowings; Several Obligations. Each Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their respective Revolving Commitments and Term Commitments. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Revolving
Commitments and Term Commitments are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
          (b) Types of Loans. Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in

-23-



--------------------------------------------------------------------------------



 




accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
          (c) Minimum Amounts; Limitation on Number of Borrowings. At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $100,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Revolving Commitments or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.07(d). Borrowings of more
than one Type may be outstanding at the same time, provided that there shall not
at any time be more than a total of ten (10) Eurodollar Borrowings outstanding.
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date or Term Loan Maturity Date, as applicable.
          (d) Notes. The Loans made by each Lender shall be evidenced by a
single promissory note of the Borrower in substantially the form of Exhibit A,
dated, in the case of (i) any Lender party hereto as of the date of this
Agreement, as of the date of this Agreement, (ii) any Lender that becomes a
party hereto pursuant to an Assignment and Assumption, as of the effective date
of the Assignment and Assumption or (iii) any Lender that becomes a party hereto
in connection with an increase in the Aggregate Revolving Commitments or
Aggregate Term Commitments pursuant to Section 2.06(c), as of the effective date
of such increase, payable to the order of such Lender in a principal amount
equal to its Revolving Commitment or Term Commitment as in effect on such date,
and otherwise duly completed. In the event that any Lender’s Revolving
Commitment or Term Commitment increases or decreases for any reason (whether
pursuant to Section 2.06, Section 12.04(c) or otherwise), the Borrower shall
deliver or cause to be delivered on the effective date of such increase or
decrease, a new Note payable to the order of such Lender in a principal amount
equal to its Revolving Commitment or Term Commitment after giving effect to such
increase or decrease, and otherwise duly completed. The date, amount, Type,
interest rate and, if applicable, Interest Period of each Loan made by each
Lender and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books for its Note, and, prior to any transfer,
may be endorsed by such Lender on a schedule attached to such Note or any
continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or the Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.
     Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 p.m., Eastern time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 p.m., Eastern time, on the date of the
proposed Borrowing; provided that no such notice shall be required for any
deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement

-24-



--------------------------------------------------------------------------------



 



as provided in Section 2.07(d). Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or email
to the Administrative Agent of a written Borrowing Request in substantially the
form of Exhibit B and signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
               (i) the aggregate amount of the requested Borrowing;
               (ii) the date of such Borrowing, which shall be a Business Day;
               (iii) whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;
               (iv) in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;
               (v) if a Revolving Borrowing is requested, the amount of the
current total Revolving Credit Exposures (without regard to the requested
Revolving Borrowing) and the pro forma total Revolving Credit Exposures (giving
effect to the requested Revolving Borrowing); and
               (vi) the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause (y) the total Revolving Credit Exposures to exceed the
Aggregate Revolving Commitments or (z) the total Term Credit Exposures to exceed
the Aggregate Term Commitments, as applicable.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     Section 2.04 Interest Elections.
          (a) Conversion and Continuance. Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

-25-



--------------------------------------------------------------------------------



 




          (b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in substantially the form of Exhibit C and
signed by the Borrower.
          (c) Information in Interest Election Requests. Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:
               (i) the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Section 2.04(c)(iii) and
(iv) shall be specified for each resulting Borrowing);
               (ii) the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;
               (iii) whether the resulting Borrowing is to be an ABR Borrowing
or a Eurodollar Borrowing; and
               (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Notice to Lenders by the Administrative Agent. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
          (e) Effect of Failure to Deliver Timely Interest Election Request and
Event of Default. If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

-26-



--------------------------------------------------------------------------------



 



     Section 2.05 Funding of Borrowings.
          (a) Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., Eastern time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.07(d) shall be remitted by the Administrative Agent to
the Issuing Bank. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.
          (b) Presumption of Funding by the Lenders. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
     Section 2.06 Termination, Reduction and Increase of Aggregate Commitments.
          (a) Scheduled Termination of Commitments.
               (i) Unless previously terminated, the Revolving Commitments shall
terminate on the Revolving Credit Maturity Date. If at any time the Aggregate
Revolving Commitments is terminated or reduced to zero, then the Revolving
Commitments shall terminate on the effective date of such termination or
reduction.
               (ii) Unless previously terminated, the Term Commitments shall
terminate on the Term Loan Funding Date.
          (b) Optional Termination and Reduction of Aggregate Credit Amounts.
               (i) The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Revolving Commitments; provided that (A) each reduction of
the Aggregate Revolving Commitments shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000 and (B) the Borrower shall not
terminate or reduce the

-27-



--------------------------------------------------------------------------------



 



Aggregate Revolving Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 3.04(c), the total Revolving
Credit Exposures would exceed the Aggregate Revolving Commitments.
               (ii) The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Revolving Commitments under
Section 2.06(b)(i) at least three (3) Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable. Any
termination or reduction of the Aggregate Revolving Commitments shall be
permanent and may not be reinstated except pursuant to Section 2.06(c). Each
reduction of the Aggregate Revolving Commitments shall be made ratably among the
Revolving Lenders in accordance with each Revolving Lender’s Applicable
Percentage.
          (c) Optional Increase in Aggregate Commitments.
               (i) Subject to the conditions set forth in Section 2.06(c)(ii),
the Borrower may increase the Aggregate Revolving Commitments and/or the
Aggregate Term Commitments then in effect with the prior consent of the
Administrative Agent by increasing the Revolving Commitment and/or Term
Commitment of a Lender or by causing a Person that at such time is not a Lender
to become a Lender (an “Additional Lender”).
               (ii) Any increase in the Aggregate Revolving Commitments and/or
the Aggregate Term Commitments shall be subject to the following additional
conditions:
                    (A) such increase shall not be less than $25,000,000 and
shall be in a whole multiple of $5,000,000 in excess thereof unless the
Administrative Agent otherwise consents, and no such increase shall be permitted
if after giving effect thereto the cumulative increases of the Aggregate
Commitments pursuant to this Section 2.06(c) would exceed $225,000,000;
                    (B) no Default shall have occurred and be continuing at the
effective date of such increase;
                    (C) on the effective date of such increase, no Eurodollar
Borrowings shall be outstanding or if any Eurodollar Borrowings are outstanding,
then the effective date of such increase shall be the last day of the Interest
Period in respect of such Eurodollar Borrowings unless the Borrower pays
compensation required by Section 5.02;
                    (D) no Lender’s Revolving Commitment and/or Term Commitment
may be increased without the consent of such Lender;
                    (E) if the Borrower elects to increase the Aggregate
Revolving Commitments by increasing the Revolving Commitment of a Revolving
Lender, the Borrower and such Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit G-1 (a
“Commitment Increase Certificate”), and, if requested, the Borrower shall
deliver a new Note payable to the order of such Revolving Lender in a principal

-28-



--------------------------------------------------------------------------------



 



amount equal to its Revolving Commitment after giving effect to such increase,
and otherwise duly completed; and
                    (F) If the Borrower elects to increase the Aggregate
Revolving Commitments by causing an Additional Lender to become a party to this
Agreement, then the Borrower and such Additional Lender shall execute and
deliver to the Administrative Agent a certificate substantially in the form of
Exhibit G-2 (an “Additional Lender Certificate”), together with an
Administrative Questionnaire, and, if requested, the Borrower shall deliver a
Note payable to the order of such Additional Lender in a principal amount equal
to its Revolving Commitment, and otherwise duly completed.
                    (G) If the Borrower elects to increase the Aggregate Term
Commitments, the Borrower and each Term Loan Lender shall execute and deliver to
the Administrative Agent a Term Loan Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Term Commitment of such Term Loan Lender. Each Term Loan Assumption
Agreement shall specify the Term Commitments, the Applicable Margins, the Term
Loan Funding Date, and the Term Loan Maturity Date and other terms of the Term
Loans to be made thereunder; provided, that no Term Loans shall be made unless
(y) the conditions set forth in Section 6.03 shall be satisfied and (z) the
other closing certificates and documentation as required by the relevant Term
Loan Assumption Agreement shall be delivered. The Administrative Agent shall
promptly notify each Term Loan Lender as to the effectiveness of each Term Loan
Assumption Agreement.
               (iii) Subject to acceptance and recording thereof pursuant to
Section 2.06(c)(iv), from and after the effective date specified in the
Commitment Increase Certificate or the Additional Lender Certificate (or if any
Eurodollar Borrowings are outstanding, then the last day of the Interest Period
in respect of such Eurodollar Borrowings, unless the Borrower has paid
compensation required by Section 5.02): (A) the amount of the Aggregate
Revolving Commitments and/or Aggregate Term Commitments shall be increased as
set forth therein, and (B) in the case of an Additional Lender Certificate, any
Additional Lender party thereto shall be a party to this Agreement and the other
Loan Documents and have the rights and obligations of a Lender under this
Agreement and the other Loan Documents. In addition in connection with an
increase of the Aggregate Revolving Commitments, the Lender or the Additional
Lender, as applicable, shall purchase a pro rata portion of the outstanding
Revolving Loans (and participation interests in Letters of Credit) of each of
the other Revolving Lenders (and such Lenders hereby agree to sell and to take
all such further action to effectuate such sale) such that each Revolving Lender
(including any Additional Lender, if applicable) shall hold its Applicable
Percentage of the outstanding Revolving Loans (and participation interests)
after giving effect to the increase in the Aggregate Revolving Commitments.
               (iv) Upon its receipt of a duly completed Commitment Increase
Certificate or an Additional Lender Certificate, executed by the Borrower and
the Lender or the Borrower and the Additional Lender party thereto, as
applicable, the Administrative Questionnaire referred to in Section 2.06(c)(ii),
if applicable, the written consent of the Administrative Agent to such increase
required by Section 2.06(c)(i), and such documents and opinions reasonably
requested by the Administrative Agent, the Administrative Agent shall accept
such Commitment Increase Certificate or Additional Lender Certificate and record
the

-29-



--------------------------------------------------------------------------------



 



information contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(c). No increase in the Aggregate
Revolving Commitments and/or the Aggregate Term Commitments shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 2.06(c)(iv).
     Section 2.07 Letters of Credit.
     (a) During the period from and including the Effective Date to, but
excluding, the 30th day prior to the Revolving Credit Maturity Date, the Issuing
Banks, as issuing bank for the Lenders, agree to extend credit for the account
of the Borrower at any time and from time to time by issuing, renewing,
extending or reissuing Letters of Credit; provided however, the LC Exposure at
any one time outstanding shall not exceed $20,000,000. The Revolving Lenders
shall participate in such Letters of Credit according to their respective
Applicable Percentage. Each of the Letters of Credit shall (1) be issued by the
Issuing Banks on a sight basis only, (2) contain such terms and provisions as
are reasonably required by the Issuing Banks, (3) be for the account of the
Borrower and (4) expire not later than (A) 30 days before the Revolving Credit
Maturity Date, with respect to commercial letters of credit, and (B) 10 days
before the Revolving Credit Maturity Date, with respect to standby letters of
credit. The Borrower may request that one or more Letters of Credit be issued in
an Offshore Currency denomination as part of the LC Exposure. The aggregate US
Dollar Equivalent of all Offshore Currency Letters of Credit, as of the issuance
date of any such Offshore Currency Letter of Credit, shall not exceed
$20,000,000. No Issuing Bank shall be obligated to issue an Offshore Currency
Letter of Credit if such Issuing Bank has determined, in its sole discretion,
that it is unable to fund obligations in the requested Offshore Currency;
provided, however, the Administrative Agent shall use its best efforts to locate
suitable issuers if no Issuing Banks are able to fund obligations in the
requested Offshore Currency. From and after the Effective Date, the Existing
Letters of Credit shall be deemed to be Letters of Credit issued pursuant to
this Section 2.07.
Notwithstanding anything to the contrary contained in this Agreement, including,
without limitation, this Section 2.07, the expiration date of one or more
Letters of Credit may extend beyond the Revolving Credit Maturity Date;
provided, however, it is hereby expressly agreed and understood that:
     (i) the aggregate face amount of all such Letters of Credit shall not at
any time exceed $10,000,000;
     (ii) the expiration dates of such Letters of Credit shall not extend more
than three (3) years beyond the Revolving Credit Maturity Date;
     (iii) the Borrower shall, not later than five (5) Business Days prior to
the Revolving Credit Maturity Date, deposit in an account with the
Administrative Agent, in the name of the Administrative Agent for the benefit of
the Administrative Agent and the Issuing Banks, an amount in cash equal to the
aggregate face amount of all such Letters of Credit as of such date; provided
that for all Offshore Currency Letters of Credit, the Borrower shall deposit an
amount in cash equal to 110% of the aggregate face amount of all such Offshore
Currency Letters of Credit and will have a continuing obligation to maintain in
such account at least an amount in cash equal to 110% of the aggregate face
amount of all such Offshore Currency Letters of Credit

-30-



--------------------------------------------------------------------------------



 



based on the then US Dollar Equivalent, and the Administrative Agent shall have
exclusive dominion and control (including the exclusive right of withdrawal)
over such account;
     (iv) if the Issuing Banks make any disbursement in connection with a Letter
of Credit after the Revolving Credit Maturity Date, such disbursement shall be
an advance on behalf of the Borrower under this Agreement and shall be
reimbursed to the Issuing Banks either (A) by the Administrative Agent applying
amounts in the cash collateral account referred to in clause (iii) above until
reimbursed in full, or (B) by the Borrower pursuant to Section 2.07(d) (except
that the Borrower shall not have the right to request that the Lenders make, and
the Lenders shall not have any obligation to make, a Loan under this Agreement
after the Revolving Credit Maturity Date to fund any such disbursement); and
     (v) all such disbursements referred to in clause (iv) of this paragraph
shall be secured only by the cash collateral referred to in clause (iii) of this
paragraph and the Borrower hereby grants, and by each deposit of such cash
collateral with the Administrative Agent grants, to the Administrative Agent a
first-priority security interest in all such cash collateral, without any
further action on the part of the Issuing Banks, the Borrower, the
Administrative Agent, any Lender or any other Person now or hereafter party
hereto (other than any action the Administrative Agent reasonably deems
necessary to perfect such security interest, which action the Borrower hereby
authorizes the Administrative Agent to take), until same are reimbursed in full.
If, on the later of the Revolving Credit Maturity Date or the Term Loan Maturity
Date (A) the Revolving Commitments have been terminated, (B) the Loans, all
interest thereon and all other amounts payable by the Borrower hereunder or in
connection herewith (other than the LC Exposure in connection with any Letter of
Credit having an expiration date extending beyond the Revolving Credit Maturity
Date as permitted by Section 2.07(a)) have been paid in full, and (C) the
conditions set forth in clause (iii) above have been fully satisfied, then from
and after such date the following provisions of this Agreement shall not be
operative: Sections 8.01 (other than Section 8.01(a), which shall remain
operative), 8.02 (except as the same may affect a Letter of Credit), 8.03(b),
8.04, 8.05, 8.07, 8.08, 9.01, 9.02 (except for cash collateral securing Letters
of Credit), 9.03, 9.04, 9.05, 9.06, 9.08, 9.09, 9.10, 9.11, 9.12, 9.13, 9.14 and
9.15.
          (b) If, after payment in full of all Indebtedness of the Borrower
under the Loan Documents (including without limitation, reimbursement
obligations with respect to Letters of Credit) and the expiration or
cancellation of all outstanding Letters of Credit, there remains any amount on
deposit in the cash collateral account referred to in clause (iii) above, the
Administrative Agent shall, within three (3) Business Days after all such
Indebtedness is paid in full and all outstanding Letters of Credit have expired
or been cancelled, return such amount to the Borrower.
          (c) Participations. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
Section 2.07(d), or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Revolving Lender acknowledges and agrees that

-31-



--------------------------------------------------------------------------------



 




its obligation to acquire participations pursuant to this Section 2.07(c) in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a
Default, the reduction or termination of the Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
          (d) Reimbursement and Prepayment.
               (i) In connection with any Letter of Credit, the Borrower may
make funds available for disbursement by the Issuing Bank in connection with
such Letter of Credit. In such cases, the Issuing Bank shall use such funds
which the Borrower has made available to fund such Letter of Credit. In
addition, the Borrower may give written instructions to the Issuing Bank and the
Administrative Agent to make a Loan under this Agreement to fund any Letters of
Credit which may be drawn. In all such cases, the Borrower shall give the
appropriate notices required under this Agreement for an ABR Loan or a
Eurodollar Loan. If a disbursement by the Issuing Bank is made under any Letter
of Credit, in cases in which the Borrower has not either provided its own funds
to fund a draw on a Letter of Credit or given the Administrative Agent prior
notice for a Loan under this Agreement, then the Borrower shall pay to the
Administrative Agent within two (2) Business Days after notice of any such
disbursement is received by the Borrower, the amount and, in the case of any
Offshore Currency Letters of Credit, the US Dollar Equivalent determined on the
date of such disbursement, of each such disbursement made by the Issuing Bank
under the Letter of Credit (if such payment is not sooner effected as may be
required under this Section 2.07(d) or under other provisions of the Letter of
Credit), together with interest on the amount disbursed from and including the
date of disbursement until payment in full of such disbursed amount at a varying
rate per annum equal to (i) the then applicable interest rate for ABR Loans
through the second Business Day after notice of such disbursement is received by
the Borrower and (ii) thereafter, the Post-Default Rate for ABR Loans (but in no
event to exceed the Highest Lawful Rate) for the period from and including the
third Business Day following the date of such disbursement to and including the
date of repayment in full of such disbursed amount. The obligations of the
Borrower under this Agreement with respect to each Letter of Credit shall be
absolute, unconditional and irrevocable and shall be paid or performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever, including, without limitation, but only to the fullest extent
permitted by applicable law, the following circumstances: (A) any lack of
validity or enforceability of this Agreement, any Letter of Credit or any of the
Security Instruments; (B) any amendment or waiver of (including any default), or
any consent to departure from this Agreement (except to the extent permitted by
any amendment or waiver), any Letter of Credit or any of the Security
Instruments; (C) the existence of any claim, set-off, defense or other rights
which the Borrower may have at any time against the beneficiary of any Letter of
Credit or any transferee of any Letter of Credit (or any Persons for whom any
such beneficiary or any such transferee may be acting), the Issuing Bank, the
Administrative Agent, any Lender or any other Person, whether in connection with
this Agreement, any Letter of Credit, the Security Instruments, the Transactions
or any unrelated transaction; (D) any statement, certificate, draft, notice or
any other document presented under any Letter of Credit proves to have been
forged, fraudulent, insufficient or invalid in any respect or any statement
therein proves to have been untrue or inaccurate in any respect whatsoever; (E)
payment by the Issuing Bank under any Letter of Credit against

-32-



--------------------------------------------------------------------------------



 



presentation of a draft or certificate which appears on its face to comply, but
does not comply, with the terms of such Letter of Credit; and (F) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.
Notwithstanding anything in this Agreement to the contrary, the Borrower will
not be liable for payment or performance that results from the gross negligence
or willful misconduct of the Issuing Bank or its officers, employees, agents or
representatives, except where the Borrower or any Restricted Subsidiary actually
recovers the proceeds for itself or the Issuing Bank of any payment made by the
Issuing Bank in connection with such gross negligence or willful misconduct,
except for reasonable costs and expenses associated with such recovery.
               (ii) In the event of the occurrence of any Event of Default, a
payment or prepayment pursuant to Section 3.04(c) or the maturity of the Notes,
whether by acceleration or otherwise, an amount equal to the LC Exposure, except
for all Offshore Currency Letters of Credit which shall equal an amount equal to
110% of the aggregate face amount of all such Offshore Currency Letters of
Credit based on the then US Dollar Equivalent, shall be deemed to be forthwith
due and owing by the Borrower to the Issuing Bank, the Administrative Agent and
the Lenders as of the date of any such occurrence; and the Borrower’s obligation
to pay such amount shall be absolute and unconditional, without regard to
whether any beneficiary of any such Letter of Credit has attempted to draw down
all or a portion of such amount under the terms of a Letter of Credit, and, to
the fullest extent permitted by applicable law, shall not be subject to any
defense or be affected by a right of set-off, counterclaim or recoupment which
the Borrower may now or hereafter have against any such beneficiary, the Issuing
Bank, the Administrative Agent, the Lenders or any other Person for any reason
whatsoever. The Borrower will have a continuing obligation to maintain in such
account at least an amount in cash equal to 110% of the aggregate face amount of
all such Offshore Currency Letters of Credit based on the then US Dollar
Equivalent. Such payments shall be held by the Issuing Bank on behalf of the
Lenders as cash collateral securing the LC Exposure in an account or accounts at
their principal office; and the Borrower hereby grants to, and by its deposit
with the Administrative Agent grants to, the Administrative Agent a security
interest in such cash collateral. In the event of any such payment by the
Borrower of amounts contingently owing under outstanding Letters of Credit and
in the event that thereafter drafts or other demands for payment complying with
the terms of such Letters of Credit are not made prior to the respective
expiration dates thereof, the Administrative Agent agrees, if no Event of
Default has occurred and is continuing or if no other amounts are outstanding
under this Agreement, the Notes or the Security Instruments, to remit to the
Borrower (i) amounts for which the contingent obligations evidenced by the
Letters of Credit have ceased and (ii) amounts on deposit as cash collateral for
Letters of Credit.
               (iii) Each Revolving Lender severally and unconditionally agrees
that it shall promptly reimburse the Issuing Bank in dollars an amount equal to
such Revolving Lender’s participation in any Letter of Credit as provided in
Section 2.07(a) of any disbursement made by the Issuing Bank under any Letter of
Credit that is not reimbursed according to this Section 2.07 (other than with
respect to disbursements described in the second paragraph of
Section 2.07(d)(i)) and such obligation to reimburse is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Aggregate Revolving Commitments, and that each such payment shall be made
without

-33-



--------------------------------------------------------------------------------



 



any offset, abatement, withholding or reduction whatsoever. If the Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable disbursement, the payment then due from the
Borrower in respect thereof and such Revolving Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any disbursement shall constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such
disbursement.
               (iv) If no Event of Default has occurred and is continuing, and
subject to availability under the Revolving Commitments (after reduction for the
LC Exposure), to the extent the Borrower has not reimbursed the Issuing Bank for
any drawn upon Letter of Credit within one (1) Business Day after notice of such
disbursement has been received by the Borrower, the amount of such Letter of
Credit reimbursement obligation shall automatically be funded by the Lenders as
a Loan hereunder and used to pay such Letter of Credit reimbursement obligation
in the percentages referenced in clause (iii) above. If an Event of Default has
occurred and is continuing, or if the funding of such Letter of Credit
reimbursement obligation as a Loan would cause the aggregate amount of all Loans
outstanding to exceed the Revolving Commitments (after reduction for the LC
Exposure), such Letter of Credit reimbursement obligation shall not be funded as
a Loan, but instead shall accrue interest as provided in Section 2.07(d)(i) and
be subject to reimbursement under Section 2.07(d)(iii).
          (e) Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(a). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

-34-



--------------------------------------------------------------------------------



 




ARTICLE III
Payments of Principal and Interest; Prepayments; Fees
     Section 3.01 Repayment of Loans.
          (a) Revolving Loans. On the Revolving Credit Maturity Date, the
Borrower shall pay to the Administrative Agent, for the account of each
Revolving Lender, the outstanding aggregate principal amount and accrued and
unpaid interest under the Revolving Loans.
          (b) Term Loans. On the Term Loan Maturity Date, the Borrower shall pay
to the Administrative Agent, for the account of each Term Loan Lender, the
outstanding aggregate principal amount and accrued and unpaid interest under the
Term Loan.
     Section 3.02 Interest.
          (a) ABR Loans. The Loans comprising each ABR Borrowing shall bear
interest at the Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.
          (b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing
shall bear interest at the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.
          (c) Post-Default Rate. Notwithstanding the foregoing, the Borrower
will pay to the Administrative Agent, for the account of each Lender, interest
at the applicable Post-Default Rate on any principal amount of any Loan made by
such Lender, and (to the fullest extent permitted by law) on any other amount
payable by the Borrower hereunder, under any Loan Document or under any Note
held by such Lender to or for account of such Lender, for the period commencing
on the date of an Event of Default until the same is paid in full or all Events
of Default are cured or waived.
          (d) Interest Payment Dates. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 3.02(c) shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than an
optional prepayment of an ABR Loan prior to the Revolving Credit Maturity Date
or Term Loan Maturity Date, as applicable), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion. Any accrued and
unpaid interest on the Revolving Loans shall be paid on the Revolving Credit
Maturity Date. Any accrued and unpaid interest on the Term Loans shall be paid
on the Term Loan Maturity Date.
          (e) Interest Rate Computations. All interest with respect to
Eurodollar Loans hereunder shall be computed on the basis of a year of 360 days,
unless such computation would exceed the Highest Lawful Rate, in which case
interest shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). All interest with
respect to

-35-



--------------------------------------------------------------------------------



 




ABR Loans hereunder shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Base Rate, LIBO Rate or LIBO shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.
     Section 3.03 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate or the LIBO for such Interest Period; or
          (b) the Administrative Agent is advised by the Majority Lenders that
the LIBO Rate or LIBO, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
     Section 3.04 Prepayments.
          (a) Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 3.04(b).
          (b) Notice and Terms of Optional Prepayment. The Borrower shall notify
the Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 p.m., Eastern time, three (3) Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 p.m., Eastern time, on the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid (which shall be in integral
multiples of $100,000 for ABR Borrowings or the remaining aggregate principal
balance outstanding on the applicable Notes for ABR Borrowings and in an amount
equal to all of the Eurodollar Borrowings for the Interest Period prepaid for
Eurodollar Borrowings). Promptly following receipt of any such notice relating
to a Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the

-36-



--------------------------------------------------------------------------------



 




prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02.
          (c) Mandatory Prepayments.
               (i) If, after giving effect to any termination or reduction of
the Aggregate Revolving Commitments pursuant to Section 2.06(b), the total
Revolving Credit Exposure exceeds the Aggregate Revolving Commitments, then the
Borrower shall (A) prepay the Borrowings on the date of such termination or
reduction in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.07(d)(ii).
               (ii) Each prepayment of Borrowings pursuant to this
Section 3.04(c) shall be applied, first, ratably to any ABR Borrowings then
outstanding, and, second, to any Eurodollar Borrowings then outstanding, and if
more than one Eurodollar Borrowing is then outstanding, to each such Eurodollar
Borrowing in order of priority beginning with the Eurodollar Borrowing with the
least number of days remaining in the Interest Period applicable thereto and
ending with the Eurodollar Borrowing with the most number of days remaining in
the Interest Period applicable thereto.
               (iii) Prepayments pursuant to this Section 3.04(c) shall be
accompanied by accrued interest to the extent required by Section 3.02. Any
prepayments on the Term Loans may not be reborrowed.
          (d) No Premium or Penalty. Prepayments permitted or required under
this Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
     Section 3.05 Fees.
          (a) Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Margin (the “Commitment Fee”) on the average daily
amount of the unused amount (after deducting any LC Exposure) of the Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the Revolving Credit Maturity Date. Accrued Commitment
Fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the Revolving Credit Maturity Date, commencing on
the first such date to occur after the date hereof. All Commitment Fees shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
          (b) Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC

-37-



--------------------------------------------------------------------------------



 




Disbursements and including the US Dollar Equivalent of the face amount of the
outstanding Offshore Currency Letter of Credit) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the date of this
Agreement to but excluding the later of the date of termination of the Aggregate
Revolving Commitments and the date on which there ceases to be any LC Exposure
and (iii) to the Issuing Bank, for its own account, its standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the date of this
Agreement; provided that all such fees shall be payable on the Revolving Credit
Maturity Date and any such fees accruing after the Revolving Credit Maturity
Date shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this Section 3.05(a) shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days, unless such computation would exceed the Highest Lawful Rate,
in which case interest shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
          (c) Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
          (d) Other Fees. The Borrower shall pay to the Administrative Agent for
its own account such other fees as are set forth in the Fee Letter on the dates
specified therein to the extent not paid prior to the Effective Date.
ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs
     Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 12:00 p.m., Eastern time, on
the date when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent as specified in Section 12.01, except payments to be made
directly to the Issuing Bank as expressly provided herein and except that
payments pursuant to Section 5.01, Section 5.02, Section 5.03 and Section 12.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such

-38-



--------------------------------------------------------------------------------



 




payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
          (b) Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
          (c) Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
     Section 4.02 Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest

-39-



--------------------------------------------------------------------------------



 



thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     Section 4.03 Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.05(b), Section 2.07(c), Section 2.07(d) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s or
each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Property. The Security
Instruments further provide in general for the application of such proceeds to
the satisfaction of the Indebtedness and other obligations described therein and
secured thereby. Notwithstanding the assignment contained in such Security
Instruments, until the occurrence of an Event of Default, (a) the Administrative
Agent and the Lenders agree that they will neither notify the purchaser or
purchasers of such production nor take any other action to cause such proceeds
to be remitted to the Administrative Agent or the Lenders, but the Lenders will
instead permit such proceeds to be paid to the Borrower and its Subsidiaries and
(b) the Lenders hereby authorize the Administrative Agent to take such actions
as may be necessary to cause such proceeds to be paid to the Borrower and/or
such Subsidiaries.
ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality
     Section 5.01 Increased Costs.
          (a) Eurodollar Changes in Law. If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the LIBO Rate); or
               (ii) impose on any Lender or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender or the Issuing Bank determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the

-40-



--------------------------------------------------------------------------------



 




rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
          (c) Certificates. A certificate of a Lender or the Issuing Bank
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or the Issuing Bank or its holding company, as the case may be, as
specified in Section 5.01(a) or (b) shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.
          (d) Effect of Failure or Delay in Requesting Compensation. Failure or
delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s or
the Issuing Bank’s right to demand such compensation.
     Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 5.04(b), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

-41-



--------------------------------------------------------------------------------



 




     Section 5.03 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03(a)), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower or such Guarantor shall make such
deductions and (iii) the Borrower or such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
          (b) Payment of Other Taxes by the Borrower. The Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or the Issuing Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
5.03) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate of the Administrative Agent, a Lender or the Issuing Bank as to
the amount of such payment or liability under this Section 5.03 shall be
delivered to the Borrower and shall be conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
          (e) Foreign Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement or any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.
          (f) Tax Refunds. If the Administrative Agent or a Lender determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been

-42-



--------------------------------------------------------------------------------



 




indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 5.03, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 5.03 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section 5.03 shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
     Section 5.04 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 12.04(c)), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

-43-



--------------------------------------------------------------------------------



 




     Section 5.05 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.
ARTICLE VI
Conditions Precedent
     Section 6.01 Effective Date. The effectiveness of this Agreement and the
obligation of the Revolving Lenders to make Loans and of the Issuing Banks to
issue Letters of Credit hereunder are subject to the receipt by the
Administrative Agent and the Revolving Lenders of all fees payable pursuant to
Section 3.05 on or before the Effective Date and the receipt by the
Administrative Agent of the following documents and satisfaction of the other
conditions provided in this Section 6.01 (or waived in accordance with
Section 12.02), each of which shall be satisfactory to the Administrative Agent
in form and substance:
     (a) A certificate of the Secretary or an Assistant Secretary (or its
equivalent) of each of the Borrower, UCLP and each Subsidiary party to a Loan
Document, setting forth (i) resolutions of its board of directors (or its
equivalent) with respect to the authorization of such party to execute and
deliver the Loan Documents to which it is a party and to enter into the
Transactions contemplated in those documents, (ii) the officers (or its
equivalent) of such party (A) who are authorized to sign the Loan Documents to
which such party is a party and (B) who will, until replaced by another officer
or officers (or its equivalent) duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the Transactions
contemplated hereby, (iii) specimen signatures of the authorized officers (or
its equivalent), and (iv) the Organization Documents, certified as being true
and complete. The Administrative Agent and the Lenders may conclusively rely on
such certificate until the Administrative Agent receives notice in writing from
such party to the contrary.
     (b) Certificates of the appropriate state agencies with respect to the
existence, qualification and good standing of UCLP, the Borrower and each
Subsidiary party to a Loan Document.
     (c) A compliance certificate which shall be substantially in the form of
Exhibit D-1, duly and properly executed by a Responsible Officer of the Borrower
and dated as of the Effective Date.

-44-



--------------------------------------------------------------------------------



 



     (d) (i) A counterpart of this Agreement signed on behalf of each party
hereto or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
     (e) The Notes duly completed and executed for each Lender that has
requested a Note.
     (f) The Security Instruments, including those described on Exhibit F-1,
duly completed and executed in sufficient number of counterparts for recording,
if necessary.
     (g) An opinion of Gardere Wynne Sewell LLP, counsel to UCLP, the Borrower
and the Subsidiaries party to a Loan Document, in form and substance
satisfactory to the Administrative Agent, as to such matters incident to the
Transactions herein contemplated and as the Administrative Agent may reasonably
request.
     (h) A summary of insurance coverage of the Borrower evidencing that the
Borrower is carrying insurance in accordance with Section 7.18.
     (i) Copies of Requests for Information or Copies (Form UCC-11) or
equivalent commercially obtained reports, listing all effective financing
statements which name any of UCLP, the Borrower or any Subsidiary party to a
Loan Document (under their present names and any previous names) as debtor and
which are filed in all jurisdictions in which such Persons are organized,
together with copies of such financing statements.
     (j) A Borrowing Request in the form of Exhibit B as applicable duly
completed and executed by the Borrower.
     (k) A Letter of Credit Agreement pertaining to each new Letter of Credit to
be issued on the Effective Date, if any, duly completed and executed by the
Borrower.
     (l) All costs, fees, expenses (including, without limitation, reasonable
legal fees and expenses and recording taxes and fees) and other compensation
contemplated by this Agreement and the other Loan Documents, and for which
statements or invoices have been submitted to the Borrower, payable to the
Lenders through the Effective Date shall have been paid.
     (m) Except as set forth on Schedule 6.01(m), all Property in which the
Administrative Agent shall, at such time, be entitled to have a Lien pursuant to
this Agreement or any other Security Instrument shall have been physically
delivered to the possession of the Administrative Agent or any bailee accepted
by the Administrative Agent to the extent that such possession is necessary for
the purpose of perfecting the Administrative Agent’s Lien in such Collateral.
     (n) Each document (including any Uniform Commercial Code financing
statement) required by this Agreement or under law or reasonably requested by
the Administrative Agent to be filed, registered or recorded in order to create
in favor of the Administrative Agent, for the benefit of the Lenders, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than Permitted Liens), shall be in proper form for
filing, registration or recordation.

-45-



--------------------------------------------------------------------------------



 



     (o) The closing of the IPO shall have occurred.
     (p) Such other documents as the Administrative Agent or any Lender or
special counsel to the Administrative Agent may reasonably request, and in
reasonable detail, the basis and amount of its request for compensation.
     The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 2:00 p.m., Eastern time, on December 31, 2006 (and, in the event
such conditions are not so satisfied or waived, the Aggregate Revolving
Commitments shall terminate at such time).
     Section 6.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (including the initial funding), and of
the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:
          (a) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
          (b) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no event, development or circumstance has occurred or
shall then exist that has resulted in, or could reasonably be expected to have,
a Material Adverse Effect.
          (c) The representations and warranties of UCLP, the Borrower and the
Guarantors set forth in this Agreement and in the other Loan Documents shall be
true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct as of such specified earlier date.
          (d) The making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, would not conflict with, or
cause any Lender or the Issuing Bank to violate or exceed, any applicable
Governmental Requirement, and no Change in Law shall have occurred, and no
litigation shall be pending or threatened, which does or, with respect to any
threatened litigation, seeks to, enjoin, prohibit or restrain, the making or
repayment of any Loan, the issuance, amendment, renewal, extension or repayment
of any Letter of Credit or any participations therein or the consummation of the
Transactions contemplated by this Agreement or any other Loan Document.

-46-



--------------------------------------------------------------------------------



 




          (e) The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit in accordance
with Section 2.07, as applicable.
     Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) through (e).
     Section 6.03 Conditions Precedent to the Term Loans and Commitment
Increases. The obligation of the Term Loan Lenders to make Term Loans and the
Revolving Lenders to make increases in the Revolving Commitments under this
Agreement is subject to the receipt by the Administrative Agent, the Term Loan
Lenders and the Revolving Lenders of all fees payable by written agreement among
the Borrower and the Administrative Agent on or before the applicable Term Loan
Funding Date or the date on which any increase in the Revolving Commitments
shall be effective, as applicable, and the receipt by the Administrative Agent
of the following documents and satisfaction of the other conditions provided in
this Section 6.03, each of which shall be reasonably satisfactory to the
Administrative Agent in form and substance:
          (a) All reasonable costs, fees, expenses (including, without
limitation, legal fees and expenses and recording taxes and fees) and other
compensation contemplated by this Agreement and the other Loan Documents payable
to the Term Loan Lenders through the Term Loan Funding Date and to the Revolving
Lenders through the effective date of any increase in the Revolving Commitments,
as applicable, to the extent invoices and statements have been received, shall
have been paid.
          (b) The Notes duly completed and executed for each Lender that has
requested a Term Note or a Revolving Note.
          (c) Each document (including any Uniform Commercial Code financing
statement) required by the Security Instruments then in effect or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than Permitted Liens),
all of which shall be in proper form for filing, registration or recordation.
          (d) All conditions required by Section 6.01(a), (b), (c), (g), (j) and
(l) as they relate to the new Term Loan and any increases in the Revolving
Commitments shall be repeated as if set forth herein.
          (e) Such other documents as the Administrative Agent or any Lender or
special counsel to the Administrative Agent may reasonably request.
ARTICLE VII
Representations and Warranties
     Each of UCLP, the Borrower and each Guarantor by its execution of a
Guaranty Agreement, represents and warrants with respect to itself, as
applicable, to the Administrative Agent, the Issuing Bank and the Lenders (each
representation and warranty herein is given as of

-47-



--------------------------------------------------------------------------------



 



the Effective Date and shall be deemed repeated and reaffirmed on the dates of
each Borrowing and issuance, renewal, extension or reissuance of a Letter of
Credit as provided in Section 6.02):
     Section 7.01 Legal Existence. With respect to itself and each of its
Material Domestic Subsidiaries: (a) is a legal entity duly organized, legally
existing and in good standing (if applicable) under the laws of the jurisdiction
of its current organization, except as permitted by Section 9.06; (b) has all
requisite power, and has all material governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being or as proposed to be conducted; and (c) is qualified to do business in
all jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would result in a
Material Adverse Effect.
     Section 7.02 Financial Condition. There has been no change or event having
a Material Adverse Effect from the financial condition of UCLP and its
Consolidated Subsidiaries set forth on the pro forma balance sheet dated as of
June 30, 2006 in the S-1.
     Section 7.03 Litigation. Except as disclosed to the Lenders in
Schedule 7.03 hereto, at the Effective Date there is no litigation, legal,
administrative or arbitral proceeding, investigation or other action of any
nature pending or, to its knowledge threatened against or affecting it or any of
its Subsidiaries which involves the possibility of any judgment or liability
against it or any of its Subsidiaries which would reasonably be expected to have
a Material Adverse Effect.
     Section 7.04 No Breach. Neither the execution and delivery of the Loan
Documents, nor compliance with the terms and provisions hereof will conflict
with or result in a breach of, or require any consent which has not been
obtained as of the Effective Date under, the respective charter or by-laws of it
or any of its Restricted Subsidiaries, or any Governmental Requirement or any
agreement or instrument to which it or any of its Restricted Subsidiaries is a
party or by which it is bound or to which it or its Properties are subject, or
constitute a default under any such agreement or instrument, or result in the
creation or imposition of any Lien upon any of the revenues or assets of it or
any of its Restricted Subsidiaries pursuant to the terms of any such agreement
or instrument other than the Liens created by the Loan Documents.
     Section 7.05 Authority. It and each of its Restricted Subsidiaries have all
necessary power and authority to execute, deliver and perform its obligations
under the Loan Documents to which it is a party; and the execution, delivery and
performance by it and each Restricted Subsidiary of the Loan Documents to which
it is a party, have been duly authorized by all necessary action on its part;
and the Loan Documents constitute the legal, valid and binding obligations of it
and each of its Restricted Subsidiaries, enforceable in accordance with their
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
     Section 7.06 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by it or any of its Restricted Subsidiaries
of the Loan Documents or for the validity

-48-



--------------------------------------------------------------------------------



 



or enforceability thereof, except for the recording and filing of the Security
Instruments as required by this Agreement.
     Section 7.07 Use of Loans and Letters of Credit.
          (a) Revolving Loans and Letters of Credit. The Borrower will use the
proceeds of the Loans and Letters of Credit for acquisitions permitted
hereunder, to repay debt which is assumed in connection with such acquisitions,
to pay distributions, for working capital, and other general corporate purposes
not in contravention of any Governmental Requirement or of any Loan Document.
          (b) Term Loans. The Borrower will use the proceeds of the Term Loans
for acquisitions permitted hereunder, to repay debt which is assumed in
connection with such acquisitions, to pay distributions, for working capital,
and other general corporate purposes not in contravention of any Governmental
Requirement or of any Loan Document.
          (c) Margin Stock. The Borrower is not engaged principally, or as one
of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board of Governors of
the Federal Reserve System) and no part of the proceeds of any Loan hereunder
will be used to buy or carry any margin stock.
     Section 7.08 ERISA . No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $100,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $100,000 the fair market value of
the assets of all such underfunded Plans.
     Section 7.09 Taxes. Except as set out in Schedule 7.09, it and its Domestic
Subsidiaries have filed all United States Federal income tax returns and all
other tax returns which are required to be filed by them and have paid all taxes
due pursuant to such returns or pursuant to any assessment received by it or any
of its Domestic Subsidiaries, except where the failure to file such tax returns
and pay such taxes would not result in a liability in excess of $5,000,000 in
the aggregate. The charges, accruals and reserves on the books of it and its
Domestic Subsidiaries in respect of taxes and other governmental charges are, in
the opinion of it, adequate. No tax lien has been filed and, to the knowledge of
it, no claim is being asserted with respect to any such tax, fee or other charge
which would result in a liability in excess of $5,000,000 in the aggregate.

-49-



--------------------------------------------------------------------------------



 



     Section 7.10 Titles, Etc.
     (a) Except as set out in Schedule 7.10, it and its Restricted Subsidiaries
have good and marketable title to their material Properties, (i) except in cases
where the failure to have said good and marketable title would not result in a
Material Adverse Effect and (ii) free and clear of all Liens, except Liens
permitted by Section 9.02.
     (b) All leases and agreements necessary for the conduct of the business of
it and its Restricted Subsidiaries are valid and subsisting, in full force and
effect and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or agreement and which default, event or circumstance would
result in a Material Adverse Effect.
     Section 7.11 No Material Misstatements. No written information, statement,
exhibit, certificate, document or report furnished to the Administrative Agent
and the Lenders (or any of them) by it or any of its Restricted Subsidiaries in
connection with the negotiation of this Agreement, including the Information
Memorandum, or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state a material fact necessary to make the statements contained therein not
materially misleading in the light of the circumstances in which made and with
respect to it and its Restricted Subsidiaries taken as a whole. To its
knowledge, there is no fact peculiar to it or any of its Restricted Subsidiaries
which has a Material Adverse Effect and which has not been set forth in this
Agreement or the other documents, certificates and statements furnished to the
Administrative Agent by or on behalf of it or any of its Restricted Subsidiaries
or otherwise prior to, or on, the Effective Date in connection with the
Transactions contemplated hereby.
     Section 7.12 Investment Company Act. Neither UCLP nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
     Section 7.13 Subsidiaries. Except as set out in Schedule 7.13, as of the
Effective Date, UCLP has no Subsidiaries.
     Section 7.14 Location of Business and Offices. The Borrower’s principal
place of business and chief executive office is located at the addresses stated
on its signature page of this Agreement.
     Section 7.15 Defaults. Neither it nor any of its Restricted Subsidiaries is
in material default nor has any event or circumstance occurred which, but for
the expiration of any applicable grace period or the giving of notice, or both,
would constitute a material default under any material agreement or instrument
to which it or any of its Restricted Subsidiaries is a party or by which it or
any of its Restricted Subsidiaries is bound, which default would result in a
Material Adverse Effect. No Default hereunder has occurred and is continuing.
     Section 7.16 Environmental Matters. Except (a) as provided in a notice to
all Lenders or (b) as would not have a Material Adverse Effect:

-50-



--------------------------------------------------------------------------------



 



     (i) Neither any Property of it or any of its Subsidiaries nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws;
     (ii) Without limitation of clause (i) above, no Property of it or any of
its Subsidiaries nor the operations currently conducted thereon or, to the best
knowledge of it, by any prior owner or operator of such Property or operation,
are in violation of or subject to any existing, pending or threatened action,
suit, investigation, inquiry or proceeding by or before any court or
Governmental Authority or to any remedial obligations under Environmental Laws;
     (iii) All notices, permits, licenses or similar authorizations, if any,
required to be obtained or filed in connection with the operation or use of any
and all Property of it and each of its Subsidiaries, including without
limitation, past or present treatment, storage, disposal or release of a
hazardous substance or solid waste into the environment, have been duly obtained
or filed, and it and each of its Subsidiaries are in compliance with the terms
and conditions of all such notices, permits, licenses and similar
authorizations;
     (iv) All hazardous substances, solid waste, and oil and gas exploration and
production wastes, if any, generated at any and all Property of it or any of its
Subsidiaries have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to
the best knowledge of it, all such transport carriers and treatment and disposal
facilities have been and are operating in compliance with Environmental Laws and
so as not to pose an imminent and substantial endangerment to public health or
welfare or the environment, and are not the subject of any existing, pending or
threatened action, investigation or inquiry by any Governmental Authority in
connection with any Environmental Laws;
     (v) It has taken all steps reasonably necessary to determine and has
determined that no hazardous substances, solid waste, or oil and gas exploration
and production wastes, have been disposed of or otherwise released and there has
been no threatened release of any hazardous substances on or to any Property of
it or any of its Subsidiaries except in compliance with Environmental Laws and
so as not to pose an imminent and substantial endangerment to public health or
welfare or the environment;
     (vi) To the extent applicable, all Property of it and each of its
Subsidiaries currently satisfies all design, operation, and equipment
requirements imposed by the OPA or scheduled as of the Effective Date to be
imposed by OPA during the term of this Agreement, and it does not have any
reason to believe that such Property, to the extent subject to OPA, will not be
able to maintain compliance with the OPA requirements during the term of this
Agreement; and
     (vii) Neither it nor any of its Subsidiaries has any known contingent
liability in connection with any release or threatened release of any oil,
hazardous substance or solid waste into the environment.
     Section 7.17 Compliance with the Law. Neither it nor any of its
Subsidiaries has violated any Governmental Requirement or failed to obtain any
license, permit, franchise or other governmental authorization necessary for the
ownership of any of its Properties or the

-51-



--------------------------------------------------------------------------------



 



conduct of its business, which violation or failure would (in the event such
violation or failure were asserted by any Person through appropriate action)
result in a Material Adverse Effect.
     Section 7.18 Insurance. The notice provided to all Lenders contains an
accurate description of all material policies of fire, liability, workmen’s
compensation and other forms of insurance owned or held by UCLP and each
Material Domestic Subsidiary and Material Foreign Subsidiary. All such policies
are in full force and effect, all premiums with respect thereto covering all
periods up to and including the Effective Date have been paid, and no notice of
cancellation or termination has been received with respect to any such policy.
Such policies are sufficient for compliance with all requirements of law and of
all agreements to which UCLP or any Material Domestic Subsidiary is a party; are
valid, outstanding and enforceable policies; provide adequate insurance coverage
in at least such amounts and against at least such risks (but including in any
event public liability) as are usually insured against in the same general area
by companies engaged in the same or a similar business for the assets and
operations of UCLP and each Material Domestic Subsidiary; will remain in full
force and effect through the respective dates set forth in the binders for said
insurance without the payment of additional premiums; and will not in any way be
affected by, or terminate or lapse by reason of, the Transactions contemplated
by this Agreement. Neither UCLP nor any Material Domestic Subsidiary has been
refused any insurance with respect to its assets or operations, nor has its
coverage been limited below usual and customary policy limits, by an insurance
carrier to which it has applied for any such insurance or with which it has
carried insurance during the last three years.
     Section 7.19 Hedging Agreements. Schedule 7.19 sets out, as of the
Effective Date, a true and complete list of all Hedging Agreements (including
commodity price swap agreements, forward agreements or contracts of sale which
provide for prepayment for deferred shipment or delivery of oil, gas or other
commodities) of it and each of its Restricted Subsidiaries, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark- to-market value thereof, all credit support
agreements relating thereto (including any margin required or supplied), and the
counter party to each such agreement.
     Section 7.20 Restriction on Liens. Except as set out in Schedule 7.20,
neither it nor any of its Restricted Subsidiaries is a party to any agreement or
arrangement (other than this Agreement and the Security Instruments), or subject
to any order, judgment, writ or decree, which either restricts or purports to
restrict its ability to grant Liens pursuant to this Agreement and the Security
Instruments to other Persons on or in respect of its material Properties.
ARTICLE VIII
Affirmative Covenants
     Each of UCLP, the Borrower and each Guarantor by its execution of a
Guaranty Agreement, covenants and agrees that, so long as any of the Aggregate
Commitments are in effect and until payment in full of all Loans hereunder, all
interest thereon and all other amounts payable by the Borrower hereunder:
     Section 8.01 Reporting Requirements. The Borrower shall deliver, or shall
cause to be delivered, to the Administrative Agent:

-52-



--------------------------------------------------------------------------------



 



     (a) Financial Statements. (i) Within 30 days after the same is required to
be filed with the SEC or any successor agency (but in any event within 90 days
of the end of each fiscal year of UCLP), a copy of each annual report and any
amendment to a report filed by UCLP with the SEC or any successor agency
pursuant to Section 13 or 15(d) of the Exchange Act (currently Form 10-K), as
the same may be amended from time to time, (ii) within 30 days after the same is
required to be filed by UCLP with the SEC or any successor agency (but in any
event within 60 days after the end of each of the first three fiscal quarters of
UCLP), a copy of each quarterly report and any amendment to any quarterly report
filed with the SEC or any successor agency pursuant to Section 13 or 15(d) of
the Exchange Act (currently Form 10-Q), as the same may be amended, from time to
time and (iii) promptly after the same become available, but in any event within
15 days following the date the same are required to be filed with the SEC, all
other reports, notices, proxy statements or other documents that are distributed
by UCLP to its unitholders and all regular and periodic final reports
(including, without limitation, reports on Form 8-K) filed by UCLP with the SEC,
which are publicly available; provided, however, that UCLP shall be deemed to
have furnished the information required by this Section 8.01(a) if UCLP shall
have timely made the same available on “EDGAR” and/or on its home page on the
worldwide web (at the date of this Agreement located at
http://www.universalcompression.com); provided, further, however, that if the
Administrative Agent is unable to access EDGAR or UCLP’s home page on the
worldwide web, UCLP agrees to provide the Administrative Agent with paper copies
of the information required to be furnished pursuant to this Section 8.01(a)
promptly following notice from the Administrative Agent.
     (b) Budget, Projections. Within 90 days following the end of each fiscal
year of UCLP, a copy of the projections of the operating budget and cash flow
budget of UCLP and its Restricted Subsidiaries prepared on a consolidated basis
for the succeeding fiscal year, such projections to be accompanied by a
certificate of a Responsible Officer to the effect that such projections have
been prepared on the basis of reasonable assumptions and that such Responsible
Officer has no reason to believe they are incorrect or misleading in any
material respect.
     (c) Notice of Default, Etc. Promptly after either UCLP or the Borrower
knows that any Default or Material Adverse Effect has occurred, a notice of such
Default or Material Adverse Effect, describing the same in reasonable detail and
the action UCLP or the Borrower proposes to take with respect thereto, and at
the Administrative Agent’s option, a copy of the notice of such Default or
Material Adverse Effect.
     (d) Management Letters. Promptly after it or any Material Domestic
Subsidiary’s receipt thereof, a copy of any “management letter” addressed to the
board of directors of it or such Material Domestic Subsidiary from its certified
public accountants and any internal control memoranda relating thereto.
     (e) Other Matters. From time to time such other information regarding the
business, affairs or financial condition of it or any Material Domestic
Subsidiary (including, without limitation, any Plan or Multiemployer Plan and
any reports or other information required to be filed under ERISA) as the
Administrative Agent may reasonably request.

-53-



--------------------------------------------------------------------------------



 



     (f) Labor Disputes. Promptly upon becoming aware of any labor dispute which
would result in a Material Adverse Effect, a notice of such dispute describing
same in detail and the action the Borrower proposes to take with respect
thereto.
     (g) Compliance Certificate. The Borrower, within ten (10) Business Days of
any deemed delivery of any annual report or quarterly report pursuant to
paragraph (a) above, will furnish to the Administrative Agent (i) a certificate
substantially in the form of Exhibit D-2 executed by a Responsible Officer of it
(A) certifying as to the matters set forth therein and stating that no Default
has occurred and is continuing (or, if any Default has occurred and is
continuing, describing the same in reasonable detail) and (B) setting forth in
reasonable detail the computations necessary to determine whether UCLP is in
compliance with Section 9.10(a) and (b) as of the end of the respective fiscal
quarter or fiscal year; and (ii) a report, in form and substance satisfactory to
the Administrative Agent, setting forth as of such quarterly date a true and
complete list of all Hedging Agreements (including commodity price swap
agreements, forward agreements or contracts of sale which provide for prepayment
for deferred shipment or delivery of oil, gas or other commodities) of it, each
of its Restricted Subsidiaries, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark to market value therefor, any new credit support agreements relating
thereto not listed in Schedule 7.19, any margin required or supplied under any
credit support document, and the counter party to each such agreement.
     (h) Consolidating Financials. With the delivery or deemed delivery of the
financial statements required by Section 8.01(a), UCLP shall deliver
consolidating information with respect to such Unrestricted Subsidiaries, if
any.
     Section 8.02 Litigation. It shall promptly give to the Administrative Agent
notice of any litigation or governmental investigation or proceeding pending
against it or any of its Subsidiaries which would result in a Material Adverse
Effect.
     Section 8.03 Maintenance, Etc.
     (a) Generally. Except as otherwise permitted by Section 9.06, it shall and
shall cause each Material Domestic Subsidiary to: preserve and maintain its
legal entity existence and all of its material rights, privileges, franchises,
patents, trademarks, copyrights and licenses; keep books of record and account
in which full, true and correct entries will be made of all dealings or
transactions in relation to its business and activities; comply with all
Governmental Requirements if failure to comply with such requirements will have
a Material Adverse Effect; pay and discharge all taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or on
any of its Property prior to the date on which penalties attach thereto, except
for any such tax, assessment, charge or levy the payment of which is being
contested in good faith and by proper proceedings and against which adequate
reserves are being maintained in accordance with GAAP; upon reasonable notice,
permit representatives of the Administrative Agent, during normal business
hours, to examine, copy and make extracts from its books and records, to inspect
its Properties, and to discuss its business and affairs with its officers, all
to the extent reasonably requested by the Administrative Agent.

-54-



--------------------------------------------------------------------------------



 



     (b) Proof of Insurance. UCLP shall and shall cause each Material Domestic
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance policies which (i) are sufficient for compliance with all
requirements of law and of all agreements to which UCLP or any Material Domestic
Subsidiary is a party; (ii) are valid, outstanding and enforceable policies; and
(iii) provide adequate insurance coverage in at least such amounts and against
at least such risks (but including in any event public liability) as are usually
insured against in the same general area by companies engaged in the same or a
similar business for the assets and operations of UCLP and each Material
Domestic Subsidiary. Within 90 days of the end of each fiscal year, UCLP will
furnish or cause to be furnished to the Administrative Agent a certificate of
insurance coverage from the insurer in form and substance satisfactory to the
Administrative Agent and, if requested, will furnish the Administrative Agent
copies of the applicable policies. The loss payable clauses or provisions in
said insurance policy or policies insuring any of the Collateral shall be
endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent and
the Lenders as “additional insureds” and provide that the insurer will endeavor
to give at least 30 days prior notice of any cancellation to the Administrative
Agent.
     (c) Operation of Properties. It will and will cause each of its Restricted
Subsidiaries to operate its Properties or cause such Properties to be operated
in a careful and efficient manner (i) in compliance with the practices of the
industry, (ii) in compliance with all applicable contracts and agreements and
(iii) in compliance in all material respects with all Governmental Requirements,
except where the noncompliance therewith would not result in a Material Adverse
Effect.
     Section 8.04 Environmental Matters.
     (a) Establishment of Procedures. It will and will cause each of its
Subsidiaries to establish and implement such procedures as may be reasonably
necessary to continuously determine and assure that any failure of the following
does not have a Material Adverse Effect: (i) all Property of it and its
Subsidiaries and the operations conducted thereon and other activities of it and
its Subsidiaries are in compliance with and do not violate the requirements of
any Environmental Laws, (ii) no oil, hazardous substances or solid wastes are
disposed of or otherwise released on or to any Property owned by any such party
except in compliance with Environmental Laws, (iii) no hazardous substance will
be released on or to any such Property in a quantity equal to or exceeding that
quantity which requires reporting pursuant to Section 103 of CERCLA, and (iv) no
oil, oil and gas exploration and production wastes or hazardous substance is
released on or to any such Property so as to pose an imminent and substantial
endangerment to public health or welfare or the environment.
     (b) Notice of Action. It will promptly notify the Administrative Agent in
writing of any threatened action, investigation or inquiry by any Governmental
Authority of which it has knowledge in connection with any Environmental Laws,
which would result in a Material Adverse Effect.
     Section 8.05 Further Assurances. It will and will cause each of its
Restricted Subsidiaries to cure promptly any defects in the creation and
issuance of the Notes and the execution and delivery of the Security Instruments
and this Agreement. It at its expense will and

-55-



--------------------------------------------------------------------------------



 



will cause each of its Restricted Subsidiaries to promptly execute and deliver
to the Administrative Agent upon request all such other documents, agreements
and instruments to comply with or accomplish the covenants and agreements of it
or any of its Restricted Subsidiaries, as the case may be, in the Security
Instruments and this Agreement, or to further evidence and more fully describe
the collateral intended as security for the Notes, or to correct any omissions
in the Security Instruments, or to state more fully the security obligations set
out herein or in any of the Security Instruments, or to perfect, protect or
preserve any Liens created pursuant to any of the Security Instruments, or to
make any recordings, to file any notices or obtain any consents, all as may be
reasonably necessary or appropriate in connection therewith.
     Section 8.06 Performance of Obligations. The Borrower will pay its Notes
according to the reading, tenor and effect thereof; and UCLP will and will cause
each of its Subsidiaries to do and perform every act and discharge all of the
obligations to be performed and discharged by them under the Security
Instruments and this Agreement, at the time or times and in the manner
specified.
     Section 8.07 Collateral.
     (a) Guarantees and Collateral. UCLP shall and it shall cause the Borrower
and each Guarantor to grant a Lien pursuant to the Security Instruments on
substantially all of its Properties located in the United States now owned or at
any time hereafter acquired by it, the Borrower or a Guarantor, including,
without limitation, all Equipment, Accounts, Chattel Paper, Documents, General
Intangibles, Instruments, and Inventory; provided that the foregoing shall not
require the creation or perfection of pledges of, security interests in or
mortgages on, with respect to (A) any real property that has a value of less
than $7,500,000, (B) any Property as provided on Schedule 8.07 or (C) any
Property that in the judgment of the Administrative Agent, the cost of creating
or perfecting such pledges, security interests or mortgages on such Property
would be excessive in view of the benefits to be obtained by the Lenders
therefrom, provided further that UCLP, the Borrower and any Guarantor will have
ninety (90) days to perfect Liens on Property acquired in an acquisition. UCLP
shall, and it shall promptly cause the GP and each Significant Domestic
Subsidiary now existing or hereafter formed or acquired to, guarantee the
Indebtedness pursuant to the execution and delivery of the Guaranty Agreement or
a supplement thereto. UCLP shall cause to be pledged by the appropriate Person
(i) all of the Equity Interests of each Domestic Subsidiary (including, without
limitation, to the extent certificated, delivery of original stock certificates
or other certificates evidencing the capital stock of such entity, together with
an appropriate undated stock power for each certificate duly executed in blank
by the registered owner thereof), (ii) 65% of the capital stock of each first
tier Foreign Subsidiary (including, without limitation, to the extent
certificated, delivery of original stock certificates or other certificates
evidencing the capital stock of such Domestic Subsidiary or 65% of the capital
stock of such Foreign Subsidiary, together with an appropriate undated stock
power for each certificate duly executed in blank by the registered owner
thereof) and (iii) and execute and deliver such other additional documents and
certificates as shall reasonably be requested by the Administrative Agent. If
there are no adverse tax consequences to UCLP, to UCLP’s partners or to any of
its Restricted Subsidiaries, the Collateral described above (and subject to the
same limitations set forth above) will include Property located in jurisdictions
outside the United States, Foreign Subsidiaries will be included as Guarantors,
and all of the Equity Interest of Foreign Subsidiaries will be pledged.

-56-



--------------------------------------------------------------------------------



 



     (b) Releases. The Borrower and the Guarantors are authorized to release any
Collateral that is sold, leased, assigned, conveyed, transferred or otherwise
disposed of in compliance with Sections 9.06, 9.08 and 9.11; provided that so
long as the lien in favor of the Administrative Agent continues in the proceeds
of such sale, lease, assignment, conveyance, transfer or other disposal of such
Collateral, or to the extent such Collateral is sold, leased, assigned,
conveyed, transferred or otherwise disposed of to the Borrower or any Guarantor,
such lien continues in such Collateral. All Collateral shall be released upon
either the Borrower’s or UCLP’s Index Debt receiving (i) an investment grade
rating from Moody’s or S&P and a rating no lower than one notch below investment
grade from the other agency and (ii) a stable outlook or better from both
Moody’s and S&P.
     Section 8.08 Notice of an ERISA Event. It will promptly furnish to the
Administrative Agent written notice of the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of it and its Subsidiaries in an
aggregate amount exceeding $100,000.
ARTICLE IX
Negative Covenants
     Each of UCLP, the Borrower and each Guarantor by its execution of a
Guaranty Agreement, covenants and agrees that, so long as any of the Aggregate
Commitments are in effect and until payment in full of Loans hereunder, all
interest thereon and all other amounts payable by the Borrower hereunder,
without the prior written consent of the Majority Lenders:
     Section 9.01 Debt. Neither it nor any of its Restricted Subsidiaries will
incur, create, assume or permit to exist any Debt, except:
     (a) the Notes or other Indebtedness or any guaranty of or suretyship
arrangement for the Notes or other Indebtedness;
     (b) Debt (including unfunded commitments) existing on the Effective Date
which is disclosed in Schedule 9.01, and any renewals, extensions, refinancings
and modifications (but not increases) thereof with financial covenants no more
restrictive than those existing on the Effective Date;
     (c) accounts payable (for the deferred purchase price of Property or
services) from time to time incurred in the ordinary course of business which,
if greater than 60 days past due, are being contested in good faith by
appropriate proceedings if reserves adequate under GAAP shall have been
established therefor;
     (d) Debt under Hedging Agreements which are for bona fide business purposes
and are not speculative;
     (e) Debt with respect to an ABS Facility subject to an intercreditor
agreement similar to the form that currently exists under the Holdings ABS
Facility in existence as of the Effective Date; provided that (A) at the time of
the incurrence of such Debt, all such Debt outstanding after giving pro forma
effect to the incurrence of such Debt shall not exceed two times the EBITDA for
the UCLP Group for the most recent Testing Period, (B) that neither UCLP, the
Borrower nor

-57-



--------------------------------------------------------------------------------



 



any Subsidiary other than any ABS Subsidiary is liable for such Debt and (C) no
Default or Event of Default (both before and after giving pro forma effect to
the incurrence of such Debt) exists and is continuing;
     (f) other Debt of UCLP, the Borrower and any Significant Domestic
Subsidiaries; provided that (A) no Default or Event of Default (both before and
after giving pro forma effect to the incurrence of such Debt) exists and is
continuing, (B) the maturity of such Debt is at least six (6) months after the
Revolving Credit Maturity Date and the Term Loan Maturity Date (C) the Weighted
Average Life to Maturity of such Debt is greater than the number of years
(calculated to the nearest one-twelfth) to the after the Revolving Credit
Maturity Date and the Term Loan Maturity Date and (D) such Debt has terms
substantially similar to those customary in high-yield facilities;
     (g) Debt evidenced by Capital Lease Obligations and Purchase Money
Indebtedness; provided that in no event shall the aggregate principal amount of
Capital Lease Obligations and Purchase Money Indebtedness permitted by this
clause (g) exceed an amount equal to five percent (5%) of the Aggregate
Commitments;
     (h) Debt with respect to surety bonds, appeal bonds or customs bonds
required in the ordinary course of business or in connection with the
enforcement of rights or claims of UCLP, UCI or any of its Restricted
Subsidiaries or in connection with judgments that do not result in a Default or
an Event of Default, provided that the aggregate outstanding amount of all cash
surety bonds, appeal bonds and custom bonds permitted by this clause (h) shall
not at any time exceed an amount equal to five percent (5%) of the Aggregate
Commitments;
     (i) Debt for borrowed money meeting the qualifications set forth in
Section 9.01(f) assumed by UCLP or one of its Restricted Subsidiaries, or of a
Restricted Subsidiary of UCLP acquired, pursuant to an acquisition or merger
permitted pursuant to the terms of this Agreement other than from UCI and its
Subsidiaries; provided that up to $25,000,000 of such Debt outstanding at any
time does not need to meet the qualifications of Section 9.01(f)(B), (C) and
(D);
     (j) Debt for borrowed money assumed by UCLP or one of its Restricted
Subsidiaries, or of a Restricted Subsidiary of UCLP acquired, pursuant to an
asset acquisition from Holdings or one of its Subsidiaries (other than UCLP and
its Subsidiaries);
     (k) other Debt not to exceed $15,000,000 in the aggregate;
     (l) Debt of it owed to any Restricted Subsidiary and any Debt owed by a
Restricted Subsidiary to it or to any other Restricted Subsidiary provided that
such Debt shall be unsecured and subordinate to the Indebtedness on terms
reasonably satisfactory to the Administrative Agent; and
     (m) Non-Recourse Foreign Debt used for such Foreign Subsidiary’s and/or its
Foreign Subsidiaries’ working capital and general business purposes.

-58-



--------------------------------------------------------------------------------



 



     Section 9.02 Liens. Neither it nor any of its Restricted Subsidiaries will
create, incur, assume or permit to exist any Lien on any of its Properties (now
owned or hereafter acquired), except (herein referred to as “Permitted Liens”):
     (a) Liens arising under the Security Instruments securing the payment of
any Indebtedness;
     (b) Liens disclosed in Schedule 9.02;
     (c) Excepted Liens;
     (d) Liens on Property held or pledged in connection with an ABS Facility,
provided that such Liens do not extend to or cover any Property of UCLP or any
of its Subsidiaries other than the Property of ABS Subsidiaries involved in an
ABS Facility;
     (e) Liens relating to Debt permitted under Sections 9.01(f), (g), (i) or
(k), provided that the aggregate amount of Debt secured by such Liens shall not
exceed in the aggregate ten percent (10%) of Consolidated Net Tangible Assets;
provided further that such Liens securing Debt permitted under Section 9.01(i)
do not extend to or cover any Property other than the Property that secured such
Debt prior to the time it was acquired or assumed; provided further that the
Liens securing the Capital Lease Obligations and Purchase Money Indebtedness
must only encumber the Property under lease or purchased;
     (f) Liens relating to Debt permitted under Section 9.01(i); provided that
the aggregate amount of Debt secured by such Liens may not exceed $25,000,000;
provided further that such Liens securing Debt permitted under Section 9.01(i)
do not extend to or cover any Property other than the Property that secured such
Debt prior to the time it was acquired or assumed; and
     (g) Liens on assets of Foreign Subsidiaries under Foreign Credit
Facilities.
     Section 9.03 Investments. Neither it nor any of its Restricted Subsidiaries
will make any Investments in any Person, except that, so long as no Event of
Default has occurred and is continuing, the foregoing restriction shall not
apply to:
     (a) Investments in connection with any acquisition of wholly-owned assets,
business units or companies; provided, however, that (A) such wholly-owned
assets, business units or companies shall not be materially different than the
lines of business of Holdings and its Subsidiaries on the Effective Date,
(B) such acquisition shall not be a hostile take over of a company and (C) both
before and after giving pro forma effect to such acquisition and the Debt
incurred to make such acquisition, no Default or Event of Default shall exist
and be continuing;
     (b) Investments reflected in the financial statements described in
Section 7.02 or which are disclosed to the Lenders in Schedule 9.03;
     (c) accounts receivable arising in the ordinary course of business;

-59-



--------------------------------------------------------------------------------



 



     (d) direct obligations of the United States, Canada or any agency thereof,
or obligations guaranteed by the United States, Canada or any agency thereof, in
each case maturing within one year from the date of creation thereof;
     (e) commercial paper maturing within one year from the date of creation
thereof rated no lower than A2 or P2 as such rating is set forth by S&P or
Moody’s, respectively;
     (f) deposits maturing within one year from the date of creation thereof
with, including certificates of deposit issued by, any Lender or any office
located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000.00 (as of the
date of such Lender’s or bank or trust company’s most recent financial reports)
and has a short term deposit rating of no lower than A2 or P2, as such rating is
set forth from time to time, by S&P or Moody’s, respectively;
     (g) deposits in money market funds which invest 95% or more of its funds in
Investments described in Sections 9.03(d), 9.03(e) or 9.03(f);
     (h) Investments by it or by any of its Restricted Subsidiaries in any other
Restricted Subsidiary or in it;
     (i) Investments otherwise permitted by Sections 9.01 or 9.11;
     (j) other Investments not to exceed in the aggregate an amount equal to two
and one-half percent (2.5%) of Consolidated Net Tangible Assets; and
     (k) Investments in Unrestricted Subsidiaries not to exceed in the aggregate
an amount equal to fifteen (15%) of Consolidated Net Tangible Assets.
     Section 9.04 Dividends, Distributions and Redemptions. It will not declare
or pay any dividend, purchase, redeem or otherwise acquire for value any of its
Equity Interests now or hereafter outstanding, return any capital to its
unitholders or other holders of its Equity Interests or make any distribution of
their assets to its unitholders or such other holders; except that so long as
there shall exist no Default or Event of Default (both before and after giving
effect to the payment thereof), it will be permitted to make distributions as
set forth in the UCLP Partnership Agreement.
     Section 9.05 Nature of Business. Neither it nor any Material Domestic
Subsidiary will allow any material change to be made in the character of its
business as compared to Holdings and any of its Subsidiaries as a whole as of
the Effective Date.
     Section 9.06 Mergers, Etc. Neither it nor any of its Restricted
Subsidiaries will merge into or with or consolidate with any other Person, or
sell, lease or otherwise dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its Property or Equity Interests of
any of its Restricted Subsidiaries to any other Person except that (a) any
Restricted Subsidiary may be merged into or consolidated with or sell, lease or
otherwise dispose of all or substantially all of its Property to (i) the
Borrower or it, so long as the Borrower or it is the surviving business entity,
or (ii) another Restricted Subsidiary, (b) it or the Borrower, as

-60-



--------------------------------------------------------------------------------



 



applicable may merge into or consolidate with any Person provided, in each case
(i) immediately thereafter and giving effect thereto, no event shall occur and
be continuing which constitutes a Default or Event of Default and (ii) it or the
Borrower, as applicable is the surviving business entity and (c) any Restricted
Subsidiary of it may liquidate, dissolve or sell so long as it determines in
good faith that such liquidation, dissolution or sale is in the best interest of
it.
     Section 9.07 Proceeds of Notes; Letters of Credit. The Borrower will not
permit the proceeds of the Notes or Letters of Credit to be used for any purpose
other than those permitted by Section 7.07. Neither the Borrower nor any Person
acting on behalf of the Borrower has taken or will take any action which might
cause any of the Loan Documents to violate Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
Section 7 of the Exchange Act or any rule or regulation thereunder, in each case
as now in effect or as the same may hereinafter be in effect.
     Section 9.08 Sale or Discount of Receivables. Neither it nor any of its
Restricted Subsidiaries will discount or sell (with or without recourse) any of
its notes receivable or accounts receivable, except in the ordinary course of
business.
     Section 9.09 Fiscal Year Change. It will not permit any change in its
fiscal year.
     Section 9.10 Certain Financial Covenants.
     (a) Interest Coverage Ratio. UCLP will not permit its Interest Coverage
Ratio as of the last day of any Testing Period to be less than 2.50 to 1.00.
     (b) Total Leverage Ratio. UCLP will not permit its Total Leverage Ratio to
be greater than 5.00 to 1.00; provided that UCLP may increase its Total Leverage
Ratio to be no greater than 5.50 to 1.0 for up to two (2) fiscal quarters after
the fiscal quarter in which a Specified Acquisition occurs.
     Section 9.11 Sale of Properties. It will not, and will not permit any of
its Restricted Subsidiaries to, sell, assign, convey or otherwise transfer
(excluding the granting of a Lien) any Property to any Person other than to it
or to any of its Restricted Subsidiaries, except it and any of its Restricted
Subsidiaries:
     (a) may sell or otherwise dispose of any Property which, in the reasonable
judgment of such Person, is obsolete, worn out or otherwise no longer useful in
the conduct of such Person’s business;
     (b) may sell or lease inventory or equipment in the ordinary course of
business;
     (c) may sell, lease, assign, exchange, convey or otherwise transfer
Compression Assets to an ABS Subsidiary so that it may become collateral for an
ABS Facility;
     (d) may sell, lease, assign, exchange, convey or otherwise transfer
Compression Assets to UCI or any of UCI’s Subsidiaries pursuant to the Omnibus
Agreement; and

-61-



--------------------------------------------------------------------------------



 



     (e) so long as no Event of Default has occurred and is continuing, may sell
or otherwise dispose of Property having a value of up to 10% of the book value
of the total tangible assets of it on a consolidated basis in any fiscal year.
provided that with respect to (c) and (e) above, (i) the fair market value is
received, and (ii) no Default or Event of Default will occur after giving effect
to such sale on a pro forma basis.
     Section 9.12 Environmental Matters. Neither it nor any of its Subsidiaries
will cause or permit any of its Property to be in violation of, or do anything
or permit anything to be done which will subject any such Property to any
remedial obligations under any Environmental Laws, assuming disclosure to the
applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property where such violations or
remedial obligations would have a Material Adverse Effect.
     Section 9.13 Transactions with Affiliates. Except as set out in
Schedule 9.13, neither it nor any of its Restricted Subsidiaries will enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate unless
such transactions are otherwise permitted under this Agreement, are in the
ordinary course of its business and are upon fair and reasonable terms no less
favorable to it than it would obtain in a comparable arm’s length transaction
with a Person not an Affiliate; provided that UCLP may enter into transactions
with Affiliates if such transactions have been approved by UCLP’s conflicts
committee pursuant to the procedures set forth in the UCLP Partnership
Agreement.
     Section 9.14 Subsidiaries.
          (a) It shall not, and shall not permit any of its Restricted
Subsidiaries to, create any additional Subsidiaries except for (i) Restricted
Subsidiaries resulting from future mergers or acquisitions permitted hereunder,
(ii) new Subsidiaries created by it in compliance with Section 9.03 and
(iii) Restricted Subsidiaries created in connection with the reorganization of
it or any Restricted Subsidiary. Upon the creation of any new Restricted
Subsidiaries, the Equity Interests (to the extent certificated) shall be pledged
as Collateral for this Agreement (subject to the 65% limitation for first-tier
Foreign Subsidiaries and excluding any Equity Interests in an ABS Subsidiary);
and
          (b) It shall not designate any Subsidiary as an Unrestricted
Subsidiary, unless:
               (i) neither such Subsidiary nor any of its Subsidiaries has any
Debt except Non-Recourse Debt;
               (ii) neither such Subsidiary nor any of its Subsidiaries is a
party to any agreement, arrangement, understanding or other transaction with
UCLP or any Restricted Subsidiary, except those agreements and other
transactions entered into in writing in the ordinary course of business at
prices and on terms and conditions not less favorable to UCLP and each
Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties;

-62-



--------------------------------------------------------------------------------



 



               (iii) neither such Subsidiary nor any of its Subsidiaries is a
Guarantor or has any outstanding Letter of Credit issued for its account;
               (iv) at the time of such designation and immediately after giving
effect thereto, no Default shall have occurred and be continuing;
               (v) it would have been in compliance with Section 9.10 on the
last day of the most recently ended fiscal quarter of it had such Subsidiary
been an Unrestricted Subsidiary on such day;
               (vi) neither such Subsidiary nor any of its Subsidiaries owns any
Debt (excluding any accounts payable in the ordinary course of business) or
Equity Interest of, or is the beneficiary of any Lien on any property of, UCLP
or any Restricted Subsidiary; and
               (vii) at or immediately prior to such designation, it delivers a
certificate to the Lenders certifying (y) the names of such Subsidiary and all
of its Subsidiaries, and (z) that all requirements of this Section 9.14(c) have
been met for such designation.
     Section 9.15 Negative Pledge Agreements. Except as permitted by this
Agreement, neither it nor any of its Restricted Subsidiaries will create, incur,
assume or permit to exist any contract or agreement (other than this Agreement
and the Security Instruments) which in any way prohibits or restricts the
granting, conveying, creation or imposition of any Lien on any of its Property
as may be required in connection with this Agreement or restricts any of its
Restricted Subsidiaries from paying dividends to the Borrower, or which requires
the consent of or notice to other Persons in connection therewith, except for
any such contract or agreement existing as of the Effective Date and any
extensions, renewals or replacements of any contracts or agreements permitted
hereunder; provided that such prohibitive terms of such contract or agreement
are no more restrictive than the terms reflected in such contract or agreement
existing as of the Effective Date.
ARTICLE X
Events of Default; Remedies
     Section 10.01 Events of Default. One or more of the following events which
continue beyond any applicable cure period shall constitute an “Event of
Default”:
     (a) the Borrower shall default in the payment or prepayment when due of any
principal of or interest on any Loan, or any reimbursement obligation for a
disbursement made under any Letter of Credit, or any fees or other amount
payable by it hereunder or under any Security Instrument and such default, other
than a default of a payment or prepayment of principal (which shall have no cure
period), shall continue unremedied for a period of five (5) Business Days; or
     (b) UCLP or any Restricted Subsidiary shall default in the payment when due
of any principal of or interest on any of its other Debt aggregating $10,000,000
or more, or any event or condition occurs that results in such Debt becoming due
prior to its scheduled maturity or that enables or permits (with the giving of
any notice, the lapse of time or both) the holder or holders

-63-



--------------------------------------------------------------------------------



 



of such Debt or any trustee or agent on its or their behalf to cause such Debt
to become due prior to its scheduled maturity; or
     (c) any representation, warranty or certification made or deemed made
herein or in any Security Instrument by UCLP or any Subsidiary, or any
certificate furnished to any Lender or the Administrative Agent pursuant to the
provisions hereof or any Security Instrument, shall prove to have been false or
misleading as of the time made or furnished in any material respect; or
     (d) (i) UCLP, the Borrower or any Guarantor shall default in the
performance of any of their obligations under this Agreement other than under
Section 9.14 or ARTICLE VIII; or (ii) UCLP or any Restricted Subsidiary shall
default in the performance of any of its obligations under Section 9.14 or
ARTICLE VIII or any Security Instrument (other than the payment of amounts due
which are covered by Section 10.01(a)) and such default shall continue
unremedied for a period of thirty (30) days after the earlier to occur of
(A) notice thereof to the Borrower by the Administrative Agent or any Lender
(through the Administrative Agent), or (B) the Borrower otherwise becoming aware
of such default; or
     (e) UCLP, any Material Domestic Subsidiary or any Material Foreign
Subsidiary shall admit in writing its inability to, or be generally unable to,
pay its debts as such debts become due; or
     (f) UCLP, any Material Domestic Subsidiary or any Material Foreign
Subsidiary shall (i) apply for or consent to the appointment of, or the taking
of possession by, a receiver, custodian, trustee or liquidator of itself or of
all or a substantial part of its Property, (ii) make a general assignment for
the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code, (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, liquidation or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or
     (g) a proceeding or case shall be commenced, without the application or
consent of UCLP, any Material Domestic Subsidiary or any Material Foreign
Subsidiary, in any court of competent jurisdiction, seeking (i) its liquidation,
reorganization, dissolution or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like of UCLP, any Material Domestic Subsidiary or any Material Foreign
Subsidiary of all or any substantial part of its assets, or (iii) similar relief
in respect of UCLP, any Material Domestic Subsidiary or any Material Foreign
Subsidiary under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 60 days; or (iv) an order for relief against UCLP, any
Material Domestic Subsidiary or any Material Foreign Subsidiary shall be entered
in an involuntary case under the Bankruptcy Code; or

-64-



--------------------------------------------------------------------------------



 



     (h) a judgment or judgments for the payment of money in excess of insurance
coverage aggregating $10,000,000 or more at any one time outstanding shall be
rendered by a court against UCLP or any Restricted Subsidiary and the same shall
not be discharged (or provision shall not be made for such discharge), or a stay
of execution thereof shall not be procured, within thirty (30) days from the
date of entry thereof and UCLP or such Restricted Subsidiary shall not, within
said period of 30 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or
     (i) the Loan Documents after delivery thereof shall for any reason, except
to the extent permitted by the terms thereof, cease to be in full force and
effect and valid, binding and enforceable in accordance with their terms, or,
with respect to the Security Instruments, shall cease to create a valid and
perfected Lien of the priority required thereby on any of the Collateral
purported to be covered thereby, except to the extent permitted by the terms of
this Agreement, or UCLP or any Restricted Subsidiary shall so state in writing;
or
     (j) a Change in Control shall occur; or
     (k) an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of UCLP and any of its
Restricted Subsidiaries in an aggregate amount exceeding $5,000,000 for all
periods.
     Section 10.02 Remedies.
     (a) In the case of an Event of Default other than one referred to in
clauses (f) or (g) of Section 10.01, the Administrative Agent, upon request of
the Majority Lenders, shall, by notice to the Borrower, cancel the Aggregate
Commitments and/or declare the principal amount then outstanding of, and the
accrued interest on, the Loans and all other amounts payable by the Borrower
hereunder and under the Notes (including without limitation the payment of cash
collateral to secure the LC Exposure as provided in Section 2.07(d)(ii)) to be
forthwith due and payable, whereupon such amounts shall be immediately due and
payable without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other formalities of any kind, all of which are hereby
expressly waived by the Borrower.
     (b) In the case of the occurrence of an Event of Default referred to in
clauses (f) or (g) of Section 10.01, the Aggregate Commitments shall be
automatically canceled and the principal amount then outstanding of, and the
accrued interest on, the Loans and all other amounts payable by the Borrower
hereunder and under the Notes (including without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.07(d)(ii)) shall
become automatically immediately due and payable without presentment, demand,
protest, notice of intent to accelerate, notice of acceleration or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower.
     (c) Hedging Agreements between UCLP, the Borrower and any of its
Subsidiaries and the Administrative Agent or a Lender and/or any Lender
Affiliate are secured by the Security Instruments pari passu with all other
Indebtedness. As such, proceeds from Security

-65-



--------------------------------------------------------------------------------



 



Instruments shall be shared pro rata on all Indebtedness. All proceeds
applicable to the Loans and other obligations under this Agreement and the other
Loan Documents shall be applied, first to reimbursement of expenses and
indemnities provided for in this Agreement and the other Loan Documents; second
to accrued interest on the Loans; third to fees; fourth pro rata to principal
outstanding on the Loans and other Indebtedness and to serve as cash collateral
to be held by the Administrative Agent to secure the LC Exposure; and any excess
shall be paid to the Borrower or as otherwise required by any Governmental
Requirement.
     (d) Acceleration and termination of all Hedging Agreements involving the
Administrative Agent or Lenders or the Lender Affiliates shall be governed by
the terms of the Hedging Agreements.
ARTICLE XI
The Agents
     Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
     Section 11.02 Duties and Obligations of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to UCLP or any of its Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower or a Lender, and shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or under any other Loan Document or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in ARTICLE VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or as to those conditions precedent
expressly required to be to the Administrative Agent’s satisfaction, (vi) the

-66-



--------------------------------------------------------------------------------



 



existence, value, perfection or priority of any collateral security or the
financial or other condition of UCLP and its Subsidiaries or any other obligor
or guarantor, or (vii) any failure by UCLP, the Borrower or any other Person
(other than itself) to perform any of its obligations hereunder or under any
other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein. For
purposes of determining compliance with the conditions specified in ARTICLE VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.
     Section 11.03 Action by Administrative Agent. The Administrative Agent
shall have no duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing as directed by the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) and in all cases the Administrative
Agent shall be fully justified in failing or refusing to act hereunder or under
any other Loan Documents unless it shall (a) receive written instructions from
the Majority Lenders or the Lenders, as applicable, (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) specifying the action to be taken and (b) be
indemnified to its satisfaction by the Lenders against any and all liability and
expenses which may be incurred by it by reason of taking or continuing to take
any such action. The instructions as aforesaid and any action taken or failure
to act pursuant thereto by the Administrative Agent shall be binding on all of
the Lenders. If a Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. If a Default has occurred and
is continuing, neither the Syndication Agent nor the Co-Documentation Agents
shall have any obligation to perform any act in respect thereof. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders or the Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct.
     Section 11.04 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely

-67-



--------------------------------------------------------------------------------



 



upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying thereon
and each of UCLP, the Borrower, the Lenders and the Issuing Bank hereby waives
the right to dispute the Administrative Agent’s record of such statement, except
in the case of gross negligence or willful misconduct by the Administrative
Agent. The Administrative Agent may consult with legal counsel (who may be
counsel for UCLP or the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.
     Section 11.05 Subagents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this ARTICLE XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
     Section 11.06 Resignation or Removal of Administrative Agent. Subject to
the appointment and acceptance of a successor Administrative Agent as provided
in this Section 11.06, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower, and the Administrative
Agent may be removed at any time with or without cause by the Majority Lenders.
Upon any such resignation or removal, the Majority Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation or removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Agent. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by UCLP and the Borrower
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between UCLP or the Borrower and such successor. After
the Agent’s resignation hereunder, the provisions of this ARTICLE XI and
Section 12.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.
     Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with UCLP or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.

-68-



--------------------------------------------------------------------------------



 



     Section 11.08 No Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Agents shall not be required to
keep themselves informed as to the performance or observance by UCLP or any of
its Subsidiaries of this Agreement, the Loan Documents or any other document
referred to or provided for herein or to inspect the Properties or books of UCLP
or its Subsidiaries. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent or the Joint Lead Arrangers shall have
any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of UCLP or
the Borrower (or any of their Affiliates) which may come into the possession of
such Agent or any of its Affiliates. In this regard, each Lender acknowledges
that Vinson & Elkins L.L.P. is acting in this transaction as special counsel to
the Administrative Agent only, except to the extent otherwise expressly stated
in any legal opinion or any Loan Document. Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.
     Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to UCLP or any of its Subsidiaries, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent

-69-



--------------------------------------------------------------------------------



 



and its agents and counsel, and any other amounts due the Administrative Agent
under Section 12.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
     Section 11.10 Authority of Administrative Agent to Release Collateral and
Liens. Each Lender and the Issuing Bank hereby authorizes the Administrative
Agent to release any collateral that is permitted to be sold or released
pursuant to the terms of the Loan Documents. Each Lender and the Issuing Bank
hereby authorizes the Administrative Agent to execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all releases of
Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property to the extent such sale or other disposition is permitted by the terms
of Section 9.11 or is otherwise authorized by the terms of the Loan Documents.
     Section 11.11 The Joint Lead Arrangers, the Syndication Agent and the
Co-Documentation Agents. The Joint Lead Arrangers, the Syndication Agent and the
Co-Documentation Agents shall have no duties, responsibilities or liabilities
under this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders hereunder.
ARTICLE XII
Miscellaneous
     Section 12.01 Notices. All notices and other communications provided for
herein and in the other Loan Documents (including, without limitation, any
modifications of, or waivers or consents under, this Agreement or the other Loan
Documents) shall be given or made by telex, telecopy, courier, U.S. Mail or in
writing and telexed, telecopied, mailed or delivered to the intended recipient
at the “Address for Notices” specified below its name on the signature pages
hereof or in the other Loan Documents, except that for notices and other
communications to the Administrative Agent other than payment of money, the
Borrower need only send such notices and communications to the Administrative
Agent care of the Houston address of Wachovia; or, as to any party, at such
other address as shall be designated by such party in a notice to each other
party. Except as otherwise provided in this Agreement or in the other Loan
Documents, all such communications shall be deemed to have been duly given when
transmitted, if transmitted before 1:00 p.m. local time on a Business Day
(otherwise on the next succeeding Business Day) by telex or telecopier and
evidence or confirmation of receipt is obtained, or personally delivered or, in
the case of a mailed notice, three (3) Business Days after the date deposited in
the mails, postage prepaid, in each case given or addressed as aforesaid.
     Section 12.02 Waivers; Amendments.
          (a) No failure on the part of the Administrative Agent, any other
Agent, the Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with

-70-



--------------------------------------------------------------------------------



 



respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
any other Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by UCLP or the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.
          (b) Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be amended, modified or waived except
with the Borrower’s and the Majority Lenders’ prior written consent or by the
Borrower and the Administrative Agent’s consent with the consent of the Majority
Lenders; provided that (i) no amendment, modification or waiver that forgives or
reduces the principal amount of any Indebtedness or Letter of Credit
reimbursement obligation outstanding under this Agreement, releases all or
substantially all of the Collateral (excluding sales of Properties permitted
hereunder) or the Guarantors, affects Sections 4.01, 10.02(c), 12.02 or 12.04 or
permits an Interest Period with a duration in excess of six months or modifies
the definition of “Majority Lenders” shall be effective without consent of all
Lenders; (ii) no amendment, modification or waiver which extends any scheduled
payment date or the final maturity of the Term Loans, reduces the interest rate
applicable to the Term Loans or the fees payable to the Term Loan Lenders or
extends the time for payment of such interest or fees shall be effective without
the consent of all the Term Loan Lenders (in lieu of the consent of the Majority
Lenders); (iii) no amendment, modification or waiver which extends any scheduled
payment date or the Revolving Credit Maturity Date, reduces the interest rate
applicable to the Revolving Loans or the fees payable to the Revolving Lenders
or extends the time for payment of such interest or fees shall be effective
without the consent of all the Revolving Lenders (in lieu of the consent of the
Majority Lenders); (iv) no amendment, modification or waiver which increases the
Revolving Commitment or the Term Commitment of any Lender shall be effective
without the consent of such Lender; and (v) no amendment, modification or waiver
which modifies the rights, duties or obligations of the Administrative Agent
shall be effective without the consent of the Administrative Agent.
     Section 12.03 Expenses, Indemnity; Damage Waiver.
     (a) The Borrower agrees:
     (i) whether or not the Transactions hereby contemplated are consummated, to
pay all reasonable expenses of the Administrative Agent in the administration
(both before and after the execution hereof and including advice of counsel as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of, and in connection with the negotiation,

-71-



--------------------------------------------------------------------------------



 



syndication, investigation, preparation, execution and delivery of, recording or
filing of, preservation of rights under, enforcement of, and refinancing,
renegotiation or restructuring of, the Loan Documents and any amendment, waiver
or consent, whether or not effective, relating thereto (including, without
limitation, travel, photocopy, mailing, courier, telephone and other similar
expenses of the Administrative Agent, ongoing Collateral monitoring and
protection, Collateral releases and workout matters, the cost of environmental
audits, surveys and appraisals, the reasonable fees and disbursements of counsel
and other outside consultants for the Administrative Agent and, in the case of
enforcement, the reasonable fees and disbursements of counsel for the
Administrative Agent and any of the Lenders); and promptly reimburse the
Administrative Agent for all amounts expended, advanced or incurred by the
Administrative Agent or the Lenders to satisfy any obligation of the Borrower
under this Agreement or any Security Instrument, including without limitation,
all costs and expenses of foreclosure;
     (ii) to indemnify the Administrative Agent and each Lender and each Lender
Affiliate and each of their officers, directors, employees, representatives,
Administrative Agent, attorneys, accountants, investment advisors, agents,
trustees and experts (“Indemnified Parties”) from, hold each of them harmless
against and promptly upon demand pay or reimburse each of them for, the
Indemnity Matters which may be incurred by or asserted against or involve any of
them (whether or not any of them is designated a party thereto) as a result of,
arising out of or in any way related to (a) any actual or proposed use by the
Borrower of the proceeds of any of the Loans or Letters of Credit, (b) the
execution, delivery and performance of the Loan Documents, (c) the operations of
the business of UCLP, the Borrower and its Subsidiaries, (d) the failure of
UCLP, the Borrower or any Subsidiary to comply with the terms of any Security
Instrument or this Agreement, or with any Governmental Requirement, (e) any
inaccuracy of any representation or any breach of any warranty of UCLP or the
Borrower set forth in any of the Loan Documents, (f) the issuance, execution and
delivery or transfer of or payment or failure to pay under any Letter of Credit,
(g) the payment of a drawing under any Letter of Credit notwithstanding the
non-compliance, non-delivery or other improper presentation of the manually
executed draft(s) and certification(s), (h) any assertion that the Lenders were
not entitled to receive the proceeds received pursuant to the Security
Instruments or (i) any other aspect of the Loan Documents, including, without
limitation, the reasonable fees and disbursements of counsel and all other
expenses incurred in connection with investigating, defending or preparing to
defend any such action, suit, proceeding (including any investigations,
litigation or inquiries) or claim and including all Indemnity Matters arising by
reason of the ordinary negligence of any Indemnified Party, but excluding all
Indemnity Matters arising solely by reason of claims between the Lenders or any
Lender and the Administrative Agent or a Lender’s shareholders against the
Administrative Agent or Lender or by reason of the gross negligence or willful
misconduct on the part of such Indemnified Party; and
     (iii) to indemnify and hold harmless from time to time the Indemnified
Parties from and against any and all losses, claims, cost recovery actions,

-72-



--------------------------------------------------------------------------------



 



administrative orders or proceedings, damages and liabilities to which any such
Person may become subject (a) under any Environmental Law applicable to UCLP,
the Borrower or any Subsidiary or any of their Properties, including without
limitation, the treatment or disposal of hazardous substances on any of their
Properties, (b) as a result of the breach or non-compliance by UCLP, the
Borrower or any Subsidiary with any Environmental Law applicable to UCLP, the
Borrower or any Subsidiary, (c) due to past ownership by UCLP, the Borrower or
any Subsidiary of any of their Properties or past activity on any of their
Properties which, though lawful and fully permissible at the time, could result
in present liability, (d) the presence, use, release, storage, treatment or
disposal of hazardous substances on or at any of the Properties owned or
operated by UCLP, the Borrower or any Subsidiary, or (e) any other
environmental, health or safety condition in connection with the Loan Documents;
provided, however, no indemnity shall be afforded under this
Section 12.03(a)(iii) in respect of any Property for any occurrence arising from
the acts or omissions of any Indemnified Party after the date which UCLP, the
Borrower or any Subsidiary is divested of ownership of such Property (whether by
foreclosure or deed in lieu of foreclosure, as mortgagee-in-possession or
otherwise).
     (b) To the extent that the Borrower fails to pay any amount required to be
paid by it to any Agent, any Joint Lead Arranger or the Issuing Bank under
Section 12.03(a), but without affecting such payment obligations of the
Borrower, each Revolving Lender severally agrees to pay to such Agent, Joint
Lead Arranger or the Issuing Bank, as the case may be, such Revolving Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, Joint Lead Arranger or the Issuing Bank in its capacity as
such.
     (c) No Indemnified Party may settle any claim to be indemnified without the
consent of the indemnitor, such consent not to be unreasonably withheld;
provided, that the indemnitor may not reasonably withhold consent to any
settlement that an Indemnified Party proposes, if the indemnitor does not have
the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 12.03.
     (d) In the case of any indemnification hereunder, the Administrative Agent
or Lender, as appropriate shall give notice to the Borrower of any such claim or
demand being made against the Indemnified Party and the Borrower shall have the
non-exclusive right to join in the defense against any such claim or demand
provided that if the Borrower provides a defense, the Indemnified Party shall
bear its own cost of defense unless there is a conflict between the Borrower and
such Indemnified Party.
     (e) The foregoing indemnities shall extend to the Indemnified Parties
notwithstanding the sole or concurrent negligence of every kind or character
whatsoever, whether active or passive, whether an affirmative act or an

-73-



--------------------------------------------------------------------------------



 



omission, including without limitation, all types of negligent conduct
identified in the restatement (second) of torts of one or more of the
Indemnified Parties or by reason of strict liability imposed without fault on
any one or more of the Indemnified Parties. To the extent that an Indemnified
Party is found to have committed an act of gross negligence or willful
misconduct, this contractual obligation of indemnification shall continue but
shall only extend to the portion of the claim that is deemed to have occurred by
reason of events other than the gross negligence or willful misconduct of the
Indemnified Party.
     (f) The Borrower’s obligations under this Section 12.03 shall be its joint
and several obligations and shall survive any termination of this Agreement and
the payment of the Notes and shall continue thereafter in full force and effect.
     (g) The Borrower shall pay any amounts due under this Section 12.03 within
thirty (30) days of the receipt by the Borrower of notice of the amount due.
     Section 12.04 Successors and Assigns.
     (a) This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
     (b) Neither UCLP nor the Borrower may assign its rights or obligations
hereunder or under the Notes or any Letters of Credit without the prior consent
of all of the Lenders and the Administrative Agent.
     (c) Any Lender may assign to one or more assignees, all or a portion of its
rights and obligations under this Agreement pursuant to an Assignment and
Assumption substantially in the form of Exhibit E upon the written consent
(which consent shall not be unreasonably withheld) of (A) with respect to the
Revolving Credit Facility only, the Administrative Agent, provided that no such
consent shall be required for an assignment to an assignee that is an Affiliate
(as defined in clause (a) of the definition of “Affiliate”) of such Revolving
Lender, or a Revolving Lender immediately prior to giving effect to such
assignment, (B) with respect to the Term Loan Credit Facility only, the
Administrative Agent, provided that no such consent shall be required for an
assignment to an assignee that is an Affiliate (as defined in clause (a) of the
definition of “Affiliate”) of such Revolving Lender or a Revolving Lender
immediately prior to giving effect to such assignment, (C) the Issuing Banks
(with respect to the Revolving Credit Facility only), (D) with respect to the
Revolving Credit Facility only, the Borrower, provided that no such consent
shall be required for an assignment to an assignee that is an Affiliate (as
defined in clause (a) of the definition of “Affiliate”) of such Term Loan
Lender, a Related Fund or a Term Loan Lender immediately prior to giving effect
to such assignment, or if an Event of Default has occurred and is continuing,
any other assignee and (E) with respect to the Term Loan Credit Facility only,
the Borrower, provided that no such consent shall be required for an assignment
to an assignee that is an Affiliate (as defined in clause (a) of the definition
of “Affiliate”) of such Term Loan Lender, a Related Fund or a Term Loan Lender
immediately prior to giving effect to such assignment; provided, however, that
(i) any such assignment shall be in the amount of at least $5,000,000 with
respect to the Revolving Credit Facility and at least $1,000,000 with respect to
the Term Loan Facility or such lesser amount to

-74-



--------------------------------------------------------------------------------



 



which such Borrower has consented, with Related Funds treated as one assignee
for purposes of determining compliance with such minimum assignment amount;
(ii) the assignee or assignor shall pay to the Administrative Agent a processing
and recordation fee of $3,500 for each assignment; provided that only $3,500
shall be payable in connection with simultaneous assignments to or by two or
more Related Funds; (iii) any assignee shall not be a competitor of UCLP or any
of its Subsidiaries in any of the lines of business permitted under
Section 9.05; and (iv) notwithstanding anything to the contrary contained in
this Agreement, if such assignment is made at a time when an Event of Default
has occurred and is continuing, the Borrower shall have the right to withhold
all Taxes required by law to be withheld from payments made hereunder, and shall
pay such Taxes to the relevant taxing authority or other Governmental Authority
in accordance with applicable law. Any such assignment will become effective
upon the execution and delivery to the Administrative Agent of the Assignment
and Assumption and the consent, if required above, of the Administrative Agent,
the Issuing Banks and, unless an Event of Default has occurred and is
continuing, the Borrower. Promptly after receipt of an executed Assignment and
Assumption, the Administrative Agent shall send to the Borrower a copy of such
executed Assignment and Assumption. Upon receipt of such executed Assignment and
Assumption, the Borrower, will, at its own expense, execute and deliver new
Notes to the assignor and/or assignee, as appropriate, in accordance with their
respective interests as they appear. Upon the effectiveness of any assignment
pursuant to this Section 12.04(c), the assignee will become a “Lender,” if not
already a “Lender,” for all purposes of this Agreement and the Security
Instruments. The assignor shall be relieved of its obligations hereunder to the
extent of such assignment (and if the assigning Lender no longer holds any
rights or obligations under this Agreement, such assigning Lender shall cease to
be a “Lender” hereunder except that its rights under Sections 5.01, 5.02, 5.03
and 12.03 shall not be affected). The Administrative Agent, acting as an agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the principal amount of the Loans and LC
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register.
     (d) Each Lender may transfer, grant or assign participations in all or any
part of such Lender’s interests hereunder pursuant to this Section 12.04(d) to
any Person that satisfies the requirements of Section 12.04(c)(iii), provided
that: (i) such Lender shall remain a “Lender” for all purposes of this Agreement
and the transferee of such participation shall not constitute a “Lender”
hereunder; and (ii) no participant under any such participation shall have
rights to approve any amendment to or waiver of any of the Loan Documents;
provided that such participation agreement may provide that such Lender will
not, without the consent of the participant, agree to any amendment,
modification or waiver described in clauses (i), (ii) or (iii) of the proviso to
Section 12.02(b) that affects such participant, and all amounts payable by the
Borrower hereunder shall be determined as if such Lender had not sold such
participation, provided that such participant shall be entitled to receive
additional amounts under ARTICLE V on the same basis as if it were a Lender and
be indemnified under Section 12.03 as if it were a Lender. In addition, each
agreement creating any participation must include an agreement by the
participant to be bound by the provisions of Section 12.11.
     (e) The Lenders may furnish any information concerning the Borrower in the
possession of the Lenders from time to time to assignees and participants
(including prospective

-75-



--------------------------------------------------------------------------------



 



assignees and participants); provided that, such Persons agree to be bound by
the provisions of Section 12.11.
     (f) Notwithstanding anything in this Section 12.04 to the contrary, any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) Notwithstanding any other provisions of this Section 12.04, no transfer
or assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower to file a registration statement with the SEC or to
qualify the Loans under the “Blue Sky” laws of any state.
     Section 12.05 Survival; Revival; Reinstatement.
          (a) All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Aggregate
Commitments have not expired or terminated. The provisions of ARTICLE V, ARTICLE
XI and Section 12.03 shall survive and remain in full force and effect
regardless of the consummation of the Transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Aggregate Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.
          (b) To the extent that any payments on the Indebtedness or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and UCLP and the Borrower shall take such action as may
be reasonably requested by the Administrative Agent and the Lenders to effect
such reinstatement.

-76-



--------------------------------------------------------------------------------



 




     Section 12.06 Counterparts; Integration; Effectiveness.
          (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute one and the same
instrument.
          (b) This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent embody the
entire agreement and understanding among the parties relating to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. This Agreement and the other Loan Documents represent the final
agreement among the parties hereto and thereto and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties.
          (c) Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
     Section 12.07 Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
          Section 12.08 Right of Setoff. The Borrower agrees that, in addition
to (and without limitation of) any right of set-off, bankers’ lien or
counterclaim a Lender may otherwise have, each Lender shall have the right and
be entitled (after consultation with the Administrative Agent), at its option,
to offset balances held by it or by any of its Affiliates for account of the
Borrower at any of its offices, in dollars or in any other currency, against any
principal of or interest on any of such Lender’s Loans, or any other amount
payable to such Lender hereunder, which is not paid when due (including
applicable grace periods) (regardless of whether such balances are then due to
the Borrower), in which case it shall promptly notify the Borrower and the
Administrative Agent thereof, provided that such Lender’s failure to give such
notice shall not affect the validity thereof. Notwithstanding anything to the
contrary contained in this Agreement, the Lenders hereby agree that they shall
not set off any funds in any lock boxes whatsoever in connection with this
Agreement, except for such lock boxes which may be established in connection
with this Agreement.

-77-



--------------------------------------------------------------------------------



 




     Section 12.09 Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Agreement and the Notes shall be governed by, and construed in
accordance with, the laws of the State of Texas except to the extent that United
States federal law permits any Lender to charge interest at the rate allowed by
the laws of the state where such Lender is located. Ch. 346 of the Texas Finance
Code (which regulates certain revolving credit loan accounts and revolving
tri-party accounts) shall not apply to this Agreement or the Notes.
     (b) Any legal action or proceeding with respect to the Loan Documents shall
be brought in the courts of the State of Texas or of the United States of
America for the Southern District of Texas, and, by execution and delivery of
this Agreement, each of UCLP and the Borrower hereby accepts for itself and (to
the extent permitted by law) in respect of its Property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each of UCLP and the
Borrower hereby irrevocably waives any objection, including, without limitation,
any objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any such
action or proceeding in such respective jurisdictions. This submission to
jurisdiction is non-exclusive and does not preclude the Administrative Agent or
any Lender from obtaining jurisdiction over UCLP or the Borrower in any court
otherwise having jurisdiction.
     (c) Each of UCLP and the Borrower irrevocably consents to the service of
process of any of the aforementioned courts in any such action or proceeding by
the mailing of copies thereof by registered or certified mail, postage prepaid,
to UCLP and the Borrower at its address located on the signature page hereto or
as updated from time to time, such service to become effective thirty (30) days
after such mailing.
     (d) Nothing herein shall affect the right of the Administrative Agent or
any Lender or any holder of a Note to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
UCLP or the Borrower in any other jurisdiction.
     (e) Each of UCLP, the Borrower and each Lender hereby (i) irrevocably and
unconditionally waive, to the fullest extent permitted by law, trial by jury in
any legal action or proceeding relating to this Agreement or any other Loan
Document and for any counterclaim therein; (ii) irrevocably waive, to the
maximum extent not prohibited by law, any right it may have to claim or recover
in any such litigation any special, exemplary, punitive or consequential
damages, or damages other than, or in addition to, actual damages; (iii) certify
that no party hereto nor any representative of the Administrative Agent or
counsel for any party hereto has represented, expressly or otherwise, or implied
that such party would not, in the event of litigation, seek to enforce the
foregoing waivers, and (iv) acknowledge that it has been induced to enter into
this

-78-



--------------------------------------------------------------------------------



 



Agreement, the other Loan Documents and the transactions contemplated hereby and
thereby by, among other things, the mutual waivers and certifications contained
in this Section 12.09.
     Section 12.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 12.11 Confidentiality. For the purposes of this Section 12.11,
“Confidential Information” means information about UCLP or the Borrower
furnished by UCLP or the Borrower or their Affiliates (collectively, the
“Disclosing Parties”) to the Administrative Agent or any of the Lenders,
including, but not limited to, any actual or pending agreement, business plans,
budgets, projections, ecological data and accounting records, financial
statements, or other financial data of any kind, any title documents, reports or
other information relating to matters of title, any projects or plans, whether
actual or prospective, and any other documents or items embodying any such
Confidential Information; provided that such term does not include information
that (a) was publicly known or otherwise known prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by the Administrative Agent or the Lenders or any Person acting on behalf
thereof, (c) otherwise becomes known to the Administrative Agent or Lenders
other than through disclosure by the Disclosing Parties or a party known to be
subject to a confidentiality agreement or (d) constitutes financial statements
delivered to the Administrative Agent and the Lenders under Section 8.01(a) that
are otherwise publicly available. The Administrative Agent and the Lenders will
maintain the confidentiality of such Confidential Information delivered to (i)
such Person, provided that each such Person (a “Restricted Person”) may deliver
or disclose Confidential Information to such Restricted Person’s directors,
officers, employees, agents, attorneys investment advisors, trustees and
Affiliates, who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 12.11, (ii) such
Restricted Person’s financial advisors and other professional advisors who agree
to hold confidential the Confidential Information substantially in accordance
with the terms of this Section 12.11, (iii) any other Lender, (iv) any pledgee
referred to in Section 12.04, any potential assignee or any assignee to which
such Restricted Person sells or offers to sell its Note or any part thereof or
any participation potential participation therein (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 12.11), (v) any Person from which such Restricted
Person offers to purchase any security of the Borrower (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 12.11), (vi) any Governmental Authority
having jurisdiction or any self-regulatory body claiming to have authority over
such Restricted Person, (vii) the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about such Restricted Person’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (A) to effect compliance with any
Governmental Requirement applicable to such Restricted Person, (B) in response
to any subpoena or other legal process, (C) in connection with any litigation to
which such Restricted Person is a party or (D) if an Event of Default has
occurred and is continuing, to the extent such Restricted Person may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of its rights and remedies under the Notes and
this Agreement. Each Lender, by

-79-



--------------------------------------------------------------------------------



 



its acceptance of a Note or a participation agreement, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 12.11
as though it were a party to this Agreement. On reasonable request by UCLP or
the Borrower in connection with the delivery to any Lender of information
required to be delivered to such Lender under this Agreement or requested by
such Lender (other than a Lender that is a party to this Agreement or its
nominee), such Lender will enter into an agreement with UCLP or the Borrower
embodying the provisions of this Section 12.11. UCLP and the Borrower waive (on
their own behalf and on behalf of their Subsidiaries) any and all other rights
they (or their Subsidiaries) may have to confidentiality as against the
Administrative Agent and the Lenders arising by or under any contract,
agreement, statute or law except as expressly stated in this Section 12.11.
     Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the Transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (ii) in the event that the maturity of the Notes is accelerated
by reason of an election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans evidenced by the Notes until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (i) the
amount of interest payable to any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been

-80-



--------------------------------------------------------------------------------



 



payable to such Lender if the total amount of interest had been computed without
giving effect to this Section 12.12. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.
     Section 12.13 Exculpation Provisions. Each of the parties hereto
specifically agrees that it has a duty to read this Agreement and the other Loan
Documents and agrees that it is charged with notice and knowledge of the terms
of this Agreement and the other Loan Documents; that it has in fact read this
Agreement and is fully informed and has full notice and knowledge of the terms,
conditions and effects of this Agreement; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the other Loan Documents; and has received
the advice of its attorney in entering into this Agreement and the other Loan
Documents; and that it recognizes that certain of the terms of this Agreement
and the other Loan Documents result in one party assuming the liability inherent
in some aspects of the transaction and relieving the other party of its
responsibility for such liability. Each party hereto agrees and covenants that
it will not contest the validity or enforceability of any exculpatory provision
of this Agreement and the other Loan Documents on the basis that the party had
no notice or knowledge of such provision or that the provision is not
“conspicuous.”
     Section 12.14 Collateral Matters; Hedging Agreements. Notwithstanding
anything to the contrary contained herein, the terms and provisions of this
Agreement shall not apply to any Hedging Agreements, except to the extent
necessary for all Hedging Agreements with Lenders and/or their Lender Affiliate
to be secured by the Security Instruments on a pari passu basis with other
Indebtedness and for the proceeds from the Security Instruments to be applied as
set forth in Section 10.02(c) hereof. No Lender or any Lender Affiliate shall
have any voting rights under any Loan Document as a result of the existence of
obligations owed to it under any such Hedging Agreements.
     Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialsman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuing Bank or any Lender for any reason whatsoever. There are no third
party beneficiaries.
     Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies UCLP and
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”),
it is required to obtain, verify and record information that identifies UCLP and
its Subsidiaries, which information includes the

-81-



--------------------------------------------------------------------------------



 



name and address of UCLP and such Subsidiaries and other information that will
allow such Lender to identify UCLP and such Subsidiaries in accordance with the
USA Patriot Act.
     Section 12.17 No General Partner’s Liability. The Lenders agree that no
claim arising against either UCLP, the Borrower or any Restricted Subsidiary
under any Loan Document shall be asserted against the General Partner (in its
individual capacity) and no judgment, order or execution entered in any suit,
action or proceeding, whether legal or equitable, on this Agreement or any of
the other Loan Documents shall be obtained or enforced against the General
Partner (in its individual capacity) or its assets for the purpose of obtaining
satisfaction and payment of the Indebtedness or any claims arising under this
Agreement or any other Loan Document, any right to proceed against the General
Partner individually or its respective assets being hereby expressly waived by
the Lenders. Nothing in this Section 12.17, however, shall be construed so as to
prevent the Administrative Agent or any Lender from commencing any action, suit
or proceeding with respect to or causing legal papers to be served upon the
General Partner for the purpose of (i) obtaining jurisdiction over UCLP, the
Borrower or any Restricted Subsidiary or (ii) obtaining judgment, order or
execution against the General Partner arising out of any fraud or intentional
misrepresentation by the General Partner in connection with the Loan Documents
or of recovery of moneys received by the General Partner in violation of the
terms of this Agreement.
[SIGNATURES BEGIN NEXT PAGE]

-82-



--------------------------------------------------------------------------------



 



The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

              BORROWER:   UC OPERATING PARTNERSHIP, L.P.    
 
           
 
  By:   UCLP OLP GP LLC,    
 
      its general partner    
 
           
 
  By:   /s/ Daniel Schlanger    
 
           
 
  Name:   Daniel Schlanger    
 
  Title:   Senior Vice President and Chief Financial Officer    
 
           
     Address for Notices:
           
 
                4444 Brittmoore Road         Houston, Texas 77041    
 
                Telecopier No.: (713) 466-6720         Telephone No.:
(713) 335-7295         Attention: President    
 
                Copy to: General Counsel    
 
                Copy to:    
 
                Carol M. Burke         Gardere Wynne Sewell LLP         1000
Louisiana, Suite 3400         Houston, Texas 77002         Telecopier No.:
(713) 276-6561         Telephone No.: (713) 276-5561    

 



--------------------------------------------------------------------------------



 



              GUARANTORS:   UNIVERSAL COMPRESSION PARTNERS, L.P.    
 
           
 
  By:   UCO GENERAL PARTNER, LP,    
 
      its general partner    
 
           
 
  By:   UCO GP, LLC,    
 
      its general partner    
 
  By:   /s/ Daniel Schlanger    
 
           
 
  Name:   Daniel Schlanger    
 
  Title:   Senior Vice President and Chief Financial Officer    
 
                Title:    
 
                Address for Notices:    
 
                4444 Brittmoore Road         Houston, Texas 77041    
 
                Telecopier No.: (713) 466-6720         Telephone No.:
(713) 335-7295         Attention: President    
 
                Copy to: General Counsel    
 
                Copy to:    
 
                Carol M. Burke         Gardere Wynne Sewell LLP         1000
Louisiana, Suite 3400         Houston, Texas 77002         Telecopier No.:
(713) 276-6561         Telephone No.: (713) 276-5561    

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT
AND LENDER:   WACHOVIA BANK, NATIONAL ASSOCIATION, Individually and as
Administrative Agent    
 
           
 
  By:   /s/ Todd Schanzlin    
 
           
 
  Name:   Todd Schanzlin    
 
  Title:   Vice President    
 
                Lending Office for ABR Loans and Eurodollar Loans:    
 
                301 South College Street         23rd Floor NC 0680        
Charlotte, North Carolina 28288         Telecopier No.: (704) 383-0288    
 
                Address for Notices:    
 
                301 South College Street         23rd Floor NC 0680        
Charlotte, North Carolina 28288         Attention: Syndication Agency Services  
      Telecopier No.: (704) 383-0288    
 
                With copy to:    
 
                Wachovia Capital Markets, LLC         1001 Fannin, Suite 2255  
      Houston, Texas 77002         Attention: David Humphreys         Telecopier
No.: 713-605-6354    

 



--------------------------------------------------------------------------------



 



              SYNDICATION AGENT AND LENDER:   DEUTSCHE BANK TRUST COMPANY
AMERICAS,    
 
  Individually   and as Syndication Agent    
 
           
 
  By:        
 
                Name:         Title:    
 
           
 
  By:        
 
                Name:         Title:    
 
                Lending Office for ABR Rate Loans and Eurodollar Loans:    
 
                Address for Notices:    
 
                Attention:         Telecopier No.:    
 
                With copy to:    
 
                Attention:         Telecopier No.:    

 



--------------------------------------------------------------------------------



 



              CO-DOCUMENTATION AGENT
AND LENDER:   FORTIS CAPITAL, CORP.,
as Co-Documentation Agent and Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
           
 
  By:        
 
                Name:         Title:    
 
                Lending Office for ABR Rate Loans and Eurodollar Loans:    
 
                Address for Notices:    
 
                Attention:         Telecopier No.:    
 
                With copy to:    
 
                Attention:         Telecopier No.:    

 



--------------------------------------------------------------------------------



 



              CO-DOCUMENTATION AGENT
AND LENDER:   WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Co-Documentation Agent and Lender    
 
           
 
  By:        
 
                Name:         Title:    
 
                Lending Office for ABR Rate Loans and Eurodollar Loans:    
 
                Address for Notices:    
 
                Attention:         Telecopier No.:    
 
                With copy to:    
 
                Attention:         Telecopier No.:    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE

      $                                           , 2006

     FOR VALUE RECEIVED, UC OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to
                                         (the “Lender”) or registered assigns,
at the principal office of WACHOVIA BANK, NATIONAL ASSOCIATION, as the
Administrative Agent (the “Administrative Agent”), at 301 South College Street,
Charlotte, North Carolina 28288-0608, the principal sum of
                                         US Dollars ($                    ) (or
such lesser amount as shall equal the aggregate unpaid principal amount of the
[Revolving/Term] Loans made by the Lender to the Borrower under the Credit
Agreement, as hereinafter defined), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such [Revolving/Term] Loan, at such office, in like
money and funds, for the period commencing on the date of such [Revolving/Term]
Loan until such [Revolving/Term] Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.
     The date, amount, Type, interest rate, Interest Period and maturity of each
[Revolving/Term] Loan made by the Lender to the Borrower, and each payment made
on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Note, endorsed by the Lender on the
schedules attached hereto or any continuation thereof.
     This Note is one of the Notes referred to in the Senior Secured Credit
Agreement dated as of October 20, 2006, among the Borrower, Universal
Compression Partners, L.P., a Delaware limited partnership, the Administrative
Agent and the other Agents and Lenders which are or become parties thereto
(including the Lender) (as the same may be amended or supplemented from time to
time, the “Credit Agreement”), and evidences [Revolving/Term] Loans made by the
Lender thereunder. Capitalized terms used in this Note and not defined herein
have the respective meanings assigned to them in the Credit Agreement.
     This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the Security Instruments. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events and for prepayments of [Revolving/Term] Loans
upon the terms and conditions specified therein and other provisions relevant to
this Note.
Exhibit A — 1

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS.

                      UC OPERATING PARTNERSHIP, L.P.    
 
                    By:   UCLP OLP GP LLC, its general partner    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

Exhibit A — 2

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF BORROWING REQUEST
                    , 20___
     UC OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the
“Borrower”), pursuant to the Senior Secured Credit Agreement dated as of
October 20, 2006, among the Borrower, Universal Compression Partners, L.P., a
Delaware limited partnership, the Administrative Agent and the other Agents and
Lenders which are or become parties thereto (as the same may be amended or
supplemented from time to time, the “Credit Agreement”), hereby make the
requests indicated below (unless otherwise defined herein, capitalized terms are
defined in the Credit Agreement):

  1.   [Revolving/Term] Loans:

(a) Aggregate amount of new [Revolving/Term] Loans to be borrowed is
$                    ;
(b) Requested funding date is                     ,                     ;
(c) $                     of such [Revolving/Term Loan] Borrowings are to be ABR
Loans;
(d) $                     of such [Revolving/Term Loan] Borrowings are to be
Eurodollar Loans; and
(i) Length of Interest Period for Eurodollar Loans is:                     .
(e) The location and number of the account is:                     .

  2.   Eurodollar Loan Continuation/Conversion for Eurodollar Loans maturing on
                    :

(a) Aggregate amount to be continued as Eurodollar Loans is
$                    ; and
(i) Length of Interest Period for continued Eurodollar Loans is
                    .
(b) Aggregate amount to be converted to ABR Loans is $                    .
Exhibit B — 1

 



--------------------------------------------------------------------------------



 



  3.   Conversion of outstanding ABR Loans to Eurodollar Loans:

(a) Convert $                     of the outstanding ABR Loans to Eurodollar
Loans on                      with an Interest Period of                     .
     The undersigned certifies that he is the                      of
                    , and that as such he is authorized to execute this
certificate on behalf of                     . The undersigned further
certifies, represents and warrants on behalf of                      that
                     is entitled to receive the requested Borrowing,
continuation or conversion under the terms and conditions of the Credit
Agreement.

                      UC OPERATING PARTNERSHIP, L.P.    
 
                    By:   UCLP OLP GP LLC, its general partner    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

Exhibit B — 2

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF INTEREST ELECTION REQUEST
[     ], 200[  ]
     UC OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the
“Borrower”), pursuant to Section 2.04 of the Senior Secured Credit Agreement
dated as of October 20, 2006, among the Borrower, Universal Compression
Partners, L.P., a Delaware limited partnership, the Administrative Agent and the
other Agents and Lenders which are or become parties thereto (as the same may be
amended or supplemented from time to time, the “Credit Agreement”), (unless
otherwise defined herein, each capitalized term used herein is defined in the
Credit Agreement), hereby makes an Interest Election Request as follows:

  (i)   The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [     ];     (ii)   The effective date of the
election made pursuant to this Interest Election Request is [     ],
200[  ];[and]     (iii)   The resulting Borrowing is to be [an ABR Borrowing] [a
Eurodollar Borrowing][; and]         [(iv) [If the resulting Borrowing is a
Eurodollar Borrowing] The Interest Period applicable to the resulting Borrowing
after giving effect to such election is [     ]].

     The undersigned certifies that he/she is the [     ] of the [     ], and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

                      UC OPERATING PARTNERSHIP, L.P.    
 
                    By:   UCLP OLP GP LLC, its general partner    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

Exhibit C — 1

 



--------------------------------------------------------------------------------



 



EXHIBIT D-1
FORM OF EFFECTIVE DATE COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that he is the                      of
                     and that as such he is authorized to execute this
certificate on behalf of UC Operating Partnership, L.P., a Delaware limited
partnership (the “Borrower”). With reference to the Senior Secured Credit
Agreement dated as of October 20, 2006, among the Borrower, Universal
Compression Partners, L.P., a Delaware limited partnership, the Administrative
Agent and the other Agents and Lenders which are or become parties thereto (as
the same may be amended or supplemented from time to time, the “Credit
Agreement”), the undersigned represents and warrants as follows (each
capitalized term used herein having the same meaning given to it in the Credit
Agreement unless otherwise specified):

  (a)   The representations and warranties of the Borrower contained in ARTICLE
VII of the Credit Agreement and in the Security Instruments were true and
correct when made, and are repeated at and as of the time of delivery hereof and
are true and correct at and as of the time of delivery hereof, except as such
representations and warranties are expressly limited to an earlier date or are
modified to give effect to the transactions expressly permitted by the Credit
Agreement.     (b)   The Borrower has performed and complied with all agreements
and conditions contained in the Credit Agreement and in the Security Instruments
required to be performed or complied with by it prior to or at the time of
delivery hereof.     (c)   Since December 31, 2005, there has been no change or
event having a Material Adverse Effect.     (d)   No Default has occurred and is
continuing under the Credit Agreement.

EXECUTED AND DELIVERED this ___day of                     .

                      UC OPERATING PARTNERSHIP, L.P.    
 
                    By:   UCLP OLP GP LLC, its general partner    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

Exhibit D-1 — 1

 



--------------------------------------------------------------------------------



 



EXHIBIT D-2
FORM OF ONGOING COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that he is the                      of
                     and that as such he is authorized to execute this
certificate on behalf of UC Operating Partnership, L.P., a Delaware limited
partnership (the “Borrower”). With reference to the Senior Secured Credit
Agreement dated as of October 20, 2006, among the Borrower, Universal
Compression Partners, L.P., a Delaware limited partnership, the Administrative
Agent and the other Agents and Lenders which are or become parties thereto (as
the same may be amended or supplemented from time to time, the “Credit
Agreement”), the undersigned represents and warrants as follows (each
capitalized term used herein having the same meaning given to it in the Credit
Agreement unless otherwise specified):

  (a)   The representations and warranties of the Borrower contained in ARTICLE
VII of the Credit Agreement and in the Security Instruments were true and
correct when made, and are repeated at and as of the time of delivery hereof and
are true and correct at and as of the time of delivery hereof, except as such
representations and warranties are expressly limited to an earlier date or are
modified to give effect to the transactions expressly permitted by the Credit
Agreement.     (b)   The Borrower has performed and complied with all agreements
and conditions contained in the Credit Agreement and in the Security Instruments
required to be performed or complied with by it prior to or at the time of
delivery hereof.     (c)   Since December 31, 2005, there has been no change or
event having a Material Adverse Effect.     (d)   No Default has occurred and is
continuing under the Credit Agreement.     (e)   Attached hereto are the
detailed computations necessary to determine whether the Borrower is in
compliance with section 8.07 and Section 9.10(a) and (b) as of the end of the
[fiscal quarter][fiscal year] ending [     ].

EXECUTED AND DELIVERED this ___day of                     .

                      UC OPERATING PARTNERSHIP, L.P.    
 
                    By:   UCLP OLP GP LLC, its general partner    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

Exhibit D-2 — 1

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit and guarantees
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

             
1.
  Assignor:        
 
           
 
           
2.
  Assignee:        
 
                    [and is an Affiliate/Approved Fund of [identify Lender]1]
 
            3.   Borrower:   UC Operating Partnership, L.P., a Delaware limited
partnership
 
            4.   Administrative Agent:   Wachovia Bank, National Association, as
the administrative agent under the Credit Agreement
 
            5.   Credit Agreement:   The Credit Agreement dated as of
October 20, 2006 among the Borrower, Universal Compression Partners, L.P., a
Delaware limited partnership, the Administrative Agent and the other Agents

 

1   Select as applicable.

Exhibit E — 1

 



--------------------------------------------------------------------------------



 



                      and Lenders which are or become parties thereto (as the
same may be amended or supplemented from time to time)

6.   Assigned Interest:

                                              Aggregate Amount of     Amount of
    Percentage Assigned       Commitment     Commitment/Loans    
Commitment/Loans     of       Assigned     for all Lenders     Assigned    
Commitment/Loans2  
 
          $       $         %  
 
          $       $         %  
 
          $       $         %  

Effective Date:                      ___, 20___[TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
           
 
      Title:    
 
                ASSIGNEE    
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
           
 
      Title:    

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

Exhibit E — 2

 



--------------------------------------------------------------------------------



 



          [Consented to and]3 Accepted:    
 
        WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent
 
       
By
       
 
       
 
  Title:    
 
        [Consented to:]4
 
        [NAME OF RELEVANT PARTY]
 
       
By
       
 
       
 
  Title:    

 

3   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   4   To be added only if the consent of the
Borrower and/or other parties (e.g. Issuing Bank) is required by the terms of
the Credit Agreement.

Exhibit E — 3

 



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
Exhibit E — 4

 



--------------------------------------------------------------------------------



 



          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.
Exhibit E — 5

 



--------------------------------------------------------------------------------



 



EXHIBIT F-1
SENIOR SECURITY INSTRUMENTS
1. Collateral Agreement dated as of October 20, 2006 among the Borrower, the
Guarantor, UCLP OLP GP LLC, UCLP Leasing, L.P. and the Administrative Agent, as
amended, modified or restated from time to time (the “Collateral Agreement”),
covering:
a. Borrower’s pledge of 100% of the membership interests and partnership
interests of the following Domestic Subsidiaries:

  (i)   UCLP Leasing GP LLC     (ii)   UCLP Leasing, L.P.

b. Guarantor’s pledge of 100% of the membership interests and partnership
interests of the following Domestic Subsidiaries:

  (i)   UCLP OLP GP LLC     (ii)   UC Operating Partnership, L.P.

c. Guarantor’s and each Subsidiaries accounts, chattel paper, documents,
equipment, general intangibles, instruments and inventory, all books and records
pertaining to the foregoing and proceeds.
2. UCC Financing Statements for the Borrower, the Guarantor, UCLP OLP GP LLC and
UCLP Leasing, L.P. relating to Item 1.
3. Stock Powers relating to stock pledged in Items 1(a)(i) and 1(b)(i).
4. Original certificates representing stock pledged in Item 1:
a. Certificate No. 1, one share of UCLP OLP GP LLC owned by UCLP
b. Certificate No. 1, one share of UCLP Leasing GP LLC owned by the Borrower
5. Stock Powers
6. Guaranty Agreement dated as of October 20, 2006 among Universal Compression
Partners, L.P., UCLP Leasing, L.P. and UCLP OLP GP LLC and the Administrative
Agent, as amended, modified or restated from time to time

 



--------------------------------------------------------------------------------



 



EXHIBIT F-2
FORM OF GUARANTY AGREEMENT
      This GUARANTY AGREEMENT is dated as of October 20, 2006 made by
[                                          ], a [                     
                   ] [                                         ] and each of the
signatories hereto (each of the signatories hereto and the Guarantors that
becomes a party hereto from time to time after the date hereof, the
“Guarantors”), in favor of Wachovia Bank, National Association, as the
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), for the banks and other financial
institutions (the “Lenders”) from time to time parties to the Credit Agreement
dated October 20, 2006 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among UC Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), Universal Compression Partners
L.P., the Lenders, the Administrative Agent, and the other Agents party thereto.
R E C I T A L S
     A. The Borrower has requested that the Lenders provide certain loans to and
extensions of credit on behalf of the Borrower.
     B. The Lenders have agreed to make such loans and extensions of credit
subject to the terms and conditions of the Credit Agreement.
     C. It is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Guarantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Lenders.
     D. NOW, THEREFORE, in consideration of the premises herein and to induce
the Administrative Agent and the Lenders to enter into the Credit Agreement and
to induce the Lenders to make their respective extensions of credit to the
Borrower thereunder, each Guarantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Lenders, as follows:
ARTICLE I
Definitions
     Section 1.01 Definitions.
          (a) Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement, and all uncapitalized terms which are defined in the UCC on the date
hereof are used herein as so defined.
          (b) The following terms have the following meanings:
“Agreement” means this Guaranty Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.
Exhibit F-2 — 1

 



--------------------------------------------------------------------------------



 



“Bankruptcy Code” means Title 11, United States Code, as amended from time to
time.
“Borrower Obligations” means the collective reference to the payment and
performance when due of all indebtedness, liabilities, obligations and
undertakings of the Borrower (including, without limitation, all Indebtedness)
of every kind or description arising out of or outstanding under, advanced or
issued pursuant, or evidenced by, the Guaranteed Documents, including, without
limitation, the unpaid principal of and interest on the Loans and the LC
Exposure and all other obligations and liabilities of the Borrower (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and LC Exposure and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Guaranteed Creditors, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, arising out of or outstanding under, advanced or issued
pursuant, or evidenced by, the Guaranteed Documents, whether on account of
principal, interest, premium, reimbursement obligations, payments in respect of
an early termination date, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable costs, fees and disbursements
that are required to be paid by the Borrower pursuant to the terms of any
Guaranteed Documents).
“Collateral Agreement” means that certain Collateral Agreement, dated
October 20, 2006 by UCLP, GP, UCLP Leasing and the Borrower, collectively, as
Grantors in favor of Wachovia Bank, National Association, as Administrative
Agent for the Lenders.
“Guaranteed Creditors” means the collective reference to the Administrative
Agent, the Lenders and the Lenders and Affiliates of Lenders that are parties to
Guaranteed Hedging Agreements.
“Guaranteed Documents” means the collective reference to the Credit Agreement,
the other Loan Documents, each Guaranteed Hedging Agreement and any other
document made, delivered or given in connection with any of the foregoing.
“Guaranteed Hedging Agreement” means any Hedging Agreement between the Borrower
or any Restricted Subsidiary and any Lender or any Affiliate of any Lender while
such Person (or, in the case of an Affiliate of a Lender, the Person affiliated
therewith) is a Lender, including any Hedging Agreement between such Persons in
existence prior to the date hereof, but excluding any Hedging Agreement now
existing or hereafter arising in connection with an ABS Facility. For the
avoidance of doubt, a Hedging Agreement ceases to be a Guaranteed Hedging
Agreement if the Person that is the counterparty to the Borrower or any
Restricted Subsidiary under a Hedging Agreement ceases to be a Lender under the
Credit Agreement (or, in the case of an Affiliate of a Lender, the Person
affiliated therewith ceases to be a Lender under the Credit Agreement).
“Guarantor Obligations” means with respect to any Guarantor, the collective
reference to (a) the Borrower Obligations and (b) the payment and performance
when due of all indebtedness, liabilities, obligations and undertakings of such
Guarantor of every kind or description, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, arising
out of or outstanding under, advanced or issued pursuant, or evidenced by, any
Exhibit F-2 — 2

 



--------------------------------------------------------------------------------



 



Guaranteed Document to which such Guarantor is a party, in each case, whether on
account of principal, interest, guarantee obligations, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
reasonable fees and disbursements that are required to be paid pursuant to the
terms of any Guaranteed Document).
“Guarantors” means the collective reference to each Guarantor.
“Obligations” means: (a) in the case of each Borrower, the Borrower Obligations
and (b) in the case of each Guarantor, its Guarantor Obligations.
“Guarantor Claims” has the meaning assigned to such term in Section 6.01.
     Section 1.02 Rules of Interpretation. Section 1.04 of the Credit Agreement
is hereby incorporated herein by reference and shall apply to this Agreement,
mutatis mutandis.
ARTICLE II
Guarantee
     Section 2.01 Guarantee.
          (a) Each of the Guarantors hereby jointly and severally,
unconditionally and irrevocably, guarantees to the Guaranteed Creditors and each
of their respective permitted successors, indorsees, transferees and assigns,
the prompt and complete payment in cash and performance by the Borrower when due
(whether at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations. This is a guarantee of payment and not collection and the liability
of each Guarantor is primary and not secondary.
          (b) Anything herein or in any other Guaranteed Document to the
contrary notwithstanding, the maximum liability of each Guarantor hereunder and
under the other Guaranteed Documents shall in no event exceed the amount which
can be guaranteed by such Guarantor under applicable federal and state laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.02).
          (c) Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this ARTICLE II or
affecting the rights and remedies of any Guaranteed Creditor hereunder.
          (d) Each Guarantor agrees that if the maturity of the Borrower
Obligations is accelerated by bankruptcy or otherwise, such maturity shall also
be deemed accelerated for the purpose of this guarantee without demand or notice
to such Guarantor. The guarantee contained in this ARTICLE II shall remain in
full force and effect until all the Borrower Obligations shall have been
satisfied by payment in full in cash, no Letter of Credit shall be outstanding
(except for Letters of Credit secured by cash collateral as permitted in
Section 2.07(a)(iii) of the Credit Agreement) and all of the Aggregate
Commitments are terminated, notwithstanding that from time to time during the
term of the Credit Agreement, no Borrower Obligations may be outstanding.
Exhibit F-2 — 3

 



--------------------------------------------------------------------------------



 



          (e) No payment made by any Guarantor, any other guarantor or any other
Person or received or collected by any Guaranteed Creditor from any Guarantor,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full in cash, no Letter of Credit is outstanding (except for Letters of Credit
secured by cash collateral as permitted in Section 2.07(a)(iii) of the Credit
Agreement) and all of the Aggregate Commitments are terminated.
     Section 2.02 Right of Contribution. Each Guarantor hereby agrees that to
the extent that a Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.03. The provisions of
this Section 2.02 shall in no respect limit the obligations and liabilities of
any Guarantor to the Guaranteed Creditors, and each Guarantor shall remain
liable to the Guaranteed Creditors for the full amount guaranteed by such
Guarantor hereunder.
     Section 2.03 No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
any Guaranteed Creditor, no Guarantor shall be entitled to be subrogated to any
of the rights of any Guaranteed Creditor against the Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by any
Guaranteed Creditor for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Guaranteed Creditors on account of the Borrower Obligations are irrevocably
and indefeasibly paid in full in cash, no Letter of Credit is outstanding
(except for Letters of Credit secured by cash collateral as permitted in Section
2.07(a)(iii) of the Credit Agreement) and all of the Aggregate Commitments are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been irrevocably and indefeasibly paid in full in cash, any Letter of
Credit is outstanding (except for Letters of Credit secured by cash collateral
as permitted in Section 2.07(a)(iii) of the Credit Agreement) or any of the
Aggregate Commitments are in effect, such amount shall be held by such Guarantor
in trust for the Guaranteed Creditors, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Borrower Obligations, whether matured or
unmatured, in accordance with Section 10.02(c) of the Credit Agreement.
     Section 2.04 Amendments, Etc. with respect to the Borrower Obligations.
Each Guarantor shall remain obligated hereunder, and such Guarantor’s
obligations hereunder shall not be released, discharged or otherwise affected,
notwithstanding that, without any reservation
Exhibit F-2 — 4

 



--------------------------------------------------------------------------------



 



of rights against any Guarantor and without notice to, demand upon or further
assent by any Guarantor (which notice, demand and assent requirements are hereby
expressly waived by such Guarantor), (a) any demand for payment of any of the
Borrower Obligations made by any Guaranteed Creditor may be rescinded by such
Guaranteed Creditor or otherwise and any of the Borrower Obligations continued;
(b) the Borrower Obligations, the liability of any other Person upon or for any
part thereof or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by, or any indulgence or forbearance in respect thereof granted by, any
Guaranteed Creditor; (c) any Guaranteed Document may be amended, modified,
supplemented or terminated, in whole or in part, as the Guaranteed Creditors may
deem advisable from time to time; (d) any collateral security, guarantee or
right of offset at any time held by any Guaranteed Creditor for the payment of
the Borrower Obligations may be sold, exchanged, waived, surrendered or
released; (e) any additional guarantors, makers or endorsers of the Borrower
Obligations may from time to time be obligated on the Borrower Obligations or
any additional security or collateral for the payment and performance of the
Borrower Obligations may from time to time secure the Borrower Obligations; and
(f) any other event shall occur which constitutes a defense or release of
sureties generally. No Guaranteed Creditor shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this ARTICLE II or any
Property subject thereto.
     Section 2.05 Waivers. Each Guarantor hereby waives any and all notice of
the creation, renewal, extension or accrual of any of the Borrower Obligations
and notice of or proof of reliance by any Guaranteed Creditor upon the guarantee
contained in this ARTICLE II or acceptance of the guarantee contained in this
ARTICLE II; the Borrower Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this ARTICLE II
and no notice of creation of the Borrower Obligations or any extension of credit
already or hereafter contracted by or extended to the Borrower needs to be given
to any Guarantor; and all dealings between the Borrower and any of the
Guarantors, on the one hand, and the Guaranteed Creditors, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this ARTICLE II. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations.
     Section 2.06 Guaranty Absolute and Unconditional.
          (a) Each Guarantor understands and agrees that the guarantee contained
in this ARTICLE II is, and shall be construed as, a continuing, completed,
absolute and unconditional guarantee of payment, and each Guarantor hereby
waives any defense of a surety or guarantor or any other obligor on any
obligations arising in connection with or in respect of any of the following and
hereby agrees that its obligations hereunder shall not be discharged or
otherwise affected as a result of, any of the following:
     (i) the invalidity or unenforceability of any Guaranteed Document, any of
the Borrower Obligations or any other collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
any Guaranteed Creditor;
Exhibit F-2 — 5

 



--------------------------------------------------------------------------------



 



     (ii) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Guaranteed Creditor;
     (iii) the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of the
Borrower or any other Guarantor or any other Person at any time liable for the
payment of all or part of the Obligations, including any discharge of, or bar or
stay against collecting, any Obligation (or any part of them or interest
therein) in or as a result of such proceeding;
     (iv) any sale, lease or transfer of any or all of the assets of the
Borrower or any other Guarantor, or any changes in the shareholders of the
Borrower or the Guarantor; provided that upon any such sale, lease or transfer,
such assets shall be released in accordance with Section 8.12 of the Collateral
Agreement.
     (v) any change in the corporate existence (including its constitution,
laws, rules, regulations or power), structure or ownership of any Guarantor;
     (vi) the fact that any Collateral or Lien contemplated or intended to be
given, created or granted as security for the repayment of the Obligations shall
not be properly perfected or created, or shall prove to be unenforceable or
subordinate to any other Lien, it being recognized and agreed by each of the
Guarantors that it is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectability
or value of any of the Collateral for the Obligations;
     (vii) the absence of any attempt to collect the Obligations or any part of
them from any Guarantor;
     (viii) (A) any Guaranteed Creditor’s election, in any proceeding instituted
under chapter 11 of the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code; (B) any borrowing or grant of a Lien
by the Borrower, as debtor-in-possession, or extension of credit, under
Section 364 of the Bankruptcy Code; (C) the disallowance, under Section 502 of
the Bankruptcy Code, of all or any portion of any Guaranteed Creditor’s claim
(or claims) for repayment of the Obligations; (D) any use of cash collateral
under Section 363 of the Bankruptcy Code; (E) any agreement or stipulation as to
the provision of adequate protection in any bankruptcy proceeding; (F) the
avoidance of any Lien in favor of the Guaranteed Creditors or any of them for
any reason; or (G) failure by any Guaranteed Creditor to file or enforce a claim
against the Borrower or the Borrower’s estate in any bankruptcy or insolvency
case or proceeding; or
     (ix) any other circumstance or act whatsoever, including any action or
omission of the type described in Section 2.04 (with or without notice to or
knowledge of the Borrower or such Guarantor), which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
ARTICLE II, in bankruptcy or in any other instance.
Exhibit F-2 — 6

 



--------------------------------------------------------------------------------



 



          (b) When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Guarantor, any Guaranteed Creditor may, but
shall be under no obligation to, join or make a similar demand on or otherwise
pursue or exhaust such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by any Guaranteed Creditor to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Guaranteed Creditor against any Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.
     Section 2.07 Reinstatement. The guarantee contained in this ARTICLE II
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Borrower Obligations is
rescinded or must otherwise be restored or returned by any Guaranteed Creditor
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its Property, or otherwise,
all as though such payments had not been made.
     Section 2.08 Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent, for the ratable benefit of
the Guaranteed Creditors, without set-off, deduction or counterclaim in dollars,
in immediately available funds, at its US Principal Office.
ARTICLE III
Representations and Warranties
     To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder and to induce the Lenders (and their
Affiliates) to enter into Hedging Agreements with the Borrower and its
Restricted Subsidiaries, each Guarantor hereby represents and warrants to the
Administrative Agent and each Lender that:
     Section 3.01 Representations in Credit Agreement. In the case of each
Guarantor, the representations and warranties set forth in Article VII of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party are true and correct in all material respects,
provided that each reference in each such representation and warranty to each
Borrower’s knowledge, as applicable, shall, for the purposes of this
Section 3.01, be deemed to be a reference to such Guarantor’s knowledge.
Exhibit F-2 — 7

 



--------------------------------------------------------------------------------



 



     Section 3.02 Benefit to the Guarantor. Each Borrower is a member of an
affiliated group of companies that includes each Guarantor and each Borrower and
the other Guarantors are engaged in related businesses. Each Guarantor (other
than UCLP) is a Restricted Subsidiary of UCLP and its guaranty and surety
obligations pursuant to this Agreement reasonably may be expected to benefit,
directly or indirectly, it; and it has determined that this Agreement is
necessary and convenient to the conduct, promotion and attainment of the
business of such Guarantor and each Borrower.
     Section 3.03 Solvency. Each Guarantor (a) is not insolvent as of the date
hereof and will not be rendered insolvent as a result of this Agreement (after
giving effect to Section 2.02), (b) is not engaged in business or a transaction,
or about to engage in a business or a transaction, for which any Property
remaining with it constitute unreasonably small capital, and (c) does not intend
to incur, or believe it will incur, Debt that will be beyond its ability to pay
as such Debt matures.
ARTICLE IV
Covenants
     Each Guarantor covenants and agrees with the Administrative Agent and the
Lenders that, from and after the date of this Agreement until the Borrower
Obligations shall have been paid in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit secured by cash collateral as
permitted in Section 2.07(a)(iii) of the Credit Agreement) and all of the
Aggregate Commitments shall have terminated:
     Section 4.01 Covenants in Credit Agreement. In the case of each Guarantor,
such Guarantor shall take, or shall refrain from taking, as the case may be,
each action that is necessary to be taken or not taken, as the case may be, so
that no Default is caused by the failure to take such action or to refrain from
taking such action by such Guarantor or any of its Restricted Subsidiaries.
ARTICLE V
The Administrative Agent
     Section 5.01 Authority of Administrative Agent. Each Guarantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the Guaranteed Creditors, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Guarantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Guaranteed Creditors with full and valid authority so to act or refrain from
acting, and no Guarantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.
Exhibit F-2 — 8

 



--------------------------------------------------------------------------------



 



ARTICLE VI
Subordination of Indebtedness
     Section 6.01 Subordination of All Guarantor Claims. As used herein, the
term “Guarantor Claims” shall mean all debts and obligations of the Borrower or
any other Guarantor to any other Guarantor, whether such debts and obligations
now exist or are hereafter incurred or arise, or whether the obligation of the
debtor thereon be direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or obligations be
evidenced by note, contract, open account, or otherwise, and irrespective of the
Person or Persons in whose favor such debts or obligations may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired by. After and during the continuation of
an Event of Default, no Guarantor shall receive or collect, directly or
indirectly, from any obligor in respect thereof any amount upon the Guarantor
Claims.
     Section 6.02 Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving any Guarantor, the Administrative Agent on behalf of the
Administrative Agent and the Guaranteed Creditors shall have the right to prove
their claim in any proceeding, so as to establish their rights hereunder and
receive directly from the receiver, trustee or other court custodian, dividends
and payments which would otherwise be payable upon Guarantor Claims. Each
Guarantor hereby assigns such dividends and payments to the Administrative Agent
for the benefit of the Administrative Agent and the Guaranteed Creditors for
application against the Borrower Obligations as provided under Section 10.02(b)
of the Credit Agreement. Should any Agent or Guaranteed Creditor receive, for
application upon the Obligations, any such dividend or payment which is
otherwise payable to any Guarantor, and which, as between such Guarantors, shall
constitute a credit upon the Guarantor Claims, then upon payment in full in cash
of the Borrower Obligations, the expiration of all Letters of Credit (except for
Letters of Credit secured by cash collateral as permitted in
Section 2.07(a)(iii) of the Credit Agreement) and the termination of all of the
Aggregate Commitments, the intended recipient shall become subrogated to the
rights of the Administrative Agent and the Guaranteed Creditors to the extent
that such payments to the Administrative Agent and the Lenders on the Guarantor
Claims have contributed toward the liquidation of the Obligations, and such
subrogation shall be with respect to that proportion of the Obligations which
would have been unpaid if the Administrative Agent and the Guaranteed Creditors
had not received dividends or payments upon the Guarantor Claims.
     Section 6.03 Payments Held in Trust. In the event that notwithstanding
Section 6.01 and Section 6.02, any Guarantor should receive any funds, payments,
claims or distributions which is prohibited by such Sections, then it agrees:
(a) to hold in trust for the Administrative Agent and the Guaranteed Creditors
an amount equal to the amount of all funds, payments, claims or distributions so
received, and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Guaranteed Creditors; and each
Guarantor covenants promptly to pay the same to the Administrative Agent.
     Section 6.04 Liens Subordinate. Each Guarantor agrees that, until the
Borrower Obligations are paid in full in cash, the expiration of all Letters of
Credit (except for Letters of Credit secured by cash collateral as permitted in
Section 2.07(a)(iii) of the Credit Agreement)
Exhibit F-2 — 9

 



--------------------------------------------------------------------------------



 



and the termination of all of the Aggregate Commitments, any Liens securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any Liens securing payment of the Obligations, regardless of whether such
encumbrances in favor of such Guarantor, the Administrative Agent or any
Guaranteed Creditor presently exist or are hereafter created or attach. Without
the prior written consent of the Administrative Agent, no Guarantor, during the
period in which any of the Borrower Obligations are outstanding or the Aggregate
Commitments are in effect, shall (a) exercise or enforce any creditor’s right it
may have against any debtor in respect of the Guarantor Claims, or
(b) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceeding (judicial or otherwise, including without limitation the
commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien held by it.
     Section 6.05 Notation of Records. Upon the request of the Administrative
Agent, all promissory notes and all accounts receivable ledgers or other
evidence of the Guarantor Claims accepted by or held by any Guarantor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.
ARTICLE VII
Miscellaneous
     Section 7.01 Waiver. No failure on the part of the Administrative Agent or
any Guaranteed Creditor to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power, privilege or remedy or any
abandonment or discontinuance of steps to enforce such right, power, privilege
or remedy under this Agreement or any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power,
privilege or remedy under this Agreement or any other Loan Document preclude or
be construed as a waiver of any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law or
equity.
     Section 7.02 Notices. All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 12.01 of
the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.
     Section 7.03 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 12.02 of the Credit Agreement.
     Section 7.04 Successors and Assigns. The provisions of this Agreement shall
be binding upon the Guarantors and their successors and assigns and shall inure
to the benefit of the Administrative Agent and the Guaranteed Creditors and
their respective successors and assigns; provided that except as set forth in
Section 12.04 of the Credit Agreement, no Guarantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and the Lenders, and any such
purported assignment, transfer or delegation shall be null and void.
Exhibit F-2 — 10

 



--------------------------------------------------------------------------------



 



     Section 7.05 Survival; Revival; Reinstatement.
          (a) All covenants, agreements, representations and warranties made by
any Guarantor herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document to
which it is a party shall be considered to have been relied upon by the
Administrative Agent, the other Agents, the Issuing Bank and the Lenders and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the other Agents, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under the Credit Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Aggregate
Commitments have not expired or terminated.
          (b) To the extent that any payments on the Guarantor Obligations are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver or other
Person under any bankruptcy law, common law or equitable cause, then to such
extent, the Guarantor Obligations so satisfied shall be revived and continue as
if such payment or proceeds had not been received and the Administrative Agent’s
and the Guaranteed Creditors’ Liens, security interests, rights, powers and
remedies under this Agreement and each other Loan Document shall continue in
full force and effect. In such event, each Loan Document shall be automatically
reinstated and the Borrower shall take such action as may be reasonably
requested by the Administrative Agent and the Guaranteed Creditors to effect
such reinstatement.
     Section 7.06 Counterparts; Integration; Effectiveness.
          (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
          (b) This Agreement and the other Loan Documents embody the entire
agreement and understanding between the parties and supersede all other
agreements and understandings between such parties relating to the subject
matter hereof and thereof. This Agreement and the Loan Documents represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties.
          (c) This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto, the Lenders and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
Exhibit F-2 — 11

 



--------------------------------------------------------------------------------



 



     Section 7.07 Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
     Section 7.08 Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Hedging Agreements) at any time owing by
such Lender or Affiliate to or for the credit or the account of any Guarantor
against any of and all the obligations of the Guarantor owed to such Lender now
or hereafter existing under this Agreement or any other Loan Document,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations may be
unmatured. The rights of each Lender under this Section 7.08 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
or its Affiliates may have. Notwithstanding anything to the contrary contained
in this Agreement, the Lenders hereby agree that they shall not set off any
funds in any lock boxes whatsoever in connection with this Agreement, except for
such lock boxes which may be established in connection with this Agreement.
     Section 7.09 Governing Law; Submission to Jurisdiction.
          (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HEREBY ACCEPTS FOR
ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.
          (c) EACH GUARANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF
ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH
GUARANTOR AT ITS ADDRESS
Exhibit F-2 — 12

 



--------------------------------------------------------------------------------



 



SET FORTH ON SCHEDULE 1 HERETO OR AS UPDATED FROM TIME TO TIME, SUCH SERVICE TO
BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.
          (d) NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT
OR ANY LENDER OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
THE GUARANTOR IN ANY OTHER JURISDICTION.
          (e) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY SECURITY INSTRUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT OR COUNSEL FOR ANY
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS,
AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
SECURITY INSTRUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 7.10.
     Section 7.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 7.11 Acknowledgments. Each Guarantor hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
          (b) neither the Administrative Agent nor any Guaranteed Creditor has
any fiduciary relationship with or duty to any Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Guarantors, on the one hand, and the Administrative
Agent and Guaranteed Creditors, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Guaranteed Creditors or among the Guarantors and the Guaranteed Creditors.
          (d) Each of the parties hereto specifically agrees that it has a duty
to read this Agreement, the Security Instruments and the other Loan Documents
and agrees that it is charged with notice and knowledge of the terms of this
Agreement, the Security Instruments and the
Exhibit F-2 — 13

 



--------------------------------------------------------------------------------



 



other Loan Documents; that it has in fact read this Agreement, the Security
Instruments and the other Loan Documents and is fully informed and has full
notice and knowledge of the terms, conditions and effects thereof; that it has
been represented by independent legal counsel of its choice throughout the
negotiations preceding its execution of this Agreement and the Security
Instruments; and has received the advice of its attorney in entering into this
Agreement and the Security Instruments; and that it recognizes that certain of
the terms of this Agreement and the Security Instruments result in one party
assuming the liability inherent in some aspects of the transaction and relieving
the other party of its responsibility for such liability. EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE SECURITY INSTRUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”
     Section 7.12 Additional Guarantors. Each Significant Domestic Subsidiary of
UCLP that is required to become a party to this Agreement pursuant to
Section 8.07 of the Credit Agreement shall become an Guarantor for all purposes
of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex I hereto and shall thereafter have the
same rights, benefits and obligations as an Guarantor party hereto on the date
hereof.
     Section 7.13 Acceptance. Each Guarantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the Guaranteed Creditors being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent
     Section 7.14 No General Partner’s Liability. The Lenders agree that no
claim arising against either the Borrower, UCLP or any Guarantor under this
Agreement shall be asserted against the General Partner (in its individual
capacity) and no judgment, order or execution entered in any suit, action or
proceeding, whether legal or equitable, on this Agreement or any of the other
Loan Documents shall be obtained or enforced against the General Partner (in its
individual capacity) or its assets for the purpose of obtaining satisfaction and
payment of the Indebtedness or any claims arising under this Agreement or any
other Loan Document, any right to proceed against the General Partner
individually or its respective assets being hereby expressly waived by the
Lenders. Nothing in this Section 7.14, however, shall be construed so as to
prevent the Administrative Agent or any Lender from commencing any action, suit
or proceeding with respect to or causing legal papers to be served upon the
General Partner for the purpose of (i) obtaining jurisdiction over the Borrower,
UCLP or any other Guarantor or (ii) obtaining judgment, order or execution
against the General Partner arising out of any fraud or intentional
misrepresentation by the General Partner in connection with the Loan Documents
or of recovery of moneys received by the General Partner in violation of the
terms of this Agreement.
Exhibit F-2 — 14

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty Agreement
to be duly executed and delivered as of the date first above written.

          BORROWER: UC OPERATING PARTNERSHIP, L.P.
      By:   UCLP OLP GP LLC,         its general partner            By:        
  Name:           Title:        

          GUARANTORS: [                    ]
      By:           Name:           Title:      

Exhibit F-2 — 15

 



--------------------------------------------------------------------------------



 



         

Acknowledged and Agreed to as
of the date hereof by:

          ADMINISTRATIVE AGENT: WACHOVIA BANK, NATIONAL ASSOCATION
      By:           Name:           Title:      

Exhibit F-2 — 16

 



--------------------------------------------------------------------------------



 



         

Annex I
Assumption Agreement
ASSUMPTION AGREEMENT, dated as of [                                          ],
200[     ], made by [                                          ], a
[                                         ] (the “Additional Guarantor”), in
favor of Wachovia Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) for the financial institutions (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.
W I T N E S S E T H:
WHEREAS, UC Operating Partnership, L.P., a Delaware limited partnership (the
“Borrower”), Universal Compression Partners, L.P., a Delaware limited
partnership (the “Guarantor”), the Administrative Agent, Deutsche Bank Trust
Company Americas, as Syndication Agent, Wachovia Capital Markets, LLC and
Deutsche Bank Securities Inc., as the Joint Lead Arrangers and Joint Lead Book
Runners, and each of the other Agents and Lenders party thereto have entered
into a Credit Agreement, dated as of October 20, 2006 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Guarantor) have entered into the
Guaranty Agreement, dated as of October 20, 2006 (as amended, supplemented or
otherwise modified from time to time, the “Guaranty Agreement”) in favor of the
Administrative Agent for the benefit of the Guaranteed Creditors;
WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guaranty Agreement; and
WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Guaranty Agreement. By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 7.13 of the Guaranty Agreement,
hereby becomes a party to the Guaranty Agreement as an Guarantor thereunder with
the same force and effect as if originally named therein as an Guarantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of an Guarantor thereunder. The information set
forth in Annex 1-A hereto is hereby added to the information set forth in
Schedule 1 to the Guaranty Agreement. The Additional Guarantor hereby represents
and warrants that each of the representations and warranties contained in
Article III of the Guaranty Agreement is true and correct on and as the date
hereof (after giving effect to this Assumption Agreement) as if made on and as
of such date.
Exhibit F-2 — 17

 



--------------------------------------------------------------------------------



 



2. Governing Law. This Assumption Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas.
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

            [ADDITIONAL GUARANTOR]
      By:           Name:           Title:      

Exhibit F-2 — 18

 



--------------------------------------------------------------------------------



 



         

Schedule 1
NOTICE ADDRESSES OF GUARANTORS
[Name of Guarantor]
[Address]
[Name of Guarantor]
[Address]
Exhibit F-2 — 19

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1
FORM OF COMMITMENT INCREASE CERTIFICATE
[     ], 200[  ]

To:   Wachovia Bank, National Association,
as Administrative Agent

     The Borrower, Universal Compression Partners, L.P., a Delaware limited
partnership, the Administrative Agent and the other Agents and certain Lenders
have heretofore entered into a Senior Secured Credit Agreement dated as of
October 20, 2006 (as the same may be amended or supplemented from time to time,
the “Credit Agreement”). Capitalized terms not otherwise defined herein shall
have the meaning given to such terms in the Credit Agreement.
     This Maximum Credit Amount Increase Certificate is being delivered pursuant
to Section 2.06(b) of the Credit Agreement.
     Please be advised that the undersigned has agreed (a) to increase its
Revolving Commitment under the Credit Agreement effective [     ], 200[ ] from
$[     ] to $[     ] and (b) that it shall continue to be a party in all respect
to the Credit Agreement and the other Loan Documents.

                      Very truly yours,    
 
                    UC OPERATING PARTNERSHIP, L.P.    
 
                    By:   UCLP OLP GP LLC, its general partner    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

Exhibit G-1 — 1

 



--------------------------------------------------------------------------------



 



          Accepted and Agreed:    
 
        Wachovia Bank, National Association, as Administrative Agent
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
 
        Accepted and Agreed:
 
        [LENDER]
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

Exhibit G-1 — 2

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2
FORM OF ADDITIONAL LENDER CERTIFICATE
[     ], 200[  ]

To:   Wachovia Bank, National Association,
as Administrative Agent

     The Borrower, Universal Compression Partners, L.P., a Delaware limited
partnership, the Administrative Agent and the other Agents and certain Lenders
have heretofore entered into a Senior Secured Credit Agreement dated as of
October 20, 2006 (as the same may be amended or supplemented from time to time,
the “Credit Agreement”). Capitalized terms not otherwise defined herein shall
have the meaning given to such terms in the Credit Agreement.
     This Additional Lender Certificate is being delivered pursuant to
Section 2.06(b) of the Credit Agreement.
     Please be advised that the undersigned has agreed (a) to become a Lender
under the Credit Agreement effective [     ], 200[ ] with a Revolving Commitment
of $[ ] and (b) that it shall be a party in all respect to the Credit Agreement
and the other Loan Documents.
     This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 2.06(b) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender.

                      Very truly yours,    
 
                    UC OPERATING PARTNERSHIP, L.P.    
 
                    By:   UCLP OLP GP LLC, its general partner    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

Exhibit G-2 — 1

 



--------------------------------------------------------------------------------



 



          Accepted and Agreed:    
 
        Wachovia Bank, National Association, as Administrative Agent  
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
 
        Accepted and Agreed:
 
        [ADDITIONAL LENDER]
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

Exhibit G-2 — 2

 



--------------------------------------------------------------------------------



 



Schedule 6.01(q) – Excepted Property
None
Schedule 6.01(q) – 1

 



--------------------------------------------------------------------------------



 



Schedule 7.02 – Liabilities

1.   Miscellaneous performance bonds and guarantees and similar contingent
obligations, none of which constitute debt under GAAP for borrowed money and all
of which are permitted under this Agreement.   2.   See also Schedule 9.02.

Schedule 7.02 – 1

 



--------------------------------------------------------------------------------



 



Schedule 7.03 – Litigation
None
Schedule 7.03 – 1

 



--------------------------------------------------------------------------------



 



Schedule 7.09 – Taxes
None
Schedule 7.09 – 1

 



--------------------------------------------------------------------------------



 



Schedule 7.10 – Titles, Etc.
None
Schedule 7.10 – 1

 



--------------------------------------------------------------------------------



 



Schedule 7.13 – Subsidiaries

          Jurisdiction of     Incorporation/ Company   Organization
1 UCLP OLP GP LLC
  Delaware
2 UC Operating Partnership, LP
  Delaware
3 UCLP Leasing GP LLC
  Delaware
4 UCLP Leasing, L.P.
  Delaware

Schedule 7.13 – 1

 



--------------------------------------------------------------------------------



 



Schedule 7.19 – Hedging Agreements
(As of September 30, 2006)

                                                                             
MTM                                     GAIN /             EFFECTIVE          
<LOSS> COUNTERPARTY   NOTIONAL   DATE   MATURE   RATE   09/30/2006
Bank Loan
                                       
Wachovia
  $ 125,000       12/01/06       12/01/11       0.05020     $ (548 )

Schedule 7.19 – 1

 



--------------------------------------------------------------------------------



 



Schedule 7.20 – Restriction on Liens

1.   All agreements or arrangements related to or purporting to be recourse to
and/or creating a lien on the assets of the general partner of UCLP.

Schedule 7.20 – 1

 



--------------------------------------------------------------------------------



 



Schedule 8.07 – Excluded Collateral
Each reference to Collateral or to any relevant type or item of Property
constituting Collateral shall be deemed to exclude (i) tangible Property that is
not located in the continental United States (including its possessions),
(ii) motor vehicles, forklifts and trailers, (iii) voting equity interests in
any Foreign Subsidiary required to prevent the Collateral from including more
than 65% of all voting equity interests in such Foreign Subsidiary, (iv) any
general intangibles or other rights arising under any contract, instrument,
license or other document if (but only to the extent that) the grant of a
security interest therein would constitute a material violation of a valid and
enforceable restriction in favor of a third party, unless and until all required
consents shall have been obtained, (v) Property owned by other Persons involved
in an ABS Facility; and (vi) any Property subject to a Lien permitted by
Section 9.02(b), (c), (e) or (f) of this Agreement, so long as such Lien is in
effect.
Schedule 8.07 – 1

 



--------------------------------------------------------------------------------



 



Schedule 9.01 – Debt

1.   The Indebtedness.   2.   Capital lease with General Electric Capital
Business Asset Funding Corporation to the extent it affects the contract rights
arising from the certain contract between UCI and Dominion Exploration &
Production for the provision of compression services in Sutton County, Texas
utilizing one compressor unit.

Schedule 9.01 – 1

 



--------------------------------------------------------------------------------



 



Schedule 9.02 – Liens

1.   Liens securing the Notes.   2.   Capital lease with General Electric
Capital Business Asset Funding Corporation to the extent it affects the contract
rights arising from the certain contract between UCI and Dominion Exploration &
Production for the provision of compression services in Sutton County, Texas
utilizing one compressor unit.

Schedule 9.02 – 1

 



--------------------------------------------------------------------------------



 



Schedule 9.03 – Investments, Loans and Advances
None
Schedule 9.03 – 1

 



--------------------------------------------------------------------------------



 



Schedule 9.13 – Transactions with Affiliates

1.   Contribution, Conveyance and Assumption Agreement dated October 20, 2006,
pursuant to which Holdings and its Subsidiaries will convey a portion of their
domestic contract compression business to the UCLP Group.   2.   Omnibus
Agreement.   3.   Transactions with Affiliates in connection with the
Investments set forth on Schedule 9.03.

Schedule 9.03 – 2

 